AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

among

FIRST POTOMAC REALTY INVESTMENT LIMITED PARTNERSHIP

and

OTHER BORROWERS WHICH MAY BECOME PARTIES TO THIS AGREEMENT
and

KEYBANK NATIONAL ASSOCIATION,

and

OTHER LENDERS WHICH MAY BECOME PARTIES TO THIS AGREEMENT

and

KEYBANK NATIONAL ASSOCIATION,
AS ADMINISTRATIVE AGENT AND SWINGLINE LENDER

and

WACHOVIA BANK, NATIONAL ASSOCIATION, AS SYNDICATION AGENT

and

WELLS FARGO NATIONAL ASSOCIATION
and
BANK OF MONTREAL,

AS CO-DOCUMENTATION AGENTS

with

KEYBANC CAPITAL MARKETS,
AS SOLE LEAD ARRANGER AND SOLE BOOK MANAGER

1

Dated as of April 26, 2006

TABLE OF CONTENTS

§1. DEFINITIONS AND RULES OF INTERPRETATION

§1.1. Definitions

§1.2. Rules of Interpretation

§2. THE REVOLVING CREDIT FACILITY

     
§2.1.
§2.2.
§2.3.
§2.4.
§2.5.
§2.6.
§2.7.
§2.8.
§2.9.
§2.10.
  Commitment to Lend
The Revolving Credit Notes
Interest on Revolving Credit Loans; Fees
Requests for Revolving Credit Loans
Conversion Options
Funds for Revolving Credit Loans
Reduction of Commitment
Increase in Total Commitment
Extension of Revolving Credit Maturity Date
Swingline Loans

§3. REPAYMENT OF THE LOANS

     
§3.1.
§3.2.
§3.3.
  Maturity
Optional Repayments of Revolving Credit Loans
Mandatory Repayment of Loans

§4. CERTAIN GENERAL PROVISIONS

     
§4.1.
§4.2.
§4.3.
§4.4.
§4.5.
§4.6.
§4.7.
§4.8.
§4.9.
  Funds for Payments
Computations
Inability to Determine Libor Rate
Illegality
Additional Costs, Etc.
Capital Adequacy
Certificate; Limitations
Indemnity
Interest on Overdue Amounts; Late Charge

§5. LETTERS OF CREDIT

     
§5.1.
§5.1.1.
§5.1.2.
§5.1.3.
§5.1.4.
§5.2.
§5.3.
§5.4.
§5.5.
  Letter of Credit Commitments
Commitment to Issue Letters of Credit
Letter of Credit Applications
Terms of Letters of Credit
Obligations of Lenders with respect to Letters of Credit
Reimbursement Obligation of the Borrower
Letter of Credit Payments; Funding of a Loan
Obligations Absolute
Reliance by Issuer

§6. RECOURSE OBLIGATIONS

§7. REPRESENTATIONS AND WARRANTIES

     
§7.1.
§7.2.
§7.3.
§7.4.
§7.5.
§7.6.
§7.7.
§7.8.
§7.9.
§7.10.
§7.11
§7.12.
  Authority, Etc.
Governmental Approvals
Title to Properties; Leases
Financial Statements
No Material Changes, Etc.
Franchises, Patents, Copyrights, Etc.
Litigation
No Materially Adverse Contracts, Etc.
Compliance With Other Instruments, Laws, Etc.
Tax Status
No Event of Default
Investment Company Acts

§7.13. Name; Jurisdiction of Organization; Absence of UCC Financing Statements,
Etc.

     
§7.14.
§7.15.
§7.16.
§7.17.
§7.18.
§7.19.
§7.20.
§7.21.
§7.22.
  Absence of Liens
Certain Transactions
Employee Benefit Plans; Multiemployer Plans; Guaranteed Pension Plans
Regulations U and X
Environmental Compliance
Subsidiaries
Loan Documents
REIT Status
Anti-Terrorism Regulations

§8. AFFIRMATIVE COVENANTS OF THE BORROWER AND THE TRUST

     
§8.1.
§8.2.
§8.3.
§8.4.
§8.5.
§8.6.
  Punctual Payment
Maintenance of Office; Jurisdiction of Organization, Etc.
Records and Accounts
Financial Statements, Certificates and Information
Notices
Existence of Borrower; Maintenance of Properties

§8.7. Existence of the Trust; Maintenance of REIT Status of the Trust;
Maintenance of Properties

     
§8.8.
§8.9.
§8.10.
§8.11.
§8.12.
  Insurance
Taxes
Inspection of Properties and Books
Compliance with Laws, Contracts, Licenses, and Permits
Use of Proceeds

§8.13. Additional Borrower; Solvency of Borrower; Removal of Borrower; Addition
of Real Estate Asset to Unencumbered Pool

     
§8.14.
§8.15.
§8.16.
§8.17.
§8.18.
§8.19.
§8.20.
  Further Assurances
Interest Rate Protection
Environmental Indemnification
Response Actions
Environmental Assessments
Employee Benefit Plans
No Amendments to Certain Documents

§9. CERTAIN NEGATIVE COVENANTS OF THE BORROWER AND THE TRUST

     
§9.1.
§9.2.
§9.3.
§9.4.
§9.5.
§9.6.
§9.7.
  Restrictions on Indebtedness
Restrictions on Liens, Etc.
Restrictions on Investments
Merger, Consolidation and Disposition of Assets; Assets of the Trust
Compliance with Environmental Laws
Distributions
Government Regulation

§10. FINANCIAL COVENANTS; COVENANTS REGARDING ELIGIBLE UNENCUMBERED PROPERTIES

     
§10.1.
§10.2.
§10.3.
§10.4.
§10.5.
§10.6.
§10.7.
  Consolidated Total Leverage Ratio
[Reserved.]
Fixed Charge Coverage Ratio
Net Worth
Unencumbered Pool Leverage
Unencumbered Pool Interest Coverage Ratio
Occupancy

§11. RESERVED

§12. CONDITIONS TO THE FIRST ADVANCE

     
§12.1.
§12.2.
§12.3.
§12.4.
§12.5.
§12.6.
§12.7.
  Loan Documents
Certified Copies of Organization Documents
By-laws; Resolutions
Incumbency Certificate: Authorized Signers
Opinion of Counsel Concerning Organization and Loan Documents
Guaranty
Financial Analysis of Eligible Unencumbered Properties
 
   
§12.8.
  Inspection of Eligible Unencumbered Properties
 
   

      §12.9. Certifications from Government Officials; UCC-11 Reports

 
   
§12.10.
§12.11.
§12.12.
§12.13.
  Proceedings and Documents
Fees
Closing Certificate
Other Matters

§13. CONDITIONS TO ALL BORROWINGS

     
§13.1.
§13.2.
§13.3.
§13.4.
§13.5.
§13.6.
§13.7.
  Representations True; No Event of Default; Compliance Certificate
No Legal Impediment
Governmental Regulation
Borrowing Documents
[Reserved.]
New Unencumbered Pool Property
Continued Compliance

§14. EVENTS OF DEFAULT; ACCELERATION; ETC.

     
§14.1.
§14.2.
§14.3.
  Events of Default and Acceleration
Termination of Commitments
Remedies

15. SECURITY INTEREST AND SET-OFF

15.1 Security Interest

15.2 Set-Off and Debit

15.3 Right to Freeze

15.4 Additional Rights

§16. THE AGENT

     
§16.1.
§16.2.
§16.3.
§16.4.
§16.5.
§16.6.
§16.7.
§16.8.
§16.9.
§16.10.
  Authorization
Employees and Agents
No Liability
No Representations
Payments
Holders of Notes
Indemnity
Agent as Lender
Notification of Defaults and Events of Default
Duties in Case of Enforcement

§16.11. Successor Agent

§16.12. Notices

§16.13. Other Agents

§17. EXPENSES

§18. INDEMNIFICATION

§19. SURVIVAL OF COVENANTS, ETC.

§20. ASSIGNMENT; PARTICIPATIONS; ETC.

     
§20.1.
§20.2.
§20.3.
§20.4.
§20.5.
§20.6.
§20.7.
§20.8.
§20.9.
  Conditions to Assignment by Lenders.
Certain Representations and Warranties; Limitations; Covenants
Register
New Notes
Participations
Pledge by Lender
No Assignment by Borrower
Disclosure
Syndication

§21. NOTICES, ETC.

§22. FPLP AS AGENT FOR THE BORROWER

§23. GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE

§24. HEADINGS

§25. COUNTERPARTS

§26. ENTIRE AGREEMENT, ETC.

§27. WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS

§28. CONSENTS, AMENDMENTS, WAIVERS, ETC.

§29. SEVERABILITY

§30. INTEREST RATE LIMITATION

§31. USA PATRIOT ACT NOTIFICATION

2

Exhibits to Revolving Credit Agreement

Exhibit A – Form of Revolving Credit Note

Exhibit A-1 — Form of Swingline Note

Exhibit B – Form of Completed Loan Request

Exhibit B-1 — Form of Availability Certificate

Exhibit C – Forms of Compliance Certificates

Exhibit D – Form of Assignment and Assumption

Exhibit E – Form of Joinder Agreement

3

Schedules to Revolving Credit Agreement

     
Schedule 1
  Borrowers
 
   
Schedule 2
  Lender’s Commitments
 
   
Schedule 7.1(b)
  Capitalization
 
   
Schedule 7.3(c)
  Partially-Owned Entities
 
   
Schedule 7.7
  Litigation
 
   
Schedule 7.13
  Legal Name; Jurisdiction
 
   
Schedule 7.15
  Affiliate Transactions
 
   
Schedule 7.16
  Employee Benefit Plans
 
   
Schedule 7.19
  Subsidiaries
 
   
Schedule 8.19
  Employee Benefit Plans
 
   
Schedule 9.1
9.1(g)
  Indebtedness
Contingent Liabilities

4

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

This AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT is made as of the 26th day
of April, 2006, by and among FIRST POTOMAC REALTY INVESTMENT LIMITED
PARTNERSHIP, a Delaware limited partnership (“FPLP”) and the Wholly-Owned
Subsidiaries (defined below) which are listed on Schedule 1 hereto (as such
Schedule 1 may be (or may be deemed to be) amended from time to time (FPLP and
any such Wholly-Owned Subsidiary being hereinafter referred to collectively as
the “Borrower” unless referred to in their individual capacities), having their
principal place of business at 7600 Wisconsin Avenue, 11th Floor, Bethesda,
Maryland 20814; KEYBANK NATIONAL ASSOCIATION (“KeyBank”), having a principal
place of business at 127 Public Square, Cleveland, Ohio 44114, WACHOVIA BANK,
NATIONAL ASSOCIATION, WELLS FARGO NATIONAL ASSOCIATION, BANK OF MONTREAL and the
other lending institutions which are as of the date hereof or may become parties
hereto pursuant to §20 (individually, a “Lender” and collectively, the
“Lenders”); KEYBANK, as administrative agent for itself and each other Lender
(the “Agent”), WACHOVIA BANK, NATIONAL ASSOCIATION, as Syndication Agent and
WELLS FARGO NATIONAL ASSOCIATION and BANK OF MONTREAL, as Co-Documentation
Agents; and KEYBANC CAPITAL MARKETS, as Sole Lead Arranger and Sole Book
Manager.

RECITALS

A. The Borrower, certain of the Lenders (the “Original Lenders”) and KeyBank as
Agent are parties to that certain Revolving Credit Agreement, dated as of
November 30, 2004 (as amended and modified prior to the date hereof, the
“Original Credit Agreement”), pursuant to which the Original Lenders established
a revolving credit facility in favor of the Borrower.

B. The Borrower has requested that Original Lenders amend and restate the
Original Credit Agreement to increase the revolving credit facility available to
the Borrower to $125,000,000, as well as to modify the Original Credit Agreement
in certain other respects, and subject to the terms and conditions hereof, the
Lenders and the Agent are willing to do so.

C. The Borrower is primarily engaged in the business of owning, acquiring,
developing, renovating and operating office, industrial and so-called flex
properties in the Mid-Atlantic region of the United States.

D. First Potomac Realty Trust, a Maryland real estate investment trust (the
“Trust”), is the sole general partner of FPLP, holds in excess of 80% of the
partnership interests in FPLP as of the date of this Agreement, and is qualified
to elect REIT status for income tax purposes and has agreed to guaranty the
obligations of the Borrower hereunder and under the other Loan Documents (as
defined below).

E. The Borrower and the Trust have requested, and the Lenders have agreed to
establish an unsecured revolving credit facility for use by the Borrower
pursuant to the terms and conditions hereof.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree to amend and restate the Original Credit
Agreement in its entirety as set forth below:

§1. DEFINITIONS AND RULES OF INTERPRETATION.

§1.1. Definitions. The following terms shall have the meanings set forth in this
§1 or elsewhere in the provisions of this Agreement referred to below:

AAP Qualification. See §7.6.

Accountants. In each case, independent certified public accountants reasonably
acceptable to the Majority Lenders. The Lenders hereby acknowledge that the
Accountants may include KPMG LLP and any other so-called “big-four” accounting
firm.

Accounts Payable. Accounts payable of the Borrower, the Trust and their
respective Subsidiaries, as determined in accordance with GAAP.

Adjusted EBITDA. As at any date of determination, an amount equal to
(i) Consolidated EBITDA for the applicable period; minus (ii) the Capital
Reserve on such date.

Adjusted Net Operating Income. As at any date of determination, an amount equal
to (i) the Net Operating Income of the Unencumbered Pool for the applicable
period; minus (ii) the Unencumbered Pool Capital Reserve on such date.

Affiliate. With reference to any Person, (i) any director, officer, general
partner, trustee or managing member (or the equivalent thereof) of that Person,
(ii) any other Person controlling, controlled by or under direct or indirect
common control of that Person, (iii) any other Person directly or indirectly
holding 5% or more of any class of the capital stock or other equity interests
(including options, warrants, convertible securities and similar rights) of that
Person, (iv) any other Person 5% or more of any class of whose capital stock or
other equity interests (including options, warrants, convertible securities and
similar rights) is held directly or indirectly by that Person, and (v) any
Person directly or indirectly controlling that Person, whether through a
management agreement, voting agreement, other contract or otherwise.

Agent. See the preamble to this Agreement. The Agent shall include any successor
agent, as permitted by §16.

Agent’s Head Office. The Agent’s office located at 127 Public Square, Cleveland,
Ohio 44114, or at such other location as the Agent may designate from time to
time, or the office of any successor agent permitted under §16.

Agreement. This Amended and Restated Revolving Credit Agreement, including the
Schedules and Exhibits hereto, as the same may be from time to time amended,
restated, modified and/or supplemented and in effect.

Agreement of Limited Partnership of the Borrower. The Amended and Restated
Agreement of Limited Partnership of FPLP, dated September 15, 2003, as amended,
among the Trust and the limited partners named therein, as amended through the
date hereof and as the same may be further amended from time to time as
permitted by §8.20.

Anti-Terrorism Laws. Any laws relating to terrorism or money laundering,
including Executive Order No. 13224, the USA Patriot Act of 2001, 31 U.S.C.
Section 5318, the laws comprising or implementing the Bank Secrecy Act, and the
laws administered by the United States Treasury Department’s Office of Foreign
Asset Control (as any of the foregoing laws may from time to time be amended,
renewed, extended, or replaced).

Applicable Base Rate Margin. The Applicable Base Rate Margin is set forth in
§2.3(c).

Applicable L/C Percentage. With respect to any Letter of Credit, a per annum
percentage equal to the Applicable Libor Margin in effect from time to time.

Applicable Libor Margin. The Applicable Libor Margin is set forth in §2.3(c).

Arranger. Keybanc Capital Markets.

Assignment and Assumption. See §20.1.

Availability. As of the date that any Loan is to be made hereunder or other
applicable date of determination, an amount equal to (i) the Value of
Unencumbered Properties at such time (based upon the most recent financial
statements delivered to the Agent but after giving pro forma effect to the
acquisition and disposition of Eligible Unencumbered Properties after the date
of such financial statements) multiplied by (ii) 0.65. The amount available to
be drawn at any time shall be the Availability less the sum of the Maximum
Drawing Amount and the aggregate amount of all outstanding Loans (including
Swingline Loans) at such time.

Availability Certificate. A certificate, in the form of Exhibit B-1, evidencing,
as of the applicable date of determination, the amount available to be drawn by
the Borrower.

Base Rate. As at any applicable date of determination, the higher of (i) the
variable per annum rate of interest announced from time to time by KeyBank as
its “base rate” and (ii) one half of one percent (1/2%) plus the Federal Funds
Rate. The Base Rate is a reference rate and does not necessarily represent the
lowest or best rate being charged to any customer. Any change in the Base Rate
during an Interest Period shall be effective and result in a corresponding
change on the same day in the rate of interest accruing from and after such day
on the unpaid balance of principal of the Base Rate Loans, if any, effective on
the day of such change in the Base Rate, without notice or demand of any kind.

Base Rate Loan(s). Those Loans bearing interest calculated by reference to the
Base Rate.

Borrower. See the preamble hereto.

Building(s). Individually and collectively, the buildings, structures and
improvements now or hereafter located on the Real Estate Assets.

Business Day. (i) For all purposes other than as covered by clause (ii) below,
any day other than a Saturday, Sunday or legal holiday on which banks in
Cleveland, Ohio are open for the conduct of a substantial part of their
commercial banking business; and (ii) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
Libor Rate Loans, any day that is a Business Day described in clause (i) and
that is also a Libor Business Day.

Capital Expenditures. Any expenditure for any item that would be treated or
defined as a capital expenditure under GAAP.

Capital Reserve. As at any date of determination, a capital reserve equal to the
total number of square feet of the Real Estate Assets on such date, multiplied
by $0.15 per annum.

Capitalization Rate. The Capitalization Rate shall be 8.25%.

Capitalized Leases. Leases under which the Borrower or any of its Subsidiaries
or any Partially-Owned Entity is the lessee or obligor, the discounted future
rental obligations under which are required to be capitalized on the balance
sheet of the lessee or obligor in accordance with GAAP.

Cash and Cash Equivalents. As of any date of determination, the sum of (a) the
aggregate amount of unrestricted cash then actually held by the Borrower or any
of its Subsidiaries, (b) the aggregate amount of unrestricted cash equivalents
(valued at fair market value) then held by the Borrower or any of its
Subsidiaries and (c) the aggregate amount of cash then actually held by the
Borrower or any of its Subsidiaries in the form of tenant security deposits, but
only to the extent such tenant security deposits are included as a liability on
the Borrower’s Consolidated balance sheet, escrows and reserves. As used in this
definition, (i) “unrestricted” means the specified asset is not subject to any
Liens in favor of any Person, and (ii) “cash equivalents” means that such asset
has a liquid, par value in cash and is convertible to cash on demand.
Notwithstanding anything contained herein to the contrary, the term Cash and
Cash Equivalents shall not include the Commitments of the Lenders to make Loans
or to make any other extension of credit under this Agreement.

CERCLA. See §7.18.

Closing Date. April 26, 2006.

Code. The Internal Revenue Code of 1986, as amended and in effect from time to
time.

Commitment. With respect to each Lender, the amount set forth from time to time
on Schedule 2 hereto as the amount of such Lender’s Commitment to make Revolving
Credit Loans to, and to participate in the issuance, extension and renewal of
Letters of Credit for the account of, the Borrower as such Schedule 2 may be
updated by the Agent from time to time.

Commitment Percentage. With respect to each Lender, the percentage set forth on
Schedule 2 hereto as such Lender’s percentage of the Total Commitment, as such
Schedule 2 may be updated by the Agent from time to time.

Completed Loan Request. A loan request accompanied by all information required
to be supplied under the applicable provisions of §2.4.

Consolidated or consolidated. With reference to any term defined herein, shall
mean that term as applied to the accounts of the Borrower, the Trust and their
respective Subsidiaries, consolidated in accordance with GAAP in accordance with
the terms of this Agreement.

Consolidated EBITDA. In relation to the Borrower, the Trust and their respective
Subsidiaries for any applicable period, an amount equal to, without
double-counting, the net income or loss of the Borrower, the Trust and their
respective Subsidiaries determined in accordance with GAAP (before minority
interests and excluding the adjustment for so-called “straight-line rent
accounting”) for such period, plus (x) the following to the extent deducted in
computing such Consolidated net income for such period: (i) Consolidated Total
Interest Expense for such period, (ii) losses attributable to the sale or other
disposition of assets or debt restructurings in such period, (iii) real estate
depreciation and amortization for such period, and (iv) other non-cash charges
for such period; and minus (y) all gains attributable to the sale or other
disposition of assets or debt restructurings in such period, in each case
adjusted to include the Borrower’s, the Trust’s or any Subsidiary’s pro rata
share of EBITDA (and the items comprising EBITDA) from any Partially-Owned
Entity in such period, based on its percentage ownership interest in such
Partially-Owned Entity (or such other amount to which the Borrower, the Trust or
such Subsidiary is entitled or for which the Borrower, the Trust or such
Subsidiary is obligated based on an arm’s length agreement).

Consolidated Fixed Charges. For any applicable period, an amount equal to the
sum of (i) Consolidated Total Interest Expense for such period plus (ii) the
aggregate amount of scheduled principal payments of Indebtedness (excluding
balloon payments at maturity) required to be made during such period by the
Borrower, the Trust and their respective Subsidiaries on a Consolidated basis
plus (iii) the dividends and distributions, if any, paid or required to be paid
during such period on the Preferred Equity, if any, of the Borrower, the Trust
and their respective Subsidiaries (other than dividends paid in the form of
capital stock).

Consolidated Gross Asset Value. As of any date of determination, the sum of
(i)(x) the Net Operating Income for the most recent fiscal quarter of all of the
Real Estate Assets owned by the Borrower for at least two complete fiscal
quarters, less the Management Fee Adjustment, with the sum thereof multiplied by
(y) 4; with the product thereof being divided by (z) the Capitalization Rate;
plus (ii) an amount equal to the Cost Basis Value of Real Estate Assets not
owned for two complete fiscal quarters; plus (iii) an amount equal to the Cost
Basis Value of Real Estate Assets Under Development on such date, plus (iv) the
Cost Basis Value of Land on such date, plus (v) the cost basis of Mortgage Notes
on such date, plus (vi) the value of Cash and Cash Equivalents on such date, as
determined in accordance with GAAP and approved by the Agent, provided that
(i) Net Operating Income from Real Estate Assets included at their Cost Basis
Value shall be excluded, and (ii) Net Operating Income from Real Estate Assets
sold or otherwise transferred (unless transferred to a member of the Potomac
Group (other than the Trust)) during the applicable quarter shall be excluded,
with Consolidated Gross Asset Value being adjusted to include the Borrower’s,
the Trust’s or any Subsidiary’s pro rata share of Net Operating Income (and the
items comprising Net Operating Income) from any Partially-Owned Entity in such
period, based on its percentage ownership interest in such Partially-Owned
Entity (or such other amount to which the Borrower, the Trust or such Subsidiary
is entitled or for which the Borrower, the Trust or such Subsidiary is obligated
based on an arm’s length agreement).

Consolidated Tangible Net Worth. As of any date of determination, an amount
equal to the Consolidated Gross Asset Value of the Borrower and its Subsidiaries
at such date, minus Consolidated Total Indebtedness outstanding on such date,
provided that any amounts attributable to Real Estate Assets that are required
to be reported as “intangibles” under GAAP pursuant to Financial Accounting
Standards Board Statement of Policy No. 141 and 142 shall be permitted to be
added back to “tangible property” for purposes of calculating such Consolidated
Tangible Net Worth.

Consolidated Total Indebtedness. As of any date of determination, Consolidated
Total Indebtedness means for the Borrower, the Trust and their respective
Subsidiaries, all obligations, contingent or otherwise, which should be
classified on the obligor’s balance sheet as liabilities, or to which reference
should be made by footnotes thereto, all in accordance with GAAP, including, in
any event, the sum of (without double-counting), (i) all Accounts Payable on
such date, and (ii) all Indebtedness outstanding on such date, in each case
whether Recourse, Without Recourse or contingent, provided, however, that
amounts not drawn under the Revolving Credit Loans on such date shall not be
included in calculating Consolidated Total Indebtedness, and provided, further,
that (without double-counting), each of the following shall be included in
Consolidated Total Indebtedness: (a) all amounts of guarantees, indemnities for
borrowed money, stop-loss agreements and the like provided by the Borrower, the
Trust and their respective Subsidiaries, in each case in connection with and
guarantying repayment of amounts outstanding under any other Indebtedness;
(b) all amounts for which a letter of credit (including the Letters of Credit)
has been issued for the account of the Borrower, the Trust or any of their
respective Subsidiaries; (c) all amounts of bonds posted by the Borrower, the
Trust or any of their respective Subsidiaries guaranteeing performance or
payment obligations; (d) all lease obligations (including under Capital Leases,
but excluding obligations under ground leases); and (e) all liabilities of the
Borrower, the Trust or any of their respective Subsidiaries as partners, members
or the like for liabilities (whether such liabilities are Recourse, Without
Recourse or contingent obligations of the applicable partnership or other
Person) of partnerships or other Persons in which any of them have an equity
interest, which liabilities are for borrowed money or any of the matters listed
in clauses (a), (b), (c) or (d) above. Without limitation of the foregoing
(without double counting), with respect to any Partially-Owned Entity, (x) to
the extent that the Borrower, the Trust or any of their respective Subsidiaries
or such Partially-Owned Entity is providing a completion guaranty in connection
with a construction loan entered into by a Partially-Owned Entity, Consolidated
Total Indebtedness shall include the Borrower’s, the Trust’s or such
Subsidiary’s pro rata liability under the Indebtedness relating to such
completion guaranty (or, if greater, the Borrower’s, the Trust’s or such
Subsidiary’s potential liability under such completion guaranty) and (y) in
connection with the liabilities described in clauses (a) and (d) above (other
than completion guarantees, which are referred to in clause (x)), the
Consolidated Total Indebtedness shall include the portion of the liabilities of
such Partially-Owned Entity which are attributable to the Borrower’s, the
Trust’s or such Subsidiary’s percentage equity interest in such Partially-Owned
Entity or such greater amount of such liabilities for which the Borrower, the
Trust or their respective Subsidiaries are, or have agreed to be, liable by way
of guaranty, indemnity for borrowed money, stop-loss agreement or the like, it
being agreed that, in any case, Indebtedness of a Partially-Owned Entity shall
not be excluded from Consolidated Total Indebtedness by virtue of the liability
of such Partially-Owned Entity being Without Recourse. For purposes hereof, the
amount of borrowed money shall equal the sum of (1) the amount of borrowed money
as determined in accordance with GAAP plus (2) the amount of those contingent
liabilities for borrowed money set forth in subsections (a) through (e) above,
but shall exclude any adjustment for so-called “straight-line interest
accounting”.

Consolidated Total Interest Expense. For any applicable period, the aggregate
amount of interest required in accordance with GAAP to be paid, accrued,
expensed or, to the extent it could be a cash expense in the applicable period,
capitalized, without double-counting, by the Borrower, the Trust and their
respective Subsidiaries during such period on: (i) all Indebtedness of the
Borrower, the Trust and their respective Subsidiaries (including the Loans,
obligations under Capital Leases (to the extent Consolidated EBITDA has not been
reduced by such Capital Lease obligations in the applicable period) and any
Subordinated Indebtedness and including original issue discount and amortization
of prepaid interest, if any, but excluding any Distribution on Preferred
Equity), (ii) all amounts available for borrowing, or for drawing under letters
of credit (including the Letters of Credit), if any, issued for the account of
the Borrower, the Trust or any of their respective Subsidiaries, but only if
such interest was or is required to be reflected as an item of expense, and
(iii) all commitment fees, agency fees, facility fees, balance deficiency fees
and similar fees and expenses in connection with the borrowing of money.

Conversion Request. A notice given by the Borrower to the Agent of its election
to convert or continue a Loan in accordance with §2.5.

Cost Basis Value. The total contract purchase price of a Real Estate Asset plus
all commercially reasonable acquisition costs (including but not limited to
title, legal and settlement costs, but excluding financing costs) that are
capitalized in accordance with GAAP.

Default. When used with reference to this Agreement or any other Loan Document,
an event or condition specified in §14.1 that, but for the requirement that time
elapse or notice be given, or both, would constitute an Event of Default.

Delinquent Lender. See §16.5(c).

Disqualifying Environmental Event. Any Release or threatened Release of
Hazardous Substances, any violation of Environmental Laws or any other similar
environmental event with respect to any Eligible Unencumbered Property that
could reasonably be expected to cost in excess of $500,000 to remediate or,
which, with respect to all of the Eligible Unencumbered Properties, could
reasonably be expected to cost in excess of $1,000,000 in the aggregate to
remediate.

Disqualifying Structural Event. Any structural issue which, with respect to any
Eligible Unencumbered Property, could reasonably be expected to cost in excess
of $500,000 to remediate or, which, with respect to all of the Eligible
Unencumbered Properties, could reasonably be expected to cost in excess of
$1,000,000 in the aggregate to remediate.

Distribution. With respect to:

(i) the Borrower, any distribution of cash or other cash equivalent, directly or
indirectly, to the partners of the Borrower; or any other distribution on or in
respect of any partnership interests of the Borrower; and

(ii) the Trust, the declaration or payment of any dividend on or in respect of
any shares of any class of capital stock or other equity of the Trust, other
than dividends payable solely in shares of common stock by the Trust; the
purchase, redemption, or other retirement of any shares of any class of capital
stock or other equity of the Trust, directly or indirectly through a Subsidiary
of the Trust or otherwise; the return of capital by the Trust to its
shareholders as such; or any other distribution on or in respect of any shares
of any class of capital stock or other equity of the Trust.

Dollars or $. Lawful currency of the United States of America.

Drawdown Date. The date on which any Revolving Credit Loan is made or is to be
made, and the date on which any Revolving Credit Loan is converted or continued
in accordance with §2.5.

Eligible Assignee. Any of (a) a commercial bank (or similar financial
institution) organized under the laws of the United States, or any State thereof
or the District of Columbia, and having total assets in excess of $500,000,000;
(b) a savings and loan association or savings bank organized under the laws of
the United States, or any State thereof or the District of Columbia, and having
a net worth of at least $100,000,000, calculated in accordance with GAAP; and
(c) a commercial bank (or similar financial institution) organized under the
laws of any other country (including the central bank of such country) which is
a member of the Organization for Economic Cooperation and Development (the
“OECD”), or a political subdivision of any such country, and having total assets
in excess of $500,000,000, provided that such bank (or similar financial
institution) is acting through a branch or agency located in the United States
of America. In no event will the Borrower or any Affiliate of the Borrower be an
Eligible Assignee.

Eligible Unencumbered Property(ies). As of any date of determination, an
Unencumbered Asset that: (i) is a Permitted Property, (ii) is not the subject of
a Disqualifying Environmental Event or a Disqualifying Structural Event, and
(iii) is wholly-owned in fee simple by the Borrower (the foregoing clauses
(i) through (iii) being herein referred to collectively as the “Unencumbered
Property Conditions”).

Employee Benefit Plan. Any employee benefit plan within the meaning of §3(3) of
ERISA maintained or contributed to by the Borrower or any ERISA Affiliate, other
than a Multiemployer Plan.

Environmental Laws. See §7.18(a).

Environmental Reports. See §7.18

ERISA. The Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time.

ERISA Affiliate. Any Person which is treated as a single employer with the
Borrower under §414 of the Code.

ERISA Reportable Event. A reportable event with respect to a Guaranteed Pension
Plan within the meaning of §4043 of ERISA and the regulations promulgated
thereunder.

Event of Default. See §14.1.

Extension. See §2.9.

Facility Fee. See §2.3(e).

Federal Funds Rate. For any day, a fluctuating interest rate per annum equal to
the weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers, as
published for such day (or, if such day is not a Business Day, for the next
preceding Business Day) by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for such day on such transactions received by the Agent from 3
federal funds brokers of recognized standing selected by the Agent.

Financial Statement Date. December 31, 2005.

Fronting Bank. KeyBank.

“funds from operations”. As defined in accordance with resolutions adopted by
the Board of Governors of the National Association of Real Estate Investment
Trusts, as in effect at the applicable date of determination.

GAAP. Generally accepted accounting principles, consistently applied.

Guaranteed Pension Plan. Any employee pension benefit plan within the meaning of
§3(2) of ERISA maintained or contributed to by the Borrower or the Trust, as the
case may be, or any ERISA Affiliate of any of them the benefits of which are
guaranteed on termination in full or in part by the PBGC pursuant to Title IV of
ERISA, other than a Multiemployer Plan.

Guaranty. The Guaranty, dated as of the date hereof, made by the Trust in favor
of the Agent and the Lenders pursuant to which the Trust guarantees to the Agent
and the Lenders the unconditional payment and performance of the Obligations, as
the same may be modified, amended, restated or reaffirmed from time to time.

Hazardous Substances. See §7.18(b).

Increase. See §2.8.

Increase Conditions. The satisfaction of each and all of the following:



  (a)   no Default or Event of Default shall have occurred and be continuing
(both before and after giving effect to the Increase) and all representations
and warranties contained in the Loan Documents shall be true and correct as of
the effective date of the Increase (except to the extent that such
representations and warranties relate expressly to an earlier date);



  (b)   the Increase shall be extended on the same terms and conditions
applicable to the other Loans;



  (c)   to the extent any portion of the Increase is committed to by a third
party financial institution or institutions not already a Lender hereunder, such
financial institution shall be an Eligible Assignee and approved by the Agent
(such approval not to be unreasonably withheld or delayed) and each such
financial institution shall have signed a counterpart signature page becoming a
party to this Agreement and a “Lender” hereunder;



  (d)   one or more of the existing Lenders or such other financial institutions
which may become parties hereto incident to the Increase have committed in
writing pursuant to the terms hereof to lend the full aggregate amount of the
Increase; and



  (e)   the Borrower shall have delivered new Notes or amended and restated
Notes to the extent necessary to reflect each Lender’s Commitment after giving
effect to the Increase.

Indebtedness. All obligations, contingent and otherwise, that in accordance with
GAAP should be classified upon the obligor’s balance sheet as liabilities, or to
which reference should be made by footnotes thereto, including in any event and
whether or not so classified: (a) all debt and similar monetary obligations,
whether direct or indirect, including, without limitation, all Obligations and
all obligations under any hedge, swap or other interest rate protection
arrangement, any forward purchase contract or any put; (b) all liabilities
secured by any mortgage, pledge, security interest, lien, charge, or other
encumbrance existing on property owned or acquired subject thereto, whether or
not the liability secured thereby shall have been assumed; (c) all reimbursement
obligations under letters of credit (including the Letters of Credit); and (d)
all guarantees for borrowed money, endorsements and other contingent
obligations, whether direct or indirect, in respect of indebtedness or
obligations of others, including any obligation to supply funds (including
partnership obligations and capital requirements) to or in any manner to invest
in, directly or indirectly, the debtor, to purchase indebtedness, or to assure
the owner of indebtedness against loss, through an agreement to purchase goods,
supplies, or services for the purpose of enabling the debtor to make payment of
the indebtedness held by such owner or otherwise.

Interest Payment Date. As to any Base Rate Loan, the last day of every calendar
month in which such Loan is outstanding, and with respect to any Libor Rate
Loan, the last day of the applicable Interest Period. As to any Swingline Loan,
the day such Swingline Loan is due.

Interest Period. With respect to each Revolving Credit Loan, but without
duplication of any other Interest Period, (a) initially, the period commencing
on the Drawdown Date of such Loan and ending on the last day of one of the
following periods (as selected by the Borrower in a Completed Loan Request):
(i) for any Base Rate Loan, the calendar month in which such Base Rate Loan is
made (whether by borrowing or by conversion from a Libor Rate Loan), and
(ii) for any Libor Rate Loan, 1, 2 or 3 months; and (b) thereafter, each period
commencing at the end of the last day of the immediately preceding Interest
Period applicable to such Revolving Credit Loan and ending on the last day of
the applicable period set forth in (a)(i) and (ii) above (as selected by the
Borrower in a Conversion Request); provided that all of the foregoing provisions
relating to Interest Periods are subject to the following:

(A) if any Interest Period with respect to a LIBOR Rate Loan would otherwise end
on a day that is not a LIBOR Business Day, such Interest Period shall end on the
next succeeding LIBOR Business Day, unless such next succeeding LIBOR Business
Day occurs in the next calendar month, in which case such Interest Period shall
end on the next preceding LIBOR Business Day, as determined conclusively by the
Agent in accordance with the then current bank practice in London;

(B) if the Borrower shall fail to give notice of conversion as provided in §2.5,
the Borrower shall be deemed to have requested a conversion of the affected
Libor Rate Loan to a Base Rate Loan on the last day of the then current Interest
Period with respect thereto;

(C) any Interest Period relating to any Libor Rate Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall, subject to subparagraph (D) below, end on the last Business Day of a
calendar month; and

(D) no Interest Period may extend beyond the Maturity Date.

Investments. All expenditures made and all liabilities incurred (contingently or
otherwise, but without double-counting): (i) for the acquisition of stock,
partnership or other equity interests or for the acquisition of Indebtedness of,
or for loans, advances, capital contributions or transfers of property to, any
Person; (ii) in connection with Real Estate Assets Under Development; and
(iii) for the acquisition of any other obligations of any Person. In determining
the aggregate amount of Investments outstanding at any particular time:
(a) there shall be deducted in respect of each such Investment any amount
received as a return of capital (but only by repurchase, redemption, retirement,
repayment, liquidating dividend or liquidating distribution); (b) there shall
not be deducted in respect of any Investment any amounts received as earnings on
such Investment, whether as dividends, interest or otherwise; and (c) there
shall not be deducted from the aggregate amount of Investments any decrease in
the value thereof.

ISP. With respect to any Letter of Credit, the “International Standby Practices
1998” published by the Institute of International Banking Law & Practice (or
such later version thereof as may be in effect at the time of issuance).

Joinder Documents. The one or more Joinder Agreements among the Agent (on behalf
of itself and the Lenders) and any Wholly-owned Subsidiary which is to become a
Borrower at any time after the Closing Date, the form of which is attached
hereto as Exhibit E, together with all other documents, instruments and
certificates required by any such Joinder Agreement to be delivered by such
Wholly-owned Subsidiary to the Agent and the Lenders on the date such
Wholly-owned Subsidiary becomes a Borrower hereunder.

Land. An undeveloped Real Estate Asset owned in fee by the Borrower.

Leases. Leases, licenses and other written agreements relating to the use or
occupation of space in or on the Buildings or on the Real Estate Assets by
persons other than the Borrower or any other member of the Potomac Group.

Lenders. Collectively, KeyBank and each other lending institution which, as of
any date of determination, is a party to this Agreement, and any other Person
who becomes an assignee of any rights of a Lender pursuant to §20 or a Person
who acquires all or substantially all of the stock or assets of a Lender.

Letter of Credit Application. See §5.1.1.

Letter of Credit Fee. See §2.3(f).

Letter of Credit Participation. See §5.1.4.

Letters of Credit. See §5.1.1.

Libor Business Day. Any day on which commercial banks are open for international
business (including dealings in Dollar deposits) in London, England.

Libor Breakage Costs. With respect to any Libor Rate Loan to be prepaid prior to
the end of the applicable Interest Period or not borrowed, converted or
continued (“drawn” and, with correlative meaning, “draw”) after elected, a
prepayment “breakage” fee in an amount, as reasonably determined by the Agent,
required to compensate the Lenders for any and all additional losses, costs or
expenses that such Lenders incur as a result of such prepayment or failure to
borrow, convert or continue a Libor Rate Loan, including, without limitation,
any loss (excluding loss of anticipated profits), cost or expense incurred by
reason of the liquidation or reemployment of deposits of other funds acquired by
any Lender to fund or maintain such Libor Rate Loan.

Libor Rate. For any Libor Rate Loan for any Interest Period, the average rate
(rounded upwards to the nearest 1/16th) as shown in Dow Jones Markets (formerly
Telerate) (Page 3750) at which deposits in U.S. dollars are offered by first
class banks in the London Interbank Market at approximately 11:00 a.m. (London
time) on the day that is two (2) Libor Business Days prior to the first day of
such Interest Period with a maturity approximately equal to such Interest Period
and in an amount approximately equal to the amount to which such Interest Period
relates, adjusted for reserves and taxes if required by future regulations. If
Dow Jones Markets no longer reports such rate or Agent determines in good faith
that the rate so reported no longer accurately reflects the rate available to
Agent in the London Interbank Market, Agent may select a comparable replacement
index. For any period during which a Reserve Percentage shall apply, the Libor
Rate with respect to Libor Rate Loans shall be equal to the amount determined
above divided by an amount equal to 1 minus the Reserve Percentage.

Libor Rate Loan(s). Loans bearing interest calculated by reference to the Libor
Rate.

Lien. See §9.2.

Loan Documents. Collectively, this Agreement, the Guaranty, the Notes, the
Letters of Credit, the Letter of Credit Applications, the Joinder Documents and
any and all other agreements, instruments, documents or certificates now or
hereafter evidencing or otherwise relating to the Loans and executed and
delivered by or on behalf of the Borrower or its Subsidiaries or the Trust or
its Subsidiaries in connection with or in any way relating to the Loans or the
transactions contemplated by this Agreement, and all schedules, exhibits and
annexes hereto or thereto, as any of the same may from time to time be amended
and in effect.

Loans. The Revolving Credit Loans and the Swingline Loans.

Majority Lenders. As of any date of determination, the Lenders whose aggregate
Commitments (excluding the Swingline Commitment) constitute at least sixty-six
and two-thirds percent (66-2/3%) of the Total Commitment (or, if the Commitments
have been terminated, the Lenders whose aggregate Commitments (excluding the
Swingline Commitment), immediately prior to such termination, constituted at
least sixty-six and two-thirds percent (66-2/3%) of the Total Commitment).

Management Fee. For any applicable period, an amount equal to three percent (3%)
of revenue.

Management Fee Adjustment. For any applicable period, the difference between the
Management Fee and the Overhead Allocation, expressed as a positive or negative
number, as the case may be.

Maturity Date. April 26, 2009, or such earlier date (or later date pursuant to
§2.9) on which the Revolving Credit Loans shall become due and payable pursuant
to the terms hereof. The Maturity Date may be extended to April 26, 2010 in
accordance with the terms of §2.9.

Maximum Drawing Amount. As of any date of determination, the maximum aggregate
amount that the beneficiaries may at any time draw under outstanding Letters of
Credit, as such maximum aggregate amount may be reduced from time to time
pursuant to the terms of the Letter of Credit.

Mortgage Note(s). A mortgage note, in which the Borrower holds a direct interest
as payee, for real estate that is developed, so long as at the relevant date of
determination, such Mortgage Note is not in default.

Multiemployer Plan. Any multiemployer plan within the meaning of §3(37) of ERISA
maintained or contributed to by the Borrower or the Trust, as the case may be,
or any ERISA Affiliate.

Net Operating Income. For any period, an amount equal to (i) the aggregate
rental and other income from the operation of the applicable Real Estate Assets
during such period; minus (ii) all expenses and other proper charges incurred in
connection with the operation of such Real Estate Assets (including, without
limitation, real estate taxes, management fees, payments under ground leases and
bad debt expenses) during such period; but, in any case, before payment of or
provision for debt service charges for such period, income taxes for such
period, capital expenses for such period, and depreciation, amortization, and
other non-cash expenses for such period, all as determined in accordance with
GAAP (except that any rent leveling adjustments shall be excluded from rental
income).

Note Record. A Record with respect to any Note.

Notes. The Revolving Credit Notes and the Swingline Note.

Obligations. All indebtedness, obligations and liabilities of the Borrower and
its Subsidiaries to any of the Lenders or the Agent, individually or
collectively (but without double-counting), under this Agreement and each of the
other Loan Documents and in respect of any of the Loans, the Notes and
Reimbursement Obligations incurred and the Letter of Credit Applications and the
Letters of Credit and other instruments at any time evidencing any thereof,
whether existing on the date of this Agreement or arising or incurred hereafter,
direct or indirect, joint or several, absolute or contingent, matured or
unmatured, liquidated or unliquidated, secured or unsecured, arising by
contract, operation of law or otherwise, and including any indebtedness,
obligations and liabilities of the Borrower and its Subsidiaries under any
Protected Interest Rate Agreement entered into with any Lender.

Organizational Documents. Collectively, (i) the Agreement of Limited Partnership
of FPLP, (ii) the Certificate of Limited Partnership of FPLP, (iii) the Amended
and Restated Declaration of Trust of the Trust, (iv) the Amended and Restated
By-Laws of the Trust, and (v) all of the partnership agreements, corporate
charters and by-laws, limited liability company operating agreements, joint
venture agreements or similar agreements, charter documents and certificates or
other agreements relating to the formation, organization or governance of any
Borrower (including, without limitation, any Wholly-owned Subsidiary who becomes
a Borrower from time to time hereunder), in each case as any of the foregoing
may be amended in accordance with §8.20.

Overhead Allocation. For any period, the amount of corporate overhead included
as a property operating expense in lieu of a management fee.

Partially-Owned Entity(ies). Any of the partnerships, associations,
corporations, limited liability companies, trusts, joint ventures or other
business entities or Persons in which the Borrower or the Trust, directly, or
indirectly through its full or partial ownership of another entity, own an
equity interest, but which is not required in accordance with GAAP to be
consolidated with the Borrower or the Trust for financial reporting purposes.

PBGC. The Pension Benefit Guaranty Corporation created by §4002 of ERISA and any
successor entity or entities having similar responsibilities.

Permits. All governmental permits, licenses, and approvals necessary for the
lawful operation and maintenance of the Real Estate Assets.

Permitted Liens. Liens permitted by §9.2.

Permitted Property. A property which is an income producing office, industrial
or a so-called flex property (or a Real Estate Asset Under Development which
will be an income producing office, industrial or so-called flex property when
completed) and is located in the State of Maryland, the Commonwealth of Virginia
or the District of Columbia.

Person. Any individual, corporation, general partnership, limited partnership,
trust, limited liability company, limited liability partnership, unincorporated
association, business, or other legal entity, and any government (or any
governmental agency or political subdivision thereof).

Potomac Group. Collectively, (i) FPLP, (ii) the Trust, (iii) the respective
Subsidiaries of FPLP and the Trust and (iv) the Partially-Owned Entities.

Preferred Equity. Any preferred stock, preferred partnership interests,
preferred member interests or other preferred equity interests issued by the
Borrower, the Trust or any of their respective Subsidiaries.

Protected Interest Rate Agreement. An agreement which evidences the interest
protection arrangements required by §8.15, and all extensions, renewals,
modifications, amendments, substitutions and replacements thereof.

Rate Period. The period beginning on the first day of any fiscal month following
delivery to the Agent of the annual or quarterly financial statements required
to be delivered pursuant to §8.4.1(a) or §8.4(b) and ending on the last day of
the fiscal month in which the next such annual or quarterly financial statements
are delivered to the Agent.

RCRA. See §7.18.

Real Estate Assets. The fixed and tangible properties consisting of Land and/or
Buildings owned by the Borrower or any of its Subsidiaries at the relevant time
of reference thereto, including, without limitation, the Eligible Unencumbered
Properties at such time of reference.

Real Estate Assets Under Development. Any Real Estate Assets for which the
Borrower or any of its Subsidiaries is actively pursuing construction of one or
more Buildings or other improvements and for which construction is proceeding to
completion without undue delay from Permit denial, construction delays or
otherwise, all pursuant to such Person’s ordinary course of business, provided
that any such Real Estate Asset (or, if applicable, any Building comprising a
portion of any such Real Estate Asset) will no longer be considered a Real
Estate Asset Under Development upon the earlier to occur of (i) Stabilization or
(ii) the date which is six months after a certificate of occupancy has issued
for such Real Estate Asset (or Building) or such Real Estate Asset (or Building)
may otherwise be lawfully occupied for its intended use.

Record. The grid attached to any Note, or the continuation of such grid, or any
other similar record, including computer records, maintained by any Lender with
respect to any Loan.

Recourse. With reference to any obligation or liability, any liability or
obligation that is not Without Recourse to the obligor thereunder, directly or
indirectly. For purposes hereof, a Person shall not be deemed to be “indirectly”
liable for the liabilities or obligations of an obligor solely by reason of the
fact that such Person has an ownership interest in such obligor, provided that
such Person is not otherwise legally liable, directly or indirectly, for such
obligor’s liabilities or obligations (e.g., without limitation, by reason of a
guaranty or contribution obligation, by operation of law or by reason of such
Person being a general partner of such obligor).

Reimbursement Obligation. The Borrower’s obligation to reimburse the Lenders and
the Agent on account of any drawing under any Letter of Credit as provided in
§5.2.

REIT. A “real estate investment trust”, as such term is defined in Section 856
of the Code.

Related Parties. With respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.

Release. See §7.18(c)(iii).

Reserve Percentage. The maximum aggregate reserve requirement (including all
basic, supplemental, marginal and other reserves) which is imposed on member
banks of the Federal Reserve System against “Euro-currency Liabilities” as
defined in Regulation D.

Revolving Credit Loan(s). Each and every revolving credit loan made or to be
made by the Lenders to the Borrower pursuant to §2, and excluding, in any event,
all Swingline Loans.

Revolving Credit Notes. Collectively, the separate promissory notes of the
Borrower in favor of each Lender in substantially the form of Exhibit A hereto,
in an aggregate principal amount equal to the Total Commitment in effect from
time to time, dated as of the date hereof or as of such later date as any Person
becomes a Lender under this Agreement, and completed with appropriate
insertions, as each of such notes may be amended, replaced, substituted and/or
restated from time to time (including in connection with any Increase).

SARA. See §7.18.

SEC. The Securities and Exchange Commission, or any successor thereto.

SEC Filings. Collectively, (i) each Form 10-K, 10-Q and Form 8-K filed by the
Trust with the SEC from time to time and (ii) each of the other public forms and
reports filed by the Trust with the SEC from time to time.

Stabilization. With respect to any particular Real Estate Asset, the date upon
which such Real Estate Asset first becomes 85% occupied.

Subsidiary. Any corporation, association, partnership, limited liability
company, trust, joint venture or other business entity or Person which is
required to be consolidated with the Borrower or the Trust in accordance with
GAAP.

Swingline Commitment. The obligation of the Swingline Lender to make Swingline
Loans to the Borrower in a maximum aggregate principal amount not exceeding at
any time Fifteen Million Dollars ($15,000,000).

Swingline Lender. KeyBank, in its capacity as swingline lender hereunder, or any
Eligible Assignee of KeyBank who executes an Assignment and Assumption assuming
KeyBank’s obligations as Swingline Lender.

Swingline Loans. Collectively, the loans in the maximum aggregate principal
amount of the Swingline Commitment made or to be made by the Swingline Lender to
the Borrower pursuant to §2.10.

Swingline Loan Amount. See §2.10(b).

Swingline Note. The promissory note substantially in the form of Exhibit A-1
hereto which evidences the Swingline Commitment and the Swingline Loans made
thereunder.

Swingline Termination Date. The date which is no later than the 15th day
preceding the Maturity Date.

Total Commitment. As of any date, the sum of the then current Commitments of the
Lenders. As of the Closing Date, the Total Commitment (including the Swingline
Commitment) is $125,000,000. After the Closing Date, the aggregate amount of the
Total Commitment (including the Swingline Commitment) may be increased to an
amount not exceeding $225,000,000, provided that such Increase is in accordance
with the provisions of §2.8.

Trust. See preamble.

Type. As to any Revolving Credit Loan, its nature as a Base Rate Loan or a Libor
Rate Loan.

Unanimous Lender Approval. The written consent of each Lender that is a party to
this Agreement at the time of reference.

Unencumbered Asset. Any Real Estate Asset that on any date of determination is
not subject to any Liens (except for Permitted Liens).

Unencumbered Land. The Real Estate Asset commonly referred to as the Sterling
Park Land Parcel, so long as such Real Estate Asset is not subject to any Liens,
except for Permitted Liens.

Unencumbered Pool. As determined from time to time, collectively, the Eligible
Unencumbered Properties that the Borrower has designated in writing to be
included in the Unencumbered Pool, subject to and in accordance with the terms
hereof.

Unencumbered Pool Capital Reserve. As at any date of determination, a capital
reserve equal to the total number of square feet of the Eligible Unencumbered
Properties on such date, multiplied by $0.15.

Unencumbered Property Conditions. See definition of “Eligible Unencumbered
Property(ies)”.

Unsecured Consolidated Total Indebtedness. As of any date of determination, the
aggregate principal amount of Consolidated Total Indebtedness outstanding at
such date (including all Obligations), that is not secured by a lien evidenced
by a mortgage, deed of trust, negative pledge, assignment of partnership
interests or other security interest.

Unsecured Interest Expense. For any period of determination, Consolidated Total
Interest Expense for such period attributable to the Unsecured Consolidated
Total Indebtedness of the Borrower, the Trust and their respective Subsidiaries.

Value of Unencumbered Properties. At any date of determination, an amount equal
to the sum of (i) (x) the Net Operating Income for the most recent fiscal
quarter of the Eligible Unencumbered Properties owned by the Borrower for at
least two complete fiscal quarters, less the Management Fee Adjustment relating
to such Eligible Unencumbered Properties, with the sum thereof multiplied by
(y) 4; with the product thereof being divided by (z) the Capitalization Rate,
plus (ii) an amount equal to the Cost Basis Value of any Eligible Unencumbered
Property not owned for two complete fiscal quarters, plus (iii) an amount equal
to the Cost Basis Value of the Eligible Unencumbered Properties that are Real
Estate Assets under Development, plus (iv) an amount equal to the Cost Basis
Value of the Unencumbered Land, provided that (a) the Net Operating Income
attributable to any Eligible Unencumbered Property sold or otherwise transferred
during the applicable period shall be excluded from the calculation of the Value
of Unencumbered Properties, (b) the Net Operating Income of Eligible
Unencumbered Properties included at their Cost Basis Value shall be excluded and
(c) the value included as a result of clause (iii) above shall not exceed ten
percent (10%) of the aggregate Value of Unencumbered Properties at any time, and
provided, further, that the Real Estate Asset commonly known as 2000 Gateway
Boulevard shall be included in the Value of Unencumbered Properties at its Cost
Basis Value through the fiscal quarter ending December 31, 2006.

Wholly-owned Subsidiary. Any single purpose entity which is a Subsidiary of FPLP
and of which FPLP at all times owns directly or indirectly (through a Subsidiary
or Subsidiaries) 100% of the outstanding voting or controlling interests and of
the economic interests.

“Without Recourse” or “without recourse”. With reference to any obligation or
liability, any obligation or liability for which the obligor thereunder is not
liable or obligated other than as to its interest in a designated Real Estate
Asset or other specifically identified asset only, subject to such limited
exceptions to the non-recourse nature of such obligation or liability, such as
fraud, misappropriation and misapplication indemnities, as are usual and
customary in like transactions involving institutional lenders at the time of
the incurrence of such obligation or liability, and to usual and customary
environmental indemnification obligations in connection with such designated
Real Estate Asset.

§1.2. Rules of Interpretation.

(i) A reference to any document or agreement shall include such document or
agreement as amended, modified or supplemented from time to time in accordance
with its terms or the terms of this Agreement.

(ii) The singular includes the plural and the plural includes the singular.

(iii) A reference to any law includes any amendment or modification to such law.

(iv) A reference to any Person includes its permitted successors and permitted
assigns.

(v) Accounting terms not otherwise defined herein have the meanings assigned to
them by generally accepted accounting principles applied on a consistent basis
by the accounting entity to which they refer.

(vi) The words “include”, “includes” and “including” are not limiting.

(vii) All terms not specifically defined herein or by generally accepted
accounting principles, which terms are defined in the Uniform Commercial Code as
in effect in New York, have the meanings assigned to them therein.

(viii) Reference to a particular “§” refers to that section of this Agreement
unless otherwise indicated.

(ix) The words “herein”, “hereof”, “hereunder” and words of like import shall
refer to this Agreement as a whole and not to any particular section or
subdivision of this Agreement.

§2. THE REVOLVING CREDIT FACILITY.

§2.1 Commitment to Lend. Subject to the provisions of §2.4 and the other terms
and conditions set forth in this Agreement, each of the Lenders severally agrees
to lend to the Borrower, and the Borrower may borrow, repay, and reborrow from
each Lender from time to time between the Closing Date and the Maturity Date
upon notice by the Borrower to the Agent (with copies to the Agent for each
Lender) given in accordance with §2.4, such sums as are requested by the
Borrower up to a maximum aggregate principal amount outstanding (after giving
effect to all amounts requested) at any one time equal to such Lender’s
Commitment minus, without double counting, an amount equal to such Lender’s
Commitment Percentage multiplied by the sum of (i) all Reimbursement Obligations
to the extent not yet deemed Revolving Credit Loans and the Maximum Drawing
Amount and (ii) the outstanding principal amount of the Swingline Loans;
provided that the sum of the outstanding amount of the Revolving Credit Loans
(after giving effect to all amounts requested), plus the Maximum Drawing Amount
and, without double counting the portion, if any, of any Letter of Credit which
is drawn and included in the Revolving Credit Loans, all outstanding
Reimbursement Obligations, plus the outstanding principal amount of the
Swingline Loans shall not at any time exceed the lesser of (i) the Total
Commitment and (ii) the Availability at such time, and provided, further, that
at the time the Borrower requests a Revolving Credit Loan and after giving
effect to the making thereof: (i) in the case of any borrowing or other
extension of credit, all of the conditions in §13 (and in the case of the
initial borrowing on the Closing Date, also the conditions in §12) have been met
at the time of such request, and (ii) there has not occurred and is not
continuing (or will not occur by reason thereof) any Default or Event of
Default.

The Revolving Credit Loans shall be made pro rata in accordance with each
Lender’s Commitment Percentage. Each request for a Revolving Credit Loan made
pursuant to §2.4 shall constitute a representation and warranty by the Borrower
that the conditions set forth in §12 have been satisfied as of the Closing Date
and that the conditions set forth in §13 have been satisfied on the date of such
request and will be satisfied on the proposed Drawdown Date of the requested
Loan or issuance of Letter of Credit, as the case may be, provided that the
making of such representation and warranty by the Borrower shall not limit the
right of any Lender not to lend if such conditions have not been met. No
Revolving Credit Loan or other extension of credit shall be required to be made
by any Lender unless all of the conditions contained in §12 have been satisfied
as of the Closing Date with respect to the initial Revolving Credit Loan or
issuance of Letter of Credit, and unless all of the conditions set forth in §13
have been satisfied at the time of any request for a Revolving Credit Loan or
other extension of credit and on the Drawdown Date therefor.

§2.2. The Revolving Credit Notes. The Revolving Credit Loans shall be evidenced
by the Revolving Credit Notes. A Revolving Credit Note shall be payable to the
order of each Lender in an aggregate principal amount equal to such Lender’s
Commitment. The Borrower irrevocably authorizes each Lender to make or cause to
be made, at or about the time of the Drawdown Date of any Revolving Credit Loan
or at the time of receipt of any payment of principal on such Lender’s Revolving
Credit Note, an appropriate notation on such Lender’s applicable Note Record
reflecting the making of such Revolving Credit Loan or (as the case may be) the
receipt of such payment. The outstanding amount of the Revolving Credit Loans
set forth on such applicable Note Record shall be prima facie evidence of the
principal amount thereof owing and unpaid to such Lender, but the failure to
record, or any error in so recording, any such amount on such Note Record shall
not limit or otherwise affect the rights and obligations of the Borrower
hereunder or under any Revolving Credit Note to make payments of principal of or
interest on any Revolving Credit Note when due.

§2.3. Interest on Revolving Credit Loans; Fees.

(a) Each Base Rate Loan shall bear interest for the period commencing with the
Drawdown Date thereof and ending on the last day of each Interest Period with
respect thereto (unless earlier paid in accordance with §3.2) at a rate equal to
the Base Rate plus the Applicable Base Rate Margin.

(b) Each Libor Rate Loan shall bear interest for the period commencing with the
Drawdown Date thereof and ending on the last day of each Interest Period with
respect thereto (unless earlier paid in accordance with §3.2) at a rate equal to
the Libor Rate determined for such Interest Period plus the Applicable Libor
Margin.

(c) With reference to Base Rate Loans and Libor Rate Loans,  the “Applicable
Base Rate Margin” and the “Applicable Libor Margin” shall be equal to (A) from
the Closing Date through the end of the fiscal month in which the financial
statements required to be delivered pursuant to §8.4(b) for the fiscal quarter
of the Borrower ending December 31, 2005 are delivered to the Agent, a
percentage equal to 0% for the Applicable Base Rate Margin and 1.20% for the
Applicable Libor Margin, and (B) thereafter, the percentage determined for each
Rate Period by reference to the Table below:

                  Table Applicable Margin

 
               
Total Leverage Ratio
  Applicable Libor Margin   Applicable
Base Rate
Margin
 
               
 
               
a) greater than 60%
    1.60 %     0.25 %
 
               
c) less than or equal
to 60% but greater
than 55%
 

1.45%  

0.00%
 
               
d) less than or equal
to 55% but greater
than 50%
 

1.30%  

0.00%
 
               
e) less than or equal
to 50%
 
1.20%  
0.00%

For purposes of determining the Applicable Base Rate Margin and the Applicable
Libor Margin, the Consolidated Total Leverage Ratio (§10.1 hereof) will be
tested quarterly, commencing with the fiscal quarter of the Borrower ending
December 31, 2005, based on the annual or quarterly financial statements
required to be delivered pursuant to §8.4(a) or 8.4(b), respectively. For
purposes of determining the interest rate for any Rate Period hereunder, any
interest rate change shall be effective on the first day of the fiscal month
immediately following the date on which the financial statements required to be
delivered pursuant to §8.4(a) or §8.4(b) are delivered to the Agent, together
with a notice to the Agent (which shall be verified by the Agent) specifying any
change in the Applicable Base Rate Margin and/or the Applicable Libor Margin. If
the Borrower has failed to timely deliver the financial statements required to
be delivered by it pursuant to §8.4(a) or §8.4(b), then in addition to the other
rights and remedies of the Lenders hereunder, the Applicable Base Rate Margin
and the Applicable Libor Margin that are then in effect shall, at the Agent’s
discretion, be increased to the next highest level until such financial
statements are delivered.

(d) The Borrower unconditionally promises to pay interest on each Revolving
Credit Loan in arrears on each Interest Payment Date with respect thereto, and
when the principal of such Revolving Credit Loan is due (whether at maturity, by
reason of acceleration or otherwise).

(e) The Borrower agrees to pay to the Agent, for the accounts of the Lenders in
accordance with their respective Commitment Percentages, from the Closing Date
through the Maturity Date, a facility fee (the “Facility Fee”) calculated at the
rate of 0.15% per annum, calculated on the average daily amount, during each
fiscal quarter or portion thereof, of the unborrowed portion of the Total
Commitment. The Facility Fee shall be payable quarterly in arrears on the fifth
Business Day of each calendar quarter for the immediately preceding calendar
quarter commencing on the first such date following the Closing Date through the
Maturity Date, with a final payment on the Maturity Date.

(f) The Borrower shall pay to the Agent a Letter of Credit fee (a “Letter of
Credit Fee”) in an amount equal to the Applicable L/C Percentage of the undrawn
amount of each outstanding Letter of Credit, which fee shall be for the accounts
of the Lenders (including the Fronting Bank in its capacity as a Lender) pro
rata in accordance with their respective Commitment Percentages. Each Letter of
Credit Fee shall be payable quarterly in arrears on the fifth Business Day of
each calendar quarter for the immediately preceding calendar quarter, with a
final payment on the Maturity Date or any earlier date on which the Commitments
shall terminate (which Letter of Credit Fee shall be pro-rated for any calendar
quarter in which such Letter of Credit is issued, drawn upon or otherwise
reduced or terminated). The Borrower shall also pay to the Fronting Bank, for
its own account, a fee in an amount equal to 0.125% of the face amount of each
Letter of Credit upon issuance thereof, along with reasonable standard
documentation and service charges for Letters of Credit from time to time, as
customarily charged by Fronting Bank.

§2.4. Requests for Revolving Credit Loans.

The following provisions shall apply to each request by the Borrower for a
Revolving Credit Loan:

(i) FPLP, for itself and as agent for each other Borrower, shall submit a
Completed Loan Request to the Agent, together with a current Availability
Certificate in the form of Exhibit B-1 hereto. Except as otherwise provided
herein, each Completed Loan Request shall be in a minimum amount of $500,000 or
an integral multiple of $100,000 in excess thereof. Each Completed Loan Request
shall be irrevocable and binding on the Borrower and shall obligate the Borrower
to accept the Revolving Credit Loans requested from the Lenders on the proposed
Drawdown Date.

(ii) Each Completed Loan Request shall be delivered by the Borrower to the Agent
by 10:00 a.m. (x) on the Business Day before the proposed Drawdown Date of any
Base Rate Loan, and (y) at least two (2) Business Days prior to the proposed
Drawdown Date of any Libor Rate Loan.

(iii) Each Completed Loan Request shall include a completed writing in the form
of Exhibit B hereto specifying: (1) the principal amount of the Revolving Credit
Loan requested, (2) the proposed Drawdown Date of such Revolving Credit Loan,
(3) the Interest Period applicable to such Revolving Credit Loan, and (4) the
Type of such Revolving Credit Loan being requested, and certifying that, both
before and after giving effect to such requested Revolving Credit Loan, no
Default or Event of Default exists or will exist under this Agreement or any
other Loan Document and that, after giving effect to the Requested Revolving
Credit Loan (and all other outstanding Revolving Credit Loans and Letters of
Credit), the Borrower is in compliance with Availability.

(iv) No Lender shall be obligated to fund any Revolving Credit Loan unless:

(a) a Completed Loan Request has been timely received by the Agent as provided
in subsection (i) above; and

(b) both before and after giving effect to the Revolving Credit Loan to be made
pursuant to the Completed Loan Request, all of the conditions contained in §12
shall have been satisfied as of the Closing Date, with respect to the initial
advance only, and all of the conditions set forth in §13 shall have been met,
including, without limitation, the condition under §13.1 that there be no
Default or Event of Default under this Agreement.

(v) The Agent will promptly notify each Lender of any Completed Loan Request and
will cause a copy thereof to be delivered to each Lender on the same Business
Day received, or, in the case of a Libor Rate Loan, the next Business Day, in
each case absent circumstances outside of its control.

§2.5. Conversion Options.

(a) The Borrower may elect from time to time to convert any outstanding
Revolving Credit Loan to a Revolving Credit Loan of another Type, provided that
(i) subject to the further proviso at the end of this §2.5(a) and subject to
§2.5(b) and §2.5(d), with respect to any conversion of a Base Rate Loan to a
Libor Rate Loan (or a continuation of a Libor Rate Loan, as provided in
§2.5(b)), the Borrower shall give the Agent at least three (3) Business Days’
prior written notice of such election, which such notice must be received by the
Agent by 10:00 a.m. on any Business Day; and (ii) no Loan may be converted into
a Libor Rate Loan when any Default or Event of Default has occurred and is
continuing. All or any part of outstanding Revolving Credit Loans of any Type
may be converted as provided herein, provided that each Conversion Request
relating to the conversion of a Base Rate Loan to a Libor Rate Loan shall be for
an amount equal to $1,000,000 or an integral multiple of $100,000 in excess
thereof and shall be irrevocable by the Borrower.

(b) Any Revolving Credit Loan of any Type may be continued as such upon the
expiration of the Interest Period with respect thereto (i) in the case of Base
Rate Loans, automatically and (ii) in the case of Libor Rate Loans by compliance
by the Borrower with the notice provisions contained in §2.5(a)(i); provided
that no Libor Rate Loan may be continued as such when any Default or Event of
Default has occurred and is continuing but shall be automatically converted to a
Base Rate Loan on the last day of the first Interest Period relating thereto
ending during the continuance of any Default or Event of Default. The Borrower
shall notify the Agent promptly when any such automatic conversion contemplated
by this §2.5(b) is scheduled to occur.

(c) In the event that the Borrower does not notify the Agent of its election
hereunder with respect to any Revolving Credit Loan in accordance with the terms
hereof, such Loan shall be automatically converted to a Base Rate Loan at the
end of the applicable Interest Period.

(d) The Borrower may not request or elect a Libor Rate Loan pursuant to §2.4,
elect to convert a Base Rate Loan to a Libor Rate Loan pursuant to §2.5(a) or
elect to continue a Libor Rate Loan pursuant to §2.5(b) if, after giving effect
thereto, there would be greater than seven (7) Libor Rate Loans then
outstanding. Any Loan Request or Conversion Request for a Libor Rate Loan that
would create greater than seven (7) Libor Rate Loans outstanding shall be deemed
to be a Loan Request or Conversion Request for a Base Rate Loan. By way of
explanation of the foregoing, in the event that the Borrower wishes to convert
or continue two or more Loans into one Libor Rate Loan on the same day and for
identical Interest Periods (or borrow an additional Revolving Credit Loan
simultaneously with converting or continuing a Revolving Credit Loan for
identical Interest Periods), such Libor Rate Loan shall constitute one single
Libor Rate Loan for purposes of this clause (d).

(e) The Agent will promptly notify each Lender of any Conversion Request
received pursuant to §2.5(a) or continuation pursuant to §2.5(b) in accordance
with its customary practices.

§2.6. Funds for Revolving Credit Loans.

(a) Subject to the other provisions of this §2, not later than 11:00 a.m.
(Cleveland, Ohio time) on the proposed Drawdown Date of any Revolving Credit
Loan, each of the Lenders will make available to the Agent, at the Agent’s Head
Office, in immediately available funds, the amount of such Lender’s Commitment
Percentage of the amount of the requested Revolving Credit Loan. Upon receipt
from each Lender of such amount, the Agent will make available to the Borrower
the aggregate amount of such Revolving Credit Loan made available to the Agent
by the Lenders. All such funds received by the Agent by 11:00 a.m. (Cleveland,
Ohio time) on any Business Day will be made available to the Borrower not later
than 2:00 p.m. on the same Business Day; funds received after such time will be
made available by not later than 11:00 a.m. on the next Business Day. The
failure or refusal of any Lender to make available to the Agent at the aforesaid
time and place on any Drawdown Date the amount of its Commitment Percentage of
the requested Revolving Credit Loan shall not relieve any other Lender from its
several obligation hereunder to make available to the Agent the amount of its
Commitment Percentage of any requested Revolving Credit Loan but in no event
shall the Agent (in its capacity as Agent) have any obligation to make any
funding or shall any Lender be obligated to fund more than its Commitment
Percentage of the requested Revolving Credit Loan or to increase its Commitment
Percentage on account of such failure or otherwise.

(b) The Agent may, unless notified to the contrary by any Lender prior to a
Drawdown Date, assume that such Lender has made available to the Agent on such
Drawdown Date the amount of such Lender’s Commitment Percentage of the Revolving
Credit Loan to be made on such Drawdown Date, and the Agent may (but it shall
not be required to), in reliance upon such assumption, make available to the
Borrower a corresponding amount. If any Lender makes available to the Agent such
amount on a date after such Drawdown Date, such Lender shall pay to the Agent on
demand an amount equal to the product of (i) the average, computed for the
period referred to in clause (iii) below, of the weighted average interest rate
paid by the Agent for federal funds acquired by the Agent during each day
included in such period, multiplied by (ii) the amount of such Lender’s
Commitment Percentage of such Revolving Credit Loan, multiplied by (iii) a
fraction, the numerator of which is the number of days that elapsed from and
including such Drawdown Date to the date on which the amount of such Lender’s
Commitment Percentage of such Revolving Credit Loan shall become immediately
available to the Agent, and the denominator of which is 365. A statement of the
Agent submitted to such Lender with respect to any amounts owing under this
paragraph shall be prima facie evidence of the amount due and owing to the Agent
by such Lender.

§2.7. Reduction of Commitment. The Borrower shall have the right at any time and
from time to time upon five (5) Business Days’ prior written notice to the Agent
(with copies to the Agent for each Lender) to reduce by $5,000,000 or an
integral multiple of $1,000,000 in excess thereof (but not below $20,000,000 or,
if greater, the Maximum Drawing Amount) or terminate entirely the unborrowed
portion of the then Total Commitment, whereupon the Commitments of the Lenders
shall be reduced pro rata in accordance with their respective Commitment
Percentages by the amount specified in such notice or, as the case may be,
terminated. Upon the effective date of any such reduction or termination, the
Borrower shall pay to the Agent for the respective accounts of the Lenders all
accrued and unpaid interest on the amount of such reduction and the full amount
of the Facility Fee then accrued and unpaid on the amount of the reduction. No
reduction or termination of the Commitments may be reinstated.

§2.8. Increase in Total Commitment. At any time (but at least 60 days prior to
the Maturity Date), the Borrower shall have the right, upon written notice to
the Agent and satisfaction of the Increase Conditions, to cause the Total
Commitment to increase by an amount not at any time exceeding $100,000,000 (the
“Increase”), in which event Schedule 2 will be deemed to be amended to reflect
the increased Commitment of each Lender, if any, that has agreed in writing to
an increase and to add any third party financial institution that may have
become a party to, and a “Lender” under, this Agreement in connection with the
Increase (and the Agent is hereby authorized to effect such amendment on behalf
of the Lenders and the Borrower); provided, however, that it shall be a
condition precedent to the effectiveness of the Increase that the Increase
Conditions shall have been satisfied. In the event that the Increase results in
any change to the Commitment Percentage of any Lender, then on the effective
date of such Increase in the Total Commitment (i) any new Lender, and any
existing Lender whose Commitment has increased, shall pay to the Agent such
amounts as are necessary to fund its new or increased Commitment Percentage of
all existing Revolving Credit Loans, (ii) the Agent will use the proceeds
thereof to pay to all Lenders whose Commitment Percentage is decreasing such
amounts as are necessary so that each such Lender’s participation in existing
Revolving Credit Loans will be equal to its adjusted Commitment Percentage, and
(iii) if the effective date of such Increase in the Total Commitment occurs on a
date other than the last day of an Interest Period applicable to any outstanding
Libor Rate Loan, the Borrower will be responsible for Libor Breakage Costs and
any other amounts payable pursuant to §4.8 on account of the payments made
pursuant to clause (ii) above. No Lender shall have any obligation to increase
its Commitment in connection with the Increase.

§2.9. Extension of Revolving Credit Maturity Date. At least 60 days but in no
event more than 120 days prior to April 26, 2009, the Borrower, by written
notice to the Agent (with copies for each Lender), may request an extension of
the Maturity Date by a period of one year from the Maturity Date then in effect
(the “Extension”). The Extension shall become effective on April 26, 2009 so
long as (i) the Borrower has paid to the Agent on such date, for the ratable
accounts of the Lenders, an extension fee in an amount equal to 20 basis points
on the Total Commitment in effect on such date, and (ii) no Default or Event of
Default has occurred and is continuing on such date and all representations and
warranties contained in the Loan Documents are true and correct as of such date
(except to the extent that such representations and warranties relate expressly
to an earlier date). The notice referred to in the first sentence of this §2.9
shall constitute and shall be deemed to be a certification by the Borrower as to
the truth and accuracy of the statements contained in clause (ii) of the
preceding sentence.

§2.10. Swingline Loans.

(a) Availability. Subject to the terms and conditions of this Agreement and so
long as the Borrower has delivered to the Agent a loan request, including the
certificate referred to in §2.4(iii), as if all references in §2.4(iii) to
Revolving Credit Loans were to Swingline Loans, the Swingline Lender agrees to
make Swingline Loans to the Borrower from time to time from the Closing Date to,
but not including, the Swingline Termination Date; provided, that the aggregate
principal amount of all outstanding Swingline Loans (after giving effect to any
amount requested) at any time, shall not exceed the lesser of (i) the Total
Commitment in effect at such time less the sum of (A) all outstanding Revolving
Credit Loans at such time (after giving effect to all amounts requested) and
(B) the Maximum Drawing Amount and, (C) without double-counting the portion, if
any, of any Letter of Credit which is drawn and included in the Revolving Credit
Loans or the Maximum Drawing Amount, all outstanding Reimbursement Obligations
at such time, and (ii) the Swingline Commitment at such time. Swingline Loans
hereunder may be used in anticipation of borrowing Revolving Credit Loans and
for other short-term requirements and shall be repaid in accordance with the
terms hereof. Each Swingline Loan must be for an amount equal to at least
$1,000,000 and in an integral multiple of $100,000 and shall be evidenced by the
Swingline Note. The Swingline Lender shall initiate the transfer of funds
representing the Swingline Loan to the Borrower by 4:00 p.m. (Cleveland, Ohio
time) on the Business Day of the requested borrowing, so long as the Swingline
Loan has been requested by the Borrower no later than 1:00 p.m. (Cleveland, Ohio
time) on such Business Day. In no event shall the number of Swingline Loans
outstanding at any time exceed three (3). All Swingline Loans shall bear
interest at the Base Rate plus the Applicable Base Rate Margin. The Borrower
unconditionally promises to pay interest on each Swingline Loan in arrears on
each Interest Payment Date with respect thereto.

(b) Repayment. The Borrower hereby absolutely and unconditionally promises to
repay the outstanding principal amount of each Swingline Loan and all accrued
interest and charges thereon (the “Swingline Loan Amount”) on the earliest to
occur of: (i) the fifth (5th) Business Day after the date on which the Swingline
Loan is advanced or (ii) the Swingline Termination Date; provided, the Borrower
shall have the right to prepay Swingline Loans without penalty or any prepayment
charge.

(c) Refunding and Conversion of Swingline Loans to Revolving Credit Loans.

(i) On the Business Day before the maturity of a Swingline Loan (which shall be
no longer than the period for repayment set forth above in §2.10(b)), the
Borrower shall notify the Agent if it intends to request a Base Rate Loan in
order to repay such Swingline Loan, or three Business Days before the maturity
of a Swingline Loan (which shall be no longer than the period for repayment set
forth above in §2.10(b)), the Borrower shall notify the Agent if it intends to
request a Libor Rate Loan in order to repay such Swingline Loan. In any event,
if any Swingline Loan has not been repaid by 1:00 p.m. (Cleveland, Ohio time) on
the maturity date thereof, the Agent shall promptly notify the Lenders thereof
and the Borrower shall be deemed to have requested on such date a Revolving
Credit Loan comprised solely of a Base Rate Loan in a principal amount equal to
the Swingline Loan Amount in order to repay such Swingline Loan. Such refundings
of the Swingline Loan through the funding of such Revolving Credit Loans shall
be made by the Lenders in accordance with their respective Commitment
Percentages and shall thereafter be reflected as Revolving Credit Loans of the
Lenders on the books and records of the Agent.

(ii) If a Default or an Event of Default has occurred and is continuing, all
Swingline Loans shall be refunded by the Lenders on demand by the Swingline
Lender, in which case the Borrower shall be deemed to have requested on such
date of demand a Revolving Credit Loan comprised solely of a Base Rate Loan in a
principal amount equal to the Swingline Loan Amount for such Swingline Loans.
Such refundings of the Swingline Loans through the funding of such Revolving
Credit Loans shall be made by the Lenders in accordance with their respective
Commitment Percentages and shall thereafter be reflected as Revolving Credit
Loans of the Lenders on the books and records of the Agent.

(iii) Each Lender shall fund its respective Commitment Percentage of Revolving
Credit Loans as required to so repay Swingline Loans outstanding to the
Swingline Lender upon such deemed request or demand by the Swingline Lender but
in no event later than 2:00 p.m. (Cleveland, Ohio time) on the next succeeding
Business Day after such deemed request or demand is made. No Lender’s obligation
to fund its respective Commitment Percentage of the repayment of a Swingline
Loan shall be affected by any other Lender’s failure to fund its Commitment
Percentage of such repayment, nor shall any Lender’s Commitment Percentage be
increased as a result of any such failure of any other Lender to fund its
Commitment Percentage. To the extent any Lender does not fund its respective
Commitment Percentage of any Revolving Credit Loan to the Borrower pursuant to
this §2.10(c)(iii) or purchase its undivided participating interest in any
Swingline Loan in accordance with §2.10(c)(v), such Lender shall be deemed a
Delinquent Lender and the Borrower shall repay such amounts to the Swingline
Lender in accordance with the provisions of §3.3 as if such Loan were a
Revolving Credit Loan for which a Bank did not remit its share to the Agent. If
any portion of any such amount paid to the Swingline Lender shall be recovered
by or on behalf of the Borrower from the Swingline Lender in bankruptcy or
otherwise, the loss of the amount so recovered shall be ratably shared among all
the Lenders.

(iv) If at any time the Borrower receives notice from the Swingline Lender that
the aggregate principal amount of all Revolving Credit Loans outstanding, plus
the aggregate principal amount of all Swingline Loans outstanding (including the
Swingline Loan for which demand for payment is then made by the Swingline Lender
pursuant to this subsection), plus the Maximum Drawing Amount and, plus, without
double-counting the portion, if any, of any Letter of Credit which is drawn and
included in the Revolving Credit Loans or the Maximum Drawing Amount, all
outstanding Reimbursement Obligations at such time equals or exceeds the lesser
of the Total Commitment at such time or Availability at such time, the Borrower
shall repay the amount of such excess upon demand by the Swingline Lender, which
payment shall be applied first to the Swingline Loans and then to the Revolving
Credit Loans.

(v) Each Lender acknowledges and agrees that its obligation to refund Swingline
Loans with Revolving Credit Loans in accordance with the terms of this §2.10 is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including, in any event, non-satisfaction of any conditions set
forth in this Agreement pertaining to advances of Revolving Credit Loans
hereunder, except to the limited extent expressly referred to in the first
sentence of §2.10(a). Further, each Lender agrees and acknowledges that if,
prior to the refunding of any outstanding Swingline Loans pursuant to this
§2.10, one of the events described in §§14.1(g) or (h) shall have occurred or
any of the conditions set forth in §13.2 have not been met, each Lender will, on
the date the applicable Revolving Credit Loan would have been made pursuant to
§2.10(c)(i) or (ii), purchase an undivided participating interest in the
Swingline Loan to be refunded in an amount equal to its Commitment Percentage of
such Swingline Loan Amount. Each Lender will immediately transfer to the
Swingline Lender, in immediately available funds, the amount of its
participation. Whenever, at any time after the Swingline Lender has received
from any Lender such Lender’s participating interest in a Swingline Loan, the
Swingline Lender receives any payment on account thereof, the Swingline Lender
will distribute to such Lender its participating interest in such amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded).

(vi) Each Lender’s Commitment Percentage applicable to any Swingline Loan shall
be identical to its Commitment Percentage applicable to Revolving Credit Loans.

§3. REPAYMENT OF THE LOANS.

§3.1. Maturity. The Borrower promises to pay on the Maturity Date, and there
shall become absolutely due and payable on the Maturity Date, all unpaid
principal of the Revolving Credit Loans outstanding on such date, together with
any and all accrued and unpaid interest thereon, the unpaid balance of the
Facility Fee and the Letter of Credit Fees accrued through such date, and any
and all other unpaid amounts due under this Agreement, the Notes or any other of
the Loan Documents.

§3.2. Optional Repayments of Revolving Credit Loans. The Borrower shall have the
right, at its election, to prepay the outstanding amount of the Revolving Credit
Loans, in whole or in part, at any time without penalty or premium; provided
that the outstanding amount of any Libor Rate Loans may not be prepaid on a date
other than the last day of an Interest Period unless the Borrower pays the Libor
Breakage Costs for each Libor Rate Loan so prepaid at the time of such
prepayment. The Borrower shall give the Agent (with copies to the Agent for each
Lender), no later than 10:00 a.m., Cleveland, Ohio time, at least two
(2) Business Days’ prior written notice of any prepayment pursuant to this §3.2
of any Base Rate Loans, and at least four (4) Business Days’ notice of any
proposed prepayment pursuant to this §3.2 of Libor Rate Loans, specifying the
proposed date of prepayment of Revolving Credit Loans and the principal amount
to be prepaid. Each such partial prepayment of the Loans shall be in an amount
equal to $1,000,000 or an integral multiple of $1,000,000 in excess thereof or,
if less, the outstanding balance of the Revolving Credit Loans then being
repaid, shall be accompanied by the payment of all charges, if any, outstanding
on all Revolving Credit Loans so prepaid and of all accrued interest on the
principal prepaid to the date of payment, and shall be applied, in the absence
of instruction by the Borrower, first to the principal of Base Rate Loans and
then to the principal of Libor Rate Loans.

§3.3 Mandatory Repayment of Loans. If at any time the sum of the outstanding
amount of the Loans, plus the Maximum Drawing Amount, plus without double
counting any Revolving Credit Loans, the outstanding Reimbursement Obligations,
if any, exceeds the lesser of (i) the Total Commitment at such time, or (ii) the
Availability at such time, the Borrower shall immediately pay to the Agent, for
the benefit of the Lenders (including the Swingline Lender), in an amount in
cash necessary to eliminate such excess, such amount to be applied, in the
absence of instruction by the Borrower, (x) first to the repayment of Swingline
Loans and second to the repayment of Revolving Credit Loans and (y) with respect
to any such payments of Revolving Credit Loans, first to the principal of Base
Rate Loans and then to the principal of Libor Rate Loans.

§4. CERTAIN GENERAL PROVISIONS.

§4.1. Funds for Payments.

(a) All payments of principal, interest, fees, and any other amounts due
hereunder or under any of the other Loan Documents shall be made to the Agent,
for the respective accounts of the Lenders or (as the case may be) the Agent, at
the Agent’s Head Office, in each case in Dollars and in immediately available
funds. The Borrower shall make each payment of principal of and interest on the
Loans and Reimbursement Obligations which are not converted to a Loan hereunder
and of fees hereunder not later than 12:00 p.m. (Cleveland, Ohio time) on the
due date thereof.

(b) All payments by the Borrower hereunder and under any of the other Loan
Documents shall be made without setoff or counterclaim and free and clear of and
without deduction for any taxes, levies, imposts, duties, charges, fees,
deductions, withholdings, compulsory liens, restrictions or conditions of any
nature now or hereafter imposed or levied by any jurisdiction or any political
subdivision thereof or taxing or other authority therein unless the Borrower is
compelled by law to make such deduction or withholding. If the Borrower is
compelled by law to make any such deduction or withholding with respect to any
amount payable by it hereunder or under any of the other Loan Documents (except
with respect to taxes on the income or profits of the Agent or any Lender), the
Borrower shall pay to the Agent, for the account of the Lenders or (as the case
may be) the Agent, on the date on which such amount is due and payable hereunder
or under such other Loan Document, such additional amount in Dollars as shall be
necessary to enable the Lenders to receive the same net amount which the Lenders
would have received on such due date had no such deduction or withholding
obligation been imposed upon the Borrower. The Borrower will deliver promptly to
the Agent (with copies to the Agent for each Lender) certificates or other valid
vouchers for all taxes or other charges deducted from or paid with respect to
payments made by the Borrower hereunder or under such other Loan Document.

§4.2. Computations. All computations of interest on Libor Rate Loans and of
other fees to the extent applicable shall be based on a 360-day year and all
computations of interest on Base Rate Loans shall be based on a 365/366 day
year, in each case paid for the actual number of days elapsed. Except as
otherwise provided in the definition of the term “Interest Period” with respect
to Libor Rate Loans, whenever a payment hereunder or under any of the other Loan
Documents becomes due on a day that is not a Business Day, the due date for such
payment shall be extended to the next succeeding Business Day, and interest
shall accrue during such extension. The outstanding amount of the Loans as
reflected on the Note Records or record attached to any other Note from time to
time shall constitute prima facie evidence of the principal amount thereof.

§4.3. Inability to Determine Libor Rate. In the event, prior to the commencement
of any Interest Period relating to any Libor Rate Loan, the Agent shall
determine that adequate and reasonable methods do not exist for ascertaining the
Libor Rate that would otherwise determine the rate of interest to be applicable
to any Libor Rate Loan during any Interest Period, the Agent shall forthwith
give notice of such determination (which shall be conclusive and binding on the
Borrower) to the Borrower and the Lenders. In such event (a) any Loan Request
with respect to Libor Rate Loans shall be automatically withdrawn and shall be
deemed a request for Base Rate Loans, (b) each Libor Rate Loan will
automatically, on the last day of the then current Interest Period applicable
thereto, become a Base Rate Loan, and (c) the obligations of the Lenders to make
Libor Rate Loans shall be suspended, in each case unless and until the Agent
determines that the circumstances giving rise to such suspension no longer
exist, whereupon the Agent shall so notify the Borrower and the Lenders.

§4.4. Illegality. Notwithstanding any other provisions herein, if any present or
future law, regulation, treaty or directive or in the interpretation or
application thereof shall make it unlawful for any Lender to make or maintain
Libor Rate Loans, such Lender shall forthwith give notice of such circumstances
to the Agent and the Borrower and thereupon (a) the Commitment of such Lender to
make Libor Rate Loans or convert Base Rate Loans to Libor Rate Loans shall
forthwith be suspended and (b) such Lender’s Commitment Percentage of Libor Rate
Loans then outstanding shall be converted automatically to Base Rate Loans on
the last day of each Interest Period applicable to such Libor Rate Loans or
within such earlier period as may be required by law, all until such time as it
is no longer unlawful for such Lender to make or maintain Libor Rate Loans. The
Borrower hereby agrees promptly to pay the Agent for the account of such Lender,
upon demand, any additional amounts necessary to compensate such Lender for
Libor Breakage Costs incurred by such Lender in making any conversion required
by this §4.4 prior to the last day of an Interest Period.

§4.5. Additional Costs, Etc. If any present or future applicable law, which
expression, as used herein, includes statutes, rules and regulations thereunder
and interpretations thereof by any competent court or by any governmental or
other regulatory body or official charged with the administration or the
interpretation thereof and requests, directives, instructions and notices at any
time or from time to time hereafter made upon or otherwise issued to any Lender
or the Agent by any central bank or other fiscal, monetary or other authority
(whether or not having the force of law, but if not having the force of law,
then generally applied by the Lenders or the Agent with respect to similar
loans), shall:

(a) subject any Lender or the Agent to any tax, levy, impost, duty, charge, fee,
deduction or withholding of any nature with respect to this Agreement, the other
Loan Documents, any Letters of Credit, such Lender’s Commitment or the Loans
(other than taxes based upon or measured by the income or profits of such Lender
or the Agent), or

(b) change the basis of taxation (except for changes in taxes on income or
profits) of payments to any Lender of the principal of or the interest on any
Loans or any other amounts payable to the Agent or any Lender under this
Agreement or the other Loan Documents, or

(c) impose or increase or render applicable (other than to the extent
specifically provided for elsewhere in this Agreement) any special deposit,
reserve, assessment, liquidity, capital adequacy or other similar requirements
(whether or not having the force of law) against assets held by, or deposits in
or for the account of, or loans by, or letters of credit issued by, or
commitments of an office of any Lender, or

(d) impose on any Lender or the Agent any other conditions or requirements with
respect to this Agreement, the other Loan Documents, the Loans, such Lender’s
Commitment, or any class of loans or commitments of which any of the Loans or
such Lender’s Commitment forms a part;

and the result of any of the foregoing is

(i) to increase the cost to any Lender of making, funding, issuing, renewing,
extending or maintaining any of the Loans or such Lender’s Commitment or any
Letter of Credit, or

(ii) to reduce the amount of principal, interest, Reimbursement Obligation or
other amount payable to such Lender or the Agent hereunder on account of such
Lender’s Commitment, any Letter of Credit or any of the Loans, or

(iii) to require such Lender or the Agent to make any payment or to forego any
interest or Reimbursement Obligation or other sum payable hereunder, the amount
of which payment or foregone interest or Reimbursement Obligation or other sum
is calculated by reference to the gross amount of any sum receivable or deemed
received by such Lender or the Agent from the Borrower hereunder,

then, and in each such case, the Borrower will, upon demand made by the Agent or
such Lender (such demand to be made promptly by the Agent or such Lender upon
the making of any such determination), at any time and from time to time and as
often as the occasion therefor may arise, pay to such Lender or the Agent such
additional amounts as such Lender or the Agent shall determine in good faith to
be sufficient to compensate such Lender or the Agent for such additional cost,
reduction, payment or foregone interest or other sum, provided that such Lender
or the Agent is generally imposing similar charges on its other similarly
situated borrowers. The Agent shall provide the Borrower with a calculation, in
reasonable detail, of such amounts in accordance with its customary practices.

§4.6. Capital Adequacy. If any future law, governmental rule, regulation,
policy, guideline or directive (whether or not having the force of law, but if
not having the force of law, then generally applied by the Lenders with respect
to similar loans) or the interpretation thereof by a court or governmental
authority with appropriate jurisdiction affects the amount of capital required
or expected to be maintained by banks or bank holding companies and any Lender
or the Agent determines that the amount of capital required to be maintained by
it is increased by or based upon the existence of Loans made or deemed to be
made pursuant hereto, then such Lender or the Agent may notify the Borrower of
such fact, and the Borrower shall pay to such Lender or the Agent from time to
time, upon demand made by the Agent or such Lender (such demand to be made
promptly by the Agent or such Lender upon the making of any such determination),
as an additional fee payable hereunder, such amount as such Lender or the Agent
shall determine reasonably and in good faith and certify in a notice to the
Borrower to be an amount that will adequately compensate such Lender in light of
these circumstances for its increased costs of maintaining such capital. Each
Lender and the Agent shall allocate such cost increases among its customers in
good faith and on an equitable basis, and will not charge the Borrower unless it
is generally imposing a similar charge on its other similarly situated
borrowers. The Agent shall provide the Borrower with a calculation, in
reasonable detail, of such amounts in accordance with its customary practices.

§4.7. Certificate; Limitations. A certificate setting forth any additional
amounts payable pursuant to §§4.5 or 4.6 and a brief explanation of such amounts
which are due, submitted by any Lender or the Agent to the Borrower, shall be
prima facie evidence that such amounts are due and owing. Notwithstanding
anything to the contrary contained in this Article 4, to the extent reasonably
possible, each Lender shall designate an alternate lending office in the
continental United States to make the Loans in order to reduce any liability of
Borrower to such Lender under §§4.4, 4.5 or 4.6 or to avoid the unavailability
of a Libor Rate Loan, so long as such designation is not disadvantageous to such
Lender.

§4.8. Indemnity. In addition to the other provisions of this Agreement regarding
such matters, the Borrower agrees to indemnify the Agent and each Lender and to
hold the Agent and each Lender harmless from and against any loss, cost or
expense (including loss of anticipated profits) that the Agent or such Lender
may sustain or incur as a consequence of (a) a default by the Borrower in the
payment of any principal amount of or any interest on any Libor Rate Loans as
and when due and payable, including any such loss or expense arising from
interest or fees payable by the Agent or such Lender to lenders of funds
obtained by it in order to maintain its Libor Rate Loans, (b) the failure by the
Borrower to make a borrowing or conversion after the Borrower has given a
Completed Loan Request for a Libor Rate Loan or a Conversion Request for a Libor
Rate Loan, and (c) the making of any payment of a Libor Rate Loan or the making
of any conversion of any such Loan to a Base Rate Loan on a day that is not the
last day of the applicable Interest Period with respect thereto, including
interest or fees payable by the Agent or a Lender to lenders of funds obtained
by it in order to maintain any such Libor Rate Loans.

§4.9. Interest on Overdue Amounts; Late Charge. Notwithstanding anything to the
contrary stated herein, upon the occurrence and during the continuance of an
Event of Default, at the option of the Majority Lenders, to the extent permitted
by applicable law, the unpaid balance of all Obligations shall bear interest at
the rate otherwise applicable thereto plus 2%, compounded daily until such Event
of Default is cured or waived to the satisfaction of the Agent and the required
Lenders. In addition, the Borrower shall pay a late charge equal to five percent
(5%) of any amount of interest charges on the Loans which is not paid within ten
(10) days of the date when due.

§5. LETTERS OF CREDIT.

§5.1. Letter of Credit Commitments.

§5.1.1. Commitment to Issue Letters of Credit. Subject to the terms and
conditions set forth in this Agreement, at any time and from time to time from
the Closing Date through the day that is one-hundred twenty (120) days prior to
the Maturity Date, the Fronting Bank shall issue such Letters of Credit as the
Borrower may request upon the delivery of a written request on the Fronting
Bank’s customary form as part of a Completed Loan Request (a “Letter of Credit
Application”). Subject to the terms and conditions set forth in this Agreement,
the Fronting Bank on behalf of the Lenders and in reliance upon the agreement of
the Lenders set forth in §5.1.4 and upon the representations and warranties of
the Borrower contained herein, agrees, in its individual capacity, to issue,
extend and renew for the account of the Borrower one or more standby letters of
credit (individually, a “Letter of Credit”), in such form as may be requested
from time to time by the Borrower and agreed to by the Fronting Bank; provided,
however, that, after giving effect to such Completed Loan Request, (a) the
Maximum Drawing Amount plus all Reimbursement Obligations (to the extent, if
any, not yet deemed a Revolving Credit Loan pursuant to §5.3), shall not exceed
$15,000,000 at any one time and (b) the sum of (i) the Maximum Drawing Amount
and, without double counting, all Reimbursement Obligations (to the extent, if
any, not yet deemed a Revolving Credit Loan pursuant to §5.3) and (ii) the
amount of all Loans outstanding shall not exceed the lesser of (x) the Total
Commitment in effect at such time and (y) the Availability at such time.

Each Letter of Credit Application shall be executed by an officer of Borrower.
The Fronting Bank shall be entitled to conclusively rely on such Person’s
authority to request a Letter of Credit on behalf of Borrower. The Fronting Bank
shall have no duty to verify the authenticity of any signature appearing on a
Letter of Credit Request. The Borrower assumes all risks with respect to the use
of the Letters of Credit. Unless the Fronting Bank and the Majority Lenders
otherwise consent, the term of any Letter of Credit shall not exceed a period of
time commencing on the issuance of the Letter of Credit and ending on the date
which is one year thereafter and shall not expire on a date later than sixty
(60) days prior to the Maturity Date (but in any event the term shall not extend
beyond the Maturity Date). As of any applicable date of determination, the
amount available to be drawn under any Letter of Credit shall reduce on a
dollar-for-dollar basis the amount available to be drawn under the Total
Commitment as a Loan. Each Letter of Credit Application shall be submitted to
the Fronting Bank at least ten (10) Business Days (or such shorter period as the
Fronting Bank may approve) prior to the date upon which the requested Letter of
Credit is to be issued. Each such Letter of Credit Application shall contain
(i) a statement as to the purpose for which such Letter of Credit shall be used
(which purpose shall be in accordance with the terms of this Agreement), and
(ii) a certification by the chief financial or chief accounting officer of
Borrower that the Borrower is and will be in compliance with all covenants under
the Loan Documents after giving effect to the issuance of such Letter of Credit.
The Borrower shall further deliver to the Fronting Bank such additional
applications and documents as the Fronting Bank may require, in conformity with
the then standard practices of its letter of credit department, in connection
with the issuance of such Letter of Credit; provided that in the event of any
conflict, the terms of this Agreement shall control. The Fronting Bank shall, if
it approves of the content of the Letter of Credit request (which approval shall
not be unreasonably withheld), and subject to the conditions set forth in this
Agreement, issue the Letter of Credit on or before ten (10) Business Days
following receipt of the documents last due pursuant to §2.10(b). Each Letter of
Credit shall be in form and substance reasonably satisfactory to the Fronting
Bank in its reasonable discretion. Upon issuance of a Letter of Credit, the
Fronting Bank shall provide notice of the issuance of such Letter of Credit to
the Lenders and shall provide a copy of such Letter of Credit to any Lender that
requests a copy. Upon the issuance of a Letter of Credit, each Revolving Credit
Lender shall be deemed to have purchased a participation therein from Fronting
Bank in an amount equal to its respective Commitment Percentage of the amount of
such Letter of Credit. No Lender’s obligation to participate in a Letter of
Credit shall be affected by any other Lender’s failure to perform as required
herein with respect to such Letter of Credit or any other Letter of Credit. The
issuance of any supplement, modification, amendment, renewal or extension to or
of any Letter of Credit shall be treated in all respects the same as the
issuance of a new Letter of Credit.

§5.1.2. Letter of Credit Applications. Each Letter of Credit Application shall
be completed to the satisfaction of the Agent and the Fronting Bank.

§5.1.3. Terms of Letters of Credit. Each Letter of Credit issued, extended or
renewed hereunder shall, among other things, (i) provide for the payment of
sight drafts for honor thereunder when presented in accordance with the terms
thereof and when accompanied by the documents described therein, and
(ii) without limitation of §5.1.1, shall have an expiry date no later than one
year after its issuance. Each Letter of Credit so issued, extended or renewed
shall be subject to the rules of the ISP.

§5.1.4. Obligations of Lenders with respect to Letters of Credit. Each Lender
severally agrees that it shall be absolutely liable, without regard to the
occurrence of any Default or Event of Default or any other condition precedent
whatsoever, to the extent of such Lender’s Commitment Percentage, to reimburse
the Fronting Bank on demand for the amount of each draft paid by the Fronting
Bank under each Letter of Credit (such agreement for a Lender being called
herein the “Letter of Credit Participation” of such Lender). Each such payment
made by a Lender shall be treated as a purchase by such Lender of a
participation in the Fronting Bank’s interest in such Letter of Credit and each
Lender shall share, in accordance with its respective Commitment Percentage, in
any interest (but not any fee payable solely for the account of the Fronting
Bank) which accrues and is payable by the Borrower pursuant to §5.2 or otherwise
in connection with such Letter of Credit.

§5.2. Reimbursement Obligation of the Borrower. In order to induce the Fronting
Bank to issue, extend and renew each Letter of Credit and the Lenders to
participate therein, the Borrower hereby agrees to reimburse or pay to the
Fronting Bank, for the account of the Fronting Bank or (as the case may be) the
Lenders, with respect to each Letter of Credit issued, extended or renewed by
the Fronting Bank hereunder,

(a) promptly upon notification by the Fronting Bank or the Agent that any draft
presented under such Letter of Credit is honored by the Fronting Bank, or the
Fronting Bank otherwise makes a payment with respect thereto, (i) the amount
paid by the Fronting Bank under or with respect to such Letter of Credit, and
(ii) any amounts payable pursuant to §5.5 under, or with respect to, such Letter
of Credit, and

(b) upon the termination of the Total Commitment, or the acceleration of the
Reimbursement Obligations with respect to all Letters of Credit in accordance
with §14, an amount equal to the then Maximum Drawing Amount on all Letters of
Credit, which amount shall be held by the Agent in an interest-bearing account
(with interest to be added to such account) as cash collateral for the benefit
of the Lenders and the Agent for all Reimbursement Obligations. Upon the
expiration, termination or surrender without draw of any Letter of Credit, the
Agent shall release to the Borrower the cash collateral amount applicable to
such Letter of Credit.

Each such payment shall be made to the Agent for the benefit of the Fronting
Bank or the Lenders, as applicable, at the Agent’s Head Office in immediately
available funds. Interest on any and all amounts not converted to a Revolving
Credit Loan pursuant to §5.3 and remaining unpaid by the Borrower under this
§5.2 at any time from the date such amounts become due and payable (whether as
stated in this §5.2, by acceleration or otherwise) until payment in full
(whether before or after judgment) shall be payable to the Agent for the benefit
of the Lenders on demand at the rate specified in §4.9 for overdue principal on
the Loans.

§5.3. Letter of Credit Payments; Funding of a Loan. If any draft shall be
presented or other demand for payment shall be made under any Letter of Credit,
the Fronting Bank will use its reasonable efforts to notify the Borrower and the
Lenders, on or before the date the Fronting Bank intends to honor such drawing,
of the date and amount of the draft presented or demand for payment and of the
date and time when it expects to pay such draft or honor such demand for payment
and, except to the extent the amount of such draft becomes a Revolving Credit
Loan as set forth in this §5.3, Borrower shall reimburse Agent, as set forth in
§5.2. Notwithstanding anything contained in §5.2 or this §5.3 to the contrary,
however, unless Borrower shall have notified the Agent and Fronting Bank prior
to 11:00 a.m. (Cleveland, Ohio time) on the Business Day immediately prior to
the date of such drawing that Borrower intends to reimburse Fronting Bank for
the amount of such drawing with funds other than the proceeds of Revolving
Credit Loans, Borrower shall be deemed to have timely given a Completed Loan
Request pursuant to §2.4 to Agent, requesting a Base Rate Loan on the date on
which such drawing is honored and in an amount equal to the amount of such
drawing. The Borrower may thereafter convert any such Base Rate Loan to a
Revolving Credit Loan of another Type in accordance with §2.5. Each Lender
shall, in accordance with §2.6, make available such Lender’s Commitment
Percentage of such Revolving Credit Loan to Agent, the proceeds of which shall
be applied directly by Agent to reimburse Fronting Bank for the amount of such
draw. In the event that any Lender fails to make available to Agent the amount
of such Lender’s Commitment Percentage of such Revolving Credit Loan on the date
of any drawing, Agent shall be entitled to recover such amount on demand from
such Lender plus any additional amounts payable under §2.6(b) in the event of a
late funding by a Lender. Further, such Lender shall be deemed to have assigned
any and all payments made of principal and interest on its Loans, amounts due
with respect to its participations in Letters of Credit and any other amounts
due to it hereunder to the Agent to fund the amount of any drawn Letter of
Credit which such Lender was required to fund pursuant to this section until
such amount has been funded (as a result of such assignment or otherwise). If
after the issuance of a Letter of Credit by the Fronting Bank, but prior to the
funding of any portion thereof by a Lender, one of the events described in
§14.1(g) or (h) shall have occurred or any of the conditions set forth in §13.2
have not been met, each Lender will, on the date such Revolving Credit Loan
would otherwise be required to be made, purchase an undivided participation
interest in the Letter of Credit in an amount equal to its Commitment Percentage
of the amount of such Letter of Credit. Each Lender will immediately transfer to
the Fronting Bank in immediately available funds the amount of its participation
and upon receipt thereof the Fronting Bank will deliver to such Lender a Letter
of Credit participation certificate dated the date of receipt of such funds and
in such amount. The Fronting Bank is irrevocably authorized by the Borrower and
each of the Lenders to honor draws on each Letter of Credit by the beneficiary
thereof in accordance with the terms of such Letter of Credit. The
responsibility of the Fronting Bank to the Borrower and the Lenders shall be
only to determine that the documents (including each draft) delivered under each
Letter of Credit in connection with such presentment shall be in conformity in
all material respects with such Letter of Credit in accordance with the Fronting
Bank’s customary practices.

§5.4. Obligations Absolute. The obligations of the Borrower to the Lenders under
this Agreement with respect to Letters of Credit shall be absolute,
unconditional and irrevocable, and shall be paid and performed strictly in
accordance with the terms of this Agreement, under all circumstances whatsoever,
including, without limitation, the following circumstances: (i) any improper use
which may be made of any Letter of Credit or any improper acts or omissions of
any beneficiary or transferee of any Letter of Credit in connection therewith;
(ii) the existence of any claim, set-off, defense or any right which the
Borrower may have at any time against any beneficiary or any transferee of any
Letter of Credit (or persons or entities for whom any such beneficiary or any
such transferee may be acting) or the Lenders (other than the defense of payment
to the Lenders in accordance with the terms of this Agreement) or any other
person, whether in connection with any Letter of Credit, this Agreement, any
other Loan Document, or any unrelated transaction; (iii) any statement or any
other documents presented under any Letter of Credit proving to be insufficient,
forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect whatsoever; (iv) any breach of any agreement
between Borrower and any beneficiary or transferee of any Letter of Credit;
(v) any irregularity in the transaction with respect to which any Letter of
Credit is issued, including any fraud by the beneficiary or any transferee of
such Letter of Credit; (vi) payment by the Fronting Bank under any Letter of
Credit against presentation of a sight draft or a certificate which does not
comply with the terms of such Letter of Credit, provided that such payment shall
not have constituted gross negligence or willful misconduct on the part of the
Fronting Bank as determined by a court of competent jurisdiction after the
exhaustion of all applicable appeal periods, and (vii) any other circumstance or
happening whatsoever, whether or not similar to any of the foregoing, provided
that such other circumstances or happenings shall not have been the result of
gross negligence or willful misconduct on the part of the Fronting Bank as
determined by a court of competent jurisdiction after the exhaustion of all
applicable appeal periods. Borrower assumes all risks of the acts, omissions, or
misuse of any Letter of Credit by the beneficiary thereof. Neither Agent,
Fronting Bank nor any Lender will be responsible for (i) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any Letter of Credit or
any document submitted by any party in connection with the issuance of any
Letter of Credit, even if such document should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit or the rights or benefits thereunder or proceeds thereof in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) failure
of any beneficiary of any Letter of Credit to comply fully with the conditions
required in order to demand payment under a Letter of Credit; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document or draft required by or from a beneficiary in order to make a
disbursement under a Letter of Credit or the proceeds thereof; (vii) for the
misapplication by the beneficiary of any Letter of Credit of the proceeds of any
drawing under such Letter of Credit; and (viii) for any consequences arising
from causes beyond the control of Agent or any Lender. None of the foregoing
will affect, impair or prevent the vesting of any of the rights or powers
granted to Agent, Fronting Bank or the Lenders hereunder. In furtherance and
extension and not in limitation or derogation of any of the foregoing, any act
taken or omitted to be taken by Agent, Fronting Bank or the other Lenders in
good faith will be binding on Borrower and will not put Agent, Fronting Bank or
the other Lenders under any resulting liability to Borrower.

§5.5. Reliance by Issuer. The Fronting Bank and the Agent shall be entitled to
rely, and shall be fully protected in relying upon, any Letter of Credit, draft,
writing, resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person or Persons and upon advice and statements of legal
counsel, independent accountants and other experts selected by the Fronting Bank
or the Agent. The Agent and the Fronting Bank shall be fully justified in
failing or refusing to take any action under this §5 (other than the issuance of
a Letter of Credit pursuant to a Letter of Credit Application and otherwise in
accordance with the terms of this Agreement) unless it shall first have received
such advice or concurrence of the Majority Lenders (or such other number or
percentage of the Lenders as may be required by this Agreement) as it reasonably
deems appropriate or it shall first be indemnified to its reasonable
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action. The
Agent and any Fronting Bank shall in all cases be fully protected by the Lenders
in acting, or in refraining from acting, under this §5 in accordance with a
request of the Majority Lenders (or such other number or percentage of the
Lenders as may be required by this Agreement), and such request and any action
taken or failure to act pursuant thereto shall be binding upon the Lenders and
all future holders of the Notes or of a Letter of Credit Participation.

§6. RECOURSE OBLIGATIONS. The Obligations are full recourse obligations of the
Borrower, and all of the respective assets and properties of the Borrower shall
be available for the payment in full in cash and performance of the Obligations.
The obligations of the Trust under the Guaranty are full recourse obligations of
the Trust, and all of the respective assets and properties of the Trust shall be
available for the payment in full in cash and performance thereof.

§7. REPRESENTATIONS AND WARRANTIES. The Borrower and the Trust, on their own
behalf and on behalf of their respective Subsidiaries, jointly and severally
represent and warrant to the Agent and the Lenders all of the statements
contained in this §7.

§7.1. Authority, Etc.

(a) Organization: Good Standing.

(i) FPLP is a limited partnership duly organized, validly existing and in good
standing under the laws of its state of organization; FPLP has all requisite
limited partnership power to own its properties and conduct its business as now
conducted and as presently contemplated; and FPLP is in good standing as a
foreign entity and is duly authorized to do business in the jurisdictions where
the Eligible Unencumbered Properties owned by it are located and in each other
jurisdiction where such qualification is necessary except where a failure to be
so qualified would not have a materially adverse effect on its business,
operations, assets, condition (financial or otherwise) or properties. Each
Borrower (other than FPLP) is a limited partnership, general partnership,
nominee trust or limited liability company, as the case may be, duly organized,
validly existing and in good standing under the laws of its state of
organization; each such Borrower has all requisite limited partnership, general
partnership, trust, limited liability company or corporate, as the case may be,
power to own its respective properties and conduct its respective business as
now conducted and as presently contemplated; and each such Borrower is in good
standing as a foreign entity and is duly authorized to do business in the
jurisdictions where the Eligible Unencumbered Properties owned by it are located
and in each other jurisdiction where such qualification is necessary except
where a failure to be so qualified in such other jurisdiction would not have a
materially adverse effect on the business, operations, assets, condition
(financial or otherwise) or properties of such Borrower.

(ii) the Trust is a corporation duly organized, validly existing and in good
standing under the laws of the State of Maryland; each Subsidiary of the Trust
is duly organized, validly existing and in good standing as a corporation,
nominee trust, limited liability company, limited partnership or general
partnership, as the case may be, under the laws of the state of its
organization; the Trust and each of its Subsidiaries has all requisite
corporate, trust, limited liability company, limited partnership or general
partnership, as the case may be, power to own its respective properties and
conduct its respective business as now conducted and as presently contemplated;
and the Trust is in good standing as a foreign entity and is duly authorized to
do business in the jurisdictions where such qualification is necessary, except
where a failure to be so qualified in such other would not have a materially
adverse effect on the business, operations, assets, condition (financial or
otherwise) or properties of the Trust or any such Subsidiary.

(b) Capitalization. The outstanding equity of FPLP is comprised of a general
partner interest and limited partner interests, all of which have been duly
issued and are outstanding and fully paid and non-assessable. All of the issued
and outstanding general partner interests of FPLP are owned and held of record
by the Trust. There are no outstanding securities or agreements exchangeable for
or convertible into or carrying any rights to acquire a general partner interest
in FPLP. There are no outstanding commitments, options, warrants, calls or other
agreements (whether written or oral) binding on FPLP or the Trust which require
or could require FPLP or the Trust to sell, grant, transfer, assign, mortgage,
pledge or otherwise dispose of any general partner interest in FPLP. Except as
set forth in the Agreement of Limited Partnership of FPLP, no general partner
interests of FPLP are subject to any restrictions on transfer or any partner
agreements, voting agreements, trust deeds, irrevocable proxies; or any other
similar agreements or interests (whether written or oral). For so long as any
Borrower which is a Wholly-owned Subsidiary of FPLP is a Borrower, FPLP owns,
directly or indirectly, 100% (by number of votes or controlling interests) of
the outstanding voting interests and of the economic interests in each such
Borrower. All of the issued and outstanding equity interests of each Borrower
other than FPLP are owned and held of record by the Persons set forth on
Schedule 7.1(b) attached hereto, and all of such equity interests have been duly
issued and are outstanding and fully paid and non-assessable. There are no
outstanding securities or agreements exchangeable for or convertible into or
carrying any rights to acquire any equity interests in any Borrower (other than
FPLP). There are no outstanding commitments, options, warrants, calls or other
agreements (whether written or oral) binding on any Borrower (other than FPLP)
which require or could require any Borrower (other than FPLP) to sell, grant,
transfer, assign, mortgage, pledge or otherwise dispose of any equity interest
in such Borrower. Except as disclosed on Schedule 7.1(b) attached hereto, no
equity interests of any Borrower (other than FPLP) are subject to any
restrictions on transfer or any partner agreements, voting agreements, trust
deeds, irrevocable proxies; or any other similar agreements or interests
(whether written or oral). All of the Preferred Equity which exists as of the
date of this Agreement, and each of the agreements or other documents entered
into and/or setting forth the terms, rights and restrictions applicable to any
such Preferred Equity, are listed and described on Schedule 7.1(b) attached
hereto. All of the agreements and other documents relating to the Preferred
Equity in effect on the Closing Date have been furnished to the Agent.

(c) Due Authorization. The execution, delivery and performance of this Agreement
and the other Loan Documents to which the Borrower or the Trust is or is to
become a party and the transactions contemplated hereby and thereby (i) are
within the authority of the Borrower and the Trust, (ii) have been duly
authorized by all necessary proceedings on the part of the Borrower or the Trust
and any general partner thereof, (iii) do not conflict with or result in any
breach or contravention of any provision of law, statute, rule or regulation to
which the Borrower or the Trust is subject or any judgment, order, writ,
injunction, license or permit applicable to the Borrower or the Trust, (iv) do
not conflict with any provision of the Organizational Documents of the Borrower
or the Trust or any general partner thereof, and (v) do not contravene any
provisions of, or constitute Default or Event of Default hereunder or a failure
to comply with any term, condition or provision of, any other agreement,
instrument, judgment, order, decree, permit, license or undertaking binding upon
or applicable to the Borrower or the Trust or any of the Borrower’s or the
Trust’s properties (except for any such failure to comply under any such other
agreement, instrument, judgment, order, decree, permit, license, or undertaking
as would not materially and adversely affect the business, operations, assets,
condition (financial or otherwise) or properties of the Trust, FPLP or any other
member of the Potomac Group) or result in the creation of any mortgage, pledge,
security interest, lien, encumbrance or charge upon any of the properties or
assets of the Borrower or the Trust.

(d) Enforceability. Each of the Loan Documents to which the Borrower or the
Trust is a party has been duly executed and delivered and constitutes the legal,
valid and binding obligations of the Borrower and the Trust, as the case may be,
subject only to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws relating to or affecting generally the enforcement of creditors’
rights.

§7.2. Governmental Approvals. The execution, delivery and performance by the
Borrower and the Trust of this Agreement and the other Loan Documents to which
the Borrower or the Trust is or is to become a party and the transactions
contemplated hereby and thereby do not require (i) the approval or consent of
any governmental agency or authority other than those already obtained and
delivered to the Agent, or (ii) filing with any governmental agency or
authority, other than filings which will be made with the SEC when and as
required by law or deemed appropriate by the Trust.

§7.3. Title to Properties; Leases.

The Borrower and the Trust each has good fee to all of its respective
properties, assets and rights of every name and nature purported to be owned by
it, including, without limitation, that:

(a) The Borrower holds good and clear record and marketable fee simple title to
the Eligible Unencumbered Properties and all assets or properties relating
thereto, subject to no Liens other than Permitted Liens.

(b) The Borrower and the Trust will, as of the Closing Date, own all of the
assets as reflected in the financial statements of the Borrower and the Trust
described in §7.4, or acquired since the date of such financial statements
(except property and assets sold or otherwise disposed of in the ordinary course
of business since that date).

(c) Each of the direct or indirect interests of the Borrower in any
Partially-Owned Entity is set forth on Schedule 7.3(c) attached hereto,
including the type of entity in which the interest is held, the percentage
interest owned by the Borrower in such entity, the capacity in which the
Borrower holds the interest, and the Borrower’s ownership interest therein.

§7.4. Financial Statements. The Borrower has furnished to each of the Lenders
the audited consolidated balance sheet of the Trust and its Subsidiaries as of
December 31, 2005, and the related audited consolidated statements of income,
changes in shareholder’s equity and cash flows for the year then ended (the
“Initial Financials”). Such Initial Financials have been prepared in accordance
with GAAP and accompanied by an auditors’ report prepared without qualification
by the Accountants. The Initial Financials fairly present the financial
condition of the Trust and its Subsidiaries as at the close of business on the
date thereof and the results of operations for the fiscal year then ended. There
are no contingent liabilities of the Trust or any of its Subsidiaries as of such
date known to the officers of the Trust or any of its Subsidiaries not disclosed
in the Initial Financials.

§7.5 No Material Changes, Etc. Since the Financial Statement Date, there has
occurred no materially adverse change in the business, operations, assets,
condition (financial or otherwise) or properties of the Trust, FPLP or any other
member of the Potomac Group. Since the Financial Statement Date and the Closing
Date (or such later date upon which a Real Estate Asset became part of the
Unencumbered Pool), there has been no material adverse change to the Net
Operating Income of any Real Estate Asset that is part of the Unencumbered Pool.

§7.6. Franchises, Patents, Copyrights, Etc. The Borrower, the Trust and each of
their respective Subsidiaries possess all franchises, patents, copyrights,
trademarks, trade names, licenses and permits, and rights in respect of the
foregoing, adequate for the conduct of their respective businesses substantially
as now conducted without known conflict with any rights of others, except where
the failure to so possess could not reasonably be expected to have a material
adverse effect on the business, operations, assets, condition (financial or
otherwise) or properties of the Trust, FPLP or any other member of the Potomac
Group. The Borrower, the Trust and each of their respective Subsidiaries possess
all material Permits relating to each of the Unencumbered Assets comprising part
of the Unencumbered Pool. FPLP is pre-approved as a landlord for the United
States government by the General Services Administration as part of the General
Services Administration’s Advanced Acquisition Program (the “AAP
Qualification”).

§7.7 Litigation. Except as disclosed on Schedule 7.7, there are no actions,
suits, proceedings or investigations of any kind pending or, to the Borrower’s
or the Trust’s knowledge, threatened against the Borrower, the Trust or any of
their respective Subsidiaries before any court, tribunal or administrative
agency or board that, if adversely determined, could reasonably be expected to,
either individually or in the aggregate, materially adversely affect the
business, operations, assets, condition (financial or otherwise) or properties
of the Trust, FPLP or any other member of the Potomac Group, or materially
impair the right of the Trust, FPLP or any other member of the Potomac Group, to
carry on its businesses substantially as now conducted by it, or result in any
substantial liability not fully covered by insurance, or for which adequate
reserves are not maintained, as reflected in the applicable consolidated
financial statements or SEC Filings of the Borrower and the Trust, or which
question the validity of this Agreement or any of the other Loan Documents, or
any action taken or to be taken pursuant hereto or thereto.

§7.8. No Materially Adverse Contracts, Etc. Neither the Borrower, the Trust nor
any of their respective Subsidiaries is subject to any charter, corporate,
partnership or other legal restriction, or any judgment, decree, order, rule or
regulation that has or could reasonably expected in the future to have a
materially adverse effect on the business, operations, assets, condition
(financial or otherwise) or properties of the Trust, FPLP or any other member of
the Potomac Group. None of the Borrower, the Trust or any of their respective
Subsidiaries is a party to any contract or agreement that has had, or could
reasonably be expected to have, any materially adverse effect on the business,
operations, assets, condition (financial or otherwise) or properties of the
Trust, FPLP or any other member of the Potomac Group.

§7.9. Compliance With Other Instruments, Laws, Etc. Neither the Borrower, the
Trust nor any of their respective Subsidiaries is in violation of any provision
of its partnership agreement, charter or other Organizational Document, as the
case may be, or any agreement or instrument to which it may be subject or by
which it or any of its properties may be bound or any decree, order, judgment,
statute, license, rule or regulation, in any of the foregoing cases in a manner
that could reasonably be expected to result, individually or in the aggregate,
in the imposition of substantial penalties or materially and adversely affect
the business, operations, assets, condition (financial or otherwise) or
properties of the Trust, FPLP or any other member of the Potomac Group.

§7.10. Tax Status. (i) Each of the Borrower, the Trust and their respective
Subsidiaries (a) has made or filed all federal, state and local income and all
other tax returns, reports and declarations required by any jurisdiction to
which it is subject, (b) has paid all taxes and other governmental assessments
and charges shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and by appropriate
proceedings, and (c) has set aside on its books provisions reasonably adequate
for the payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply, and (ii) there are no unpaid taxes
claimed to be due by the taxing authority of any jurisdiction, and the
respective officers of the Borrower and the Trust and their respective
Subsidiaries know of no basis for any such claim.

§7.11 No Event of Default. No Default or Event of Default has occurred and is
continuing.

§7.12. Investment Company Acts. None of the Borrower, the Trust or any of their
respective Subsidiaries is an “investment company”, or an “affiliated company”
or a “principal underwriter” of an “investment company”, as such terms are
defined in the Investment Company Act of 1940.

§7.13. Name; Jurisdiction of Organization; Absence of UCC Financing Statements,
Etc. The exact legal name of the Borrower and the Trust, and their respective
jurisdictions of organization, are set forth on Schedule 7.13 attached hereto.
Except for Permitted Liens, there is no financing statement, security agreement,
chattel mortgage, real estate mortgage, equipment lease, financing lease,
option, encumbrance or other document filed or recorded with any filing records,
registry, or other public office, that purports to cover, affect or give notice
of any present or possible future lien or encumbrance on, or security interest
in, any Eligible Unencumbered Property. Neither the Borrower nor the Trust has
pledged or granted any lien on or security interest in or otherwise encumbered
or transferred any of their respective interests in any Subsidiary (including in
the case of the Trust, its interests in FPLP).

§7.14. Absence of Liens. The Borrower is the owner of the Eligible Unencumbered
Properties free from any Lien, except for Permitted Liens.

§7.15. Certain Transactions. Except as set forth on Schedule 7.15, none of the
officers, partners, directors, or employees of the Trust, the Borrower or any of
their Subsidiaries is presently a party to any transaction with the Borrower,
the Trust or any of their respective Subsidiaries (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, partner, director or such employee or, to the knowledge
of the Borrower or the Trust, any corporation, partnership, trust or other
entity in which any officer, partner, director, or any such employee or natural
Person related to such officer, partner, director or employee or other Person in
which such officer, partner, director or employee has a direct or indirect
beneficial interest has a substantial interest or is an officer, director,
trustee or partner.

§7.16. Employee Benefit Plans; Multiemployer Plans; Guaranteed Pension Plans.
Except as disclosed in the SEC Filings or on Schedule 7.16, none of the
Borrower, the Trust nor any ERISA Affiliate maintains or contributes to any
Employee Benefit Plan, Multiemployer Plan or Guaranteed Pension Plan.

§7.17. Regulations U and X. No portion of any Loan is to be used, and no portion
of any Letter of Credit is to be obtained, for the purpose of purchasing or
carrying any “margin security” or “margin stock” as such terms are used in
Regulations U and X of the Board of Governors of the Federal Reserve System, 12
C.F.R. Parts 221 and 224.

§7.18. Environmental Compliance. The Borrower has caused Phase I and other
environmental assessments or similar assessments (collectively, the
“Environmental Reports”) to be conducted to investigate the past and present
environmental condition and usage of the Real Estate Assets, true and complete
copies of which have been delivered to the Agent. To the Borrower’s knowledge,
except as otherwise expressly specified in the Environmental Reports, the
Borrower makes the following representations and warranties:

(a) None of the Borrower, its Subsidiaries, the Trust or any operator of the
Real Estate Assets or any portion thereof, or any operations thereon is in
violation, or alleged violation, of any judgment, decree, order, law, license,
rule or regulation pertaining to environmental matters, including without
limitation, those arising under the Resource Conservation and Recovery Act
(“RCRA”), the Comprehensive Environmental Response, Compensation and Liability
Act of 1980 as amended (“CERCLA”), the Superfund Amendments and Reauthorization
Act of 1986 (“SARA”), the Federal Clean Water Act, the Federal Clean Air Act,
the Toxic Substances Control Act, or any state or local statute, regulation,
ordinance, order or decree relating to health, safety or the environment
(hereinafter “Environmental Laws”), which violation or alleged violation has, or
its remediation would have, by itself or when aggregated with all such other
violations or alleged violations, a material adverse effect on the business,
operations, assets, condition (financial or otherwise), properties or prospects
of the Trust, FPLP or any other member of the Potomac Group, or constitutes a
Disqualifying Environmental Event with respect to any of the Eligible
Unencumbered Properties.

(b) None of the Borrower, the Trust or any of their respective Subsidiaries has
received written notice from any third party, including, without limitation, any
federal, state or local governmental authority, (i) that it has been identified
by the United States Environmental Protection Agency (“EPA) as a potentially
responsible party under CERCLA with respect to a site listed on the National
Priorities List, 40 C.F.R. Part 300 Appendix B (1986), (ii) that any hazardous
waste, as defined by 42 U.S.C. § 9601(5), any hazardous substances as defined by
42 U.S.C. § 9601(14), any pollutant or contaminant as defined by 42 U.S.C.
§9601(33) or any toxic substances, oil or hazardous materials or other chemicals
or substances regulated by any Environmental Laws (“Hazardous Substances”) which
it has generated, transported or disposed of have been found at any site at
which a federal, state or local agency or other third party has conducted or has
ordered that the Borrower, the Trust or any of their respective Subsidiaries
conduct a remedial investigation, removal or other response action pursuant to
any Environmental Law, or (iii) that it is or shall be a named party to any
claim, action, cause of action, complaint, or legal or administrative proceeding
(in each case, contingent or otherwise) arising out of any third party’s
incurrence of costs, expenses, losses or damages of any kind whatsoever in
connection with the release of Hazardous Substances, which event described in
any such notice would have a material adverse effect on the business,
operations, assets, condition (financial or otherwise), properties or prospects
of the Trust, FPLP or any other member of the Potomac Group, or constitutes a
Disqualifying Environmental Event with respect to any of the Eligible
Unencumbered Properties.

(c) (i) No portion of the Real Estate Assets has been used for the handling,
processing, storage or disposal of Hazardous Substances except in accordance
with applicable Environmental Laws; and no underground tank or other underground
storage receptacle for Hazardous Substances is located on any portion of any
Real Estate Assets except in accordance with applicable Environmental Laws,
(ii) in the course of any activities conducted by the Borrower, the Trust, their
respective Subsidiaries or the operators of their respective properties or any
ground or space tenants on any Real Estate Asset, no Hazardous Substances have
been generated or are being used on such Real Estate Asset except in accordance
with applicable Environmental Laws, (iii) there has been no present or past
releasing, spilling, leaking, pumping, pouring, emitting, emptying, discharging,
injecting, escaping, disposing or dumping (a “Release”) or threatened Release of
Hazardous Substances on, upon, into or from the Real Estate Assets in violation
of applicable Environmental Laws, (iv) there have been no Releases in violation
of applicable Environmental Laws upon, from or into any real property in the
vicinity of any of the Real Estate Assets which, through soil or groundwater
contamination, may have come to be located on such Real Estate Asset, and (v) to
the best of Borrower’s Knowledge, any Hazardous Substances that have been
generated on any of the Real Estate Assets during ownership thereof by the
Borrower, the Trust, their respective Subsidiaries or the operations of their
respective properties have been transported off-site only in compliance with all
applicable Environmental Laws; any of which events described in clauses
(i) through (v) above would have a material adverse effect on the business,
operations, assets, condition (financial or otherwise), properties or prospects
of the Trust, FPLP or any other member of the Potomac Group, or constitutes a
Disqualifying Environmental Event with respect to any of the Eligible
Unencumbered Properties.

(d) None of the Borrower, the Trust or any of the Real Estate Assets is subject
to any applicable Environmental Law requiring the performance of Hazardous
Substances site assessments, or the removal or remediation of Hazardous
Substances, or the giving of notice to any governmental agency or the recording
or delivery to other Persons of an environmental disclosure document or
statement, by virtue of the transactions set forth herein and contemplated
hereby, or as a condition to the effectiveness of any other transactions
contemplated hereby.

§7.19. Subsidiaries. Schedule 7.19 sets forth, as of the Closing Date, all of
the respective Subsidiaries of FPLP, each other Borrower and the Trust.

§7.20. Loan Documents. All of the representations and warranties by or on behalf
of the Borrower and the Trust and their respective Subsidiaries made in this
Agreement and in the other Loan Documents or any document or instrument
delivered to the Agent or the Lenders pursuant to or in connection with any of
such Loan Documents are true and correct in all material respects and do not
include any untrue statement of a material fact or omit to state a material fact
required to be stated or necessary to make such representations and warranties
not materially misleading.

§7.21. REIT Status. The Trust has not taken any action that would prevent it
from maintaining its qualification as a REIT for its tax years ending
December 31, 2003, December 31, 2004 or December 31, 2005, or from maintaining
such qualification at all times during the term of this Agreement.

§7.22. Anti-Terrorism Regulations.

(a) General. Neither the Borrower, the Trust nor any Affiliate thereof is in
violation of any Anti-Terrorism Law or engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.

(b) Executive Order No. 13224. Neither Borrower, the Trust nor any Affiliate
thereof is any of the following (each a “Blocked Person”):

(i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, Executive Order No. 13224;

(ii) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
Executive Order No. 13224;

(iii) a Person or entity with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;

(iv) a Person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in Executive Order No. 13224;

(v) a Person or entity that is named as a “specially designated national” on the
most current list published by the U.S. Treasury Department Office of Foreign
Asset Control at its official website or any replacement website or other
replacement official publication of such list; or

(vi) a person or entity who is affiliated or associated with a person or entity
listed above.

(c) Neither Borrower, the Trust nor any Affiliate thereof (i) conducts any
business or engages in making or receiving any contribution of funds, goods or
services to or for the benefit of any Blocked Person, or (ii) deals in, or
otherwise engages in any transaction relating to, any property or interests in
property blocked pursuant to Executive Order No. 13224.

(d) Neither Borrower, the Trust nor any Affiliate thereof are a “Special
Designated National” or “Blocked Person” as those terms are defined in the
office of Foreign Asset Control Regulations (31 C.F.R. § 500 et. seq.).

§8. AFFIRMATIVE COVENANTS OF THE BORROWER AND THE TRUST. The Borrower and the
Trust, on their own behalf and on behalf of their respective Subsidiaries,
jointly and severally covenant and agree that:

§8.1. Punctual Payment. The Borrower will duly and punctually pay or cause to be
paid the principal and interest on the Loans and all interest, fees, charges and
other amounts and Obligations provided for in this Agreement and the other Loan
Documents, all in accordance with the terms of this Agreement, the Notes and the
other Loan Documents.

§8.2. Maintenance of Office; Jurisdiction of Organization, Etc.. Each of the
Borrower and the Trust will maintain its chief executive office in Bethesda,
Maryland, or at such other place in the United States of America as each of them
shall designate by written notice to the Agent to be delivered at least thirty
(30) days prior to any change of chief executive office, where, subject to §21,
notices, presentations and demands to or upon the Borrower and the Trust in
respect of the Loan Documents may be given or made. Neither the Trust nor the
Borrower will change its jurisdiction of organization, name or corporate
structure without giving the Agent at least thirty (30) days prior written
notice of such change, and, in the case of a change in corporate structure,
without the prior written consent of the Agent, which consent may not be
unreasonably withheld.

§8.3. Records and Accounts. Each of the Borrower and the Trust will (a) keep,
and cause each of its Subsidiaries to keep, true and accurate records and books
of account in which full, true and correct entries will be made in accordance
with GAAP and (b) maintain adequate accounts and reserves for all taxes
(including income taxes), contingencies, depreciation and amortization of its
properties and the properties of its Subsidiaries.

§8.4. Financial Statements, Certificates and Information. The Borrower and the
Trust will deliver to the Agent:

(a) as soon as practicable, but in any event not later than ninety (90) days
after the end of each fiscal year of the Trust, the audited consolidated balance
sheet of the Trust and its Subsidiaries at the end of such year, and the related
audited consolidated statements of income, changes in shareholder’s equity and
cash flows for the year then ended, in each case, setting forth in comparative
form the figures as of the end of and for the previous fiscal year and all such
statements to be in reasonable detail, prepared in accordance with GAAP (which
may be provided by inclusion in the Form 10-K of the Trust filed with the SEC
for such period and delivered to the Agent), and, in each case, accompanied by
an auditor’s report prepared without qualification by the Accountants (and the
Borrower also shall deliver the foregoing for FPLP on a consolidated basis);
together with (i) a certification by the principal financial or accounting
officer of the Borrower and the Trust that the information contained in such
financial statements fairly presents the financial position of the Trust and its
Subsidiaries on the date thereof (which may be provided by inclusion in the Form
10-K of the Trust filed with the SEC for such period and delivered to the Agent)
and (ii) a written statement from such Accountants to the effect that they have
read a copy of this Agreement, and that, in making the examination necessary to
said certification, they have obtained no knowledge of any Default or Event of
Default under §10 or otherwise under the provisions of this Agreement relating
to the financial condition of the Trust or any of its Subsidiaries, or of any
facts or circumstances that would cause the Trust not to continue to qualify as
a REIT for federal income tax purposes, or, if such Accountants shall have
obtained knowledge of any then existing Default, Event of Default or such facts
or circumstances, they shall make disclosure thereof in such statement;

(b) as soon as practicable, but in any event not later than forty-five (45) days
after the end of each of its March 31, June 30 and September 30 fiscal quarters,
copies of the unaudited consolidated balance sheet of the Trust and its
Subsidiaries, as at the end of such quarter, and the related unaudited
consolidated statements of income, changes in shareholders’ equity and cash
flows for the portion of the Trust’s fiscal year then elapsed, all in reasonable
detail and prepared in accordance with GAAP (which may be provided by inclusion
in the Form 10-Q of the Trust filed with the SEC for such period and delivered
to the Agent), together with a certification by the principal financial or
accounting officer of the Borrower and the Trust that the information contained
in such financial statements fairly presents the financial position of the Trust
and its Subsidiaries on the date thereof (which may be provided by inclusion in
the Form 10-Q of the Trust filed with the SEC for such period and delivered to
the Agent) (subject to year-end adjustments none of which shall be materially
adverse and the absence of footnotes) (and the Borrower also shall deliver the
foregoing for FPLP on a consolidated basis);

(c) as soon as practicable, but in any event not later than ninety (90) days
after the end of each of its fiscal years, a rent roll and operating statement
in respect of each Eligible Unencumbered Property, certified by the chief
financial or accounting officer of the Borrower as true and correct;

(d) as soon as practicable, but in any event not later than forty-five (45) days
after the end of each of the fiscal quarters of the Borrower, a rent roll and
operating statement in respect of each Eligible Unencumbered Property, certified
by the chief financial or accounting officer of the Borrower as true and
correct;

(e) simultaneously with the delivery of the financial statements referred to in
subsections (a) and (b) above, a statement in the form of Exhibit C-2 hereto
signed by the chief financial or accounting officer of the Borrower, and setting
forth in reasonable detail computations evidencing compliance with the covenants
contained in §10;

(f) promptly as they become available, a copy of each report submitted to the
Borrower, the Trust or any of their respective subsidiaries by the Accountants
in connection with each annual audit of the books of the Borrower, the Trust or
such Subsidiary by such Accountants or in connection with any interim audit
thereof pertaining to any phase of the business of the Borrower, the Trust or
any such Subsidiary;

(g) contemporaneously with (or promptly after) the filing or mailing thereof,
copies of all material of a financial nature sent to the holders of any
Indebtedness of the Borrower (other than the Loans) for borrowed money, to the
extent that the information or disclosure contained in such material refers to
or could reasonably be expected to have a material adverse effect on the
business, operations, assets, condition (financial or otherwise) or properties
of the Trust, FPLP or any other member of the Potomac Group;

(h) contemporaneously with the filing or mailing thereof, copies of all material
of a financial nature filed with the SEC or sent to the stockholders of the
Trust;

(i) unless delivered pursuant to clauses (a) or (b) above, as applicable, as
soon as practicable, but in any event not later than ninety (90) days after the
end of each fiscal year of the Trust, copies of the Form 10-K statement filed by
the Trust with the SEC for such fiscal year, and as soon as practicable, but in
any event not later than fifty (50) days after the end of each fiscal quarter of
the Trust copies of the Form 10-Q statement filed by the Trust with the SEC for
such fiscal quarter, provided that, in either case, if the SEC has granted an
extension for the filing of such statements, the Trust shall deliver such
statements to the Agent within ten (10) days after the filing thereof with the
SEC;

(j) in the case of the Borrower and the Trust, as soon as practicable, but in
any event not later than thirty (30) days prior to the end of each of their
respective fiscal years, a business plan for the next fiscal year (including pro
forma projections for such period);

(k) if requested by the Agent, a certification by the chief financial or
accounting officer of the Borrower of the state and federal taxable income of
the Trust and its Subsidiaries as of the end of any applicable fiscal year;

(l) [Reserved]; and

(m) from time to time such other financial data and other information about the
Borrower, the Trust, their respective Subsidiaries, the Real Estate Assets and
the Partially-Owned Entities as the Agent or any Lender (through the Agent) may
reasonably request. Without limitation of the foregoing, at the request of the
Agent, the Borrower will deliver to the Agent information relating to (i) the
determination of the existence or absence of a Disqualifying Environmental Event
or a Disqualifying Structural Event, (ii) title to any Eligible Unencumbered
Property and (iii) insurance coverage.

§8.5. Notices.

(a) Defaults. The Borrower and the Trust will, promptly after obtaining
knowledge of the same, notify the Agent in writing (with copies to the Agent for
each Lender) of the occurrence of any Default or Event of Default. If any Person
shall give any notice or take any other action in respect of (x) a claimed
Default (whether or not constituting an Event of Default) under this Agreement
or (y) a claimed failure by the Borrower, the Trust or any of their respective
Subsidiaries, as applicable, to comply with any term, condition or provision of
or under any note, evidence of Indebtedness, indenture or other obligation in
excess of $20,000,000, individually or in the aggregate, in respect of
Indebtedness that is Without Recourse and in excess of $2,000,000, individually
or in the aggregate, in respect of Indebtedness that is Recourse, to which or
with respect to which any of them is a party or obligor, whether as principal or
surety, and such failure to comply would permit the holder of such note or
obligation or other evidence of Indebtedness to accelerate the maturity thereof,
the Borrower shall forthwith give written notice thereof to the Agent and each
of the Lenders, describing the notice or action and the nature of the claimed
failure to comply.

(b) Environmental Events. The Borrower and the Trust will promptly give notice
in writing to the Agent (with copies to the Agent for each Lender) (i) upon
Borrower’s or the Trust’s obtaining knowledge of any material violation (as
determined by the Borrower or the Trust in the exercise of its reasonable
discretion) of any Environmental Law regarding any Real Estate Asset or
Borrower’s or the Trust’s operations, (ii) upon Borrower’s or the Trust’s
obtaining knowledge of any known Release of any Hazardous Substance at, from, or
into any Real Estate Asset which it reports in writing or is reportable by it in
writing to any governmental authority and which is material in amount or nature
or which could materially affect the value of such Real Estate Asset, (iii) upon
Borrower’s or the Trust’s receipt of any notice of material violation of any
Environmental Laws or of any material Release of Hazardous Substances in
violation of any Environmental Laws or any matter that may be a Disqualifying
Environmental Event with respect to any of the Eligible Unencumbered Properties,
including a notice or claim of liability or potential responsibility from any
third party (including without limitation any federal, state or local
governmental officials) and including notice of any formal inquiry, proceeding,
demand, investigation or other action with regard to (A) Borrower’s or the
Trust’s or any other Person’s operation of any Real Estate Asset,
(B) contamination on, from or into any Real Estate Asset, or (C) investigation
or remediation of off-site locations at which Borrower or the Trust or any of
its predecessors are alleged to have directly or indirectly disposed of
Hazardous Substances, or (iv) upon Borrower’s or the Trust’s obtaining knowledge
that any expense or loss has been incurred by such governmental authority in
connection with the assessment, containment, removal or remediation of any
Hazardous Substances with respect to which Borrower or the Trust or any
Partially-Owned Entity may be liable or for which a lien may be imposed on any
Real Estate Asset.

(c) Notification of Claims against Eligible Unencumbered Properties. The
Borrower will, and will cause each Subsidiary to, promptly upon becoming aware
thereof, notify the Agent in writing (with copies to the Agent for each Lender)
of any setoff, claims, withholdings or other defenses to which any of the
Eligible Unencumbered Properties are subject, which (i) could reasonably be
expected to have a material adverse effect on (x) the business, operations,
assets, condition (financial or otherwise), properties or prospects of the
Trust, FPLP or any other member of the Potomac Group, or (y) the value of any
such Eligible Unencumbered Property, or (ii) with respect to such Eligible
Unencumbered Property, constitute a Disqualifying Environmental Event, a
Disqualifying Structural Event or a Lien subject to the bonding or insurance
requirement of §9.2(vii).

(d) Notice of Litigation and Judgments. The Borrower and the Trust will give
notice to the Agent in writing (with copies to the Agent for each Lender) within
three (3) days of becoming aware of any litigation or proceedings threatened in
writing or any pending litigation and proceedings an adverse determination in
which could materially adversely affect FPLP, the Trust or any member of the
Potomac Group, or any Eligible Unencumbered Property or to which the Borrower,
the Trust or any of their respective Subsidiaries is or is to become a party
involving a claim against the Borrower, the Trust or any of their respective
Subsidiaries that could reasonably be expected to have a materially adverse
effect on the respective business, operations, assets, condition (financial or
otherwise) or properties of the Trust, FPLP or any other member of the Potomac
Group or on the value or operation of the Eligible Unencumbered Properties and
stating the nature and status of such litigation or proceedings. The Borrower
and the Trust will give notice to the Agent and each of the Lenders, in writing,
in form and detail reasonably satisfactory to the Agent, within three (3) days
of any judgment not covered by insurance, final or otherwise, against the
Borrower, the Trust or any of such Subsidiaries in an amount in excess of
$1,000,000.

§8.6. Existence of Borrower; Maintenance of Properties. The Borrower and the
Trust will do or cause to be done all things necessary to, and shall, preserve
and keep in full force and effect its respective existence in its jurisdiction
of organization and will do or cause to be done all things necessary to preserve
and keep in full force all of its respective rights and franchises and those of
its respective Subsidiaries which may be necessary to properly and
advantageously conduct the businesses conducted by it. The Borrower (a) will
cause all necessary repairs, renewals, replacements, betterments and
improvements to be made to all Real Estate Assets owned or controlled by it, all
as in the judgment of the Borrower may be necessary so that the business carried
on in connection therewith may be properly and advantageously conducted at all
times, subject to the terms of the applicable Leases and partnership agreements
or other entity charter documents, and in any event, will keep all of the Real
Estate Assets (for so long as such Real Estate Assets are owned by the Borrower
or any of its Subsidiaries) in a condition consistent with the Real Estate
Assets currently owned or controlled by the Borrower or its Subsidiaries,
(b) will cause all of its other properties and those of its Subsidiaries (to the
extent controlled by the Borrower) used or useful in the conduct of its business
or the business of its Subsidiaries to be maintained and kept in good condition,
repair and working order and supplied with all necessary equipment, (c) will not
permit the Trust to directly own or lease any Real Estate Asset, and (d) will,
and will cause each of its Subsidiaries to continue to engage primarily in the
businesses now conducted by it and in related businesses, all of the foregoing
to the extent necessary to comply with the other terms and conditions set forth
in this Agreement, and in the case of clauses (a) and (b) above.

§8.7. Existence of the Trust; Maintenance of REIT Status of the Trust;
Maintenance of Properties. The Trust will do or cause to be done all things
necessary to preserve and keep in full force and effect the Trust’s existence as
a Maryland corporation. The Trust will at all times (i) maintain its status as a
REIT and not take any action which could lead to its disqualification as a REIT
and (ii) continue to operate as a self-directed and self-administered REIT and
be listed on a nationally-recognized stock exchange. The Trust will not engage
in any business other than the business of acting as a REIT and serving as the
general partner and limited partner of the Borrower and matters directly
relating thereto, and shall (x) conduct all or substantially all of its business
operations through the Borrower or through subsidiary partnerships or other
entities in which the Borrower owns 100% of the economic interests and (y) own
no real property or material personal property other than through its ownership
interests in the Borrower. The Trust will (a) cause all of its properties and
those of its Subsidiaries used or useful in the conduct of its business or the
business of its Subsidiaries to be maintained and kept in good condition, repair
and working order, and supplied with all necessary equipment, (b) cause to be
made all necessary repairs, renewals, replacements, betterments and improvements
thereof, all as in the judgment of the Trust may be necessary so that the
business carried on in connection therewith may be properly and advantageously
conducted at all times and (c) cause each of its Subsidiaries to continue to
engage primarily in the businesses now conducted by it and in related
businesses, in each case under clauses (a), (b) and (c) above to the extent, in
the good faith judgment of the Trust, necessary to properly and advantageously
conduct the businesses being conducted by it.

§8.8. Insurance. The Borrower and the Trust will maintain with respect to their
other properties, and will cause each of its Subsidiaries to maintain, with
financially sound and reputable insurers, insurance with respect to such
properties and its business against such casualties and contingencies as shall
be in accordance with the general practices of businesses engaged in similar
activities in similar geographic areas and in amounts, containing such terms, in
such forms and for such periods as may be reasonable and prudent.

§8.9. Taxes. The Borrower will, and will cause the Trust and each of their
respective Subsidiaries to, pay or cause to be paid real estate taxes, other
taxes, assessments and other governmental charges against the Real Estate Assets
before the same become delinquent and will duly pay and discharge, or cause to
be paid and discharged, before the same shall become overdue, all taxes,
assessments and other governmental charges imposed upon its sales and
activities, or any part thereof, or upon the income or profits therefrom, as
well as all claims for labor, materials, or supplies that if unpaid might by law
become a lien or charge upon any of the Real Estate Assets; provided that any
such tax, assessment, charge, levy or claim need not be paid if the validity or
amount thereof shall currently be contested in good faith by appropriate
proceedings and if the Borrower or the Trust shall have set aside on its books
adequate reserves with respect thereto; and provided further that the Borrower
or the Trust will pay all such taxes, assessments, charges, levies or claims
forthwith prior to the consummation of proceedings to foreclose any lien that
may have attached as security therefor. Promptly upon request by the Agent if
required for bank regulatory compliance purposes or similar bank purposes, the
Borrower will provide evidence of the payment of real estate taxes, other taxes,
assessments and other governmental charges against the Real Estate Assets in the
form of receipted tax bills or other form reasonably acceptable to the Agent, or
evidence of the existence of applicable contests as contemplated herein.

§8.10. Inspection of Properties and Books. (a) Subject to the rights of tenants
to limit or prohibit such access, as denoted in the applicable Leases, the
Borrower and the Trust will permit the Agent or any of its designated
representatives upon reasonable notice (which notice may be given orally or in
writing and provided that no notice shall be required if a Default or Event of
Default has occurred and is continuing), to visit and inspect any of the
properties of the Borrower, the Trust or any of their respective Subsidiaries to
examine the books of account of the Borrower, the Trust and their respective
Subsidiaries (and to make copies thereof and extracts therefrom) and to discuss
the affairs, finances and accounts of the Borrower, the Trust and their
respective Subsidiaries with, and to be advised as to the same by, its officers,
all at such reasonable times and intervals as the Agent may reasonably request.

(b) The Borrower hereby agrees that each of the Lenders and the Agent (and each
of their respective, and their respective affiliates’, employees, officers,
directors, agents and advisors (collectively, “Representatives”) is, and has
been from the commencement of discussions with respect to the facility
established by the Agreement (the “Facility”), permitted to disclose to any and
all Persons, without limitation of any kind, the structure and tax aspects (as
such terms are used in Code sections 6011 and 6111) of the Facility, and all
materials of any kind (including opinions or other tax analyses) that are or
have been provided to such Lender or the Agent related to such structure and tax
aspects. In this regard, the Lenders and the Agent intend that this transaction
will not be a “confidential transaction” under Code sections 6011, 6111 or 6112,
and the regulations promulgated thereunder. Neither Borrower, any Guarantor, nor
any Subsidiary of any of the foregoing intends to treat the Loan or the
transactions contemplated by this Agreement and the other Loan Documents as
being a “reportable transaction” (within the meaning of Treasury
Regulation Section 1.6011-4). If the Borrower or the Guarantor determines to
take any action inconsistent with such intention, the Borrower will promptly
notify the Agent thereof. If the Borrower so notifies the Agent, the Borrower
acknowledges that the Agent may treat the Loan as part of a transaction that is
subject to Treasury Regulation Section 301.6112-1, and the Agent will maintain
the lists and other records, including the identity of the applicable party to
the Loan as required by such Treasury Regulation.

(c) The Borrower hereby acknowledges that (a) the Agent and/or the Arranger will
make available to the Lenders and the Fronting Bank materials and/or information
provided by the Borrower hereunder by posting such materials on SyndTrak or
another similar electronic system (the “Platform”) and (b) certain of the
Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to receive
material non-public information with respect to the Borrower or its securities)
(each, a “Public Lender”). The Borrower hereby agrees that (w) all such
materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” by Borrower which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking such materials “PUBLIC,” the Borrower shall be deemed to have authorized
the Agent, the Arranger, the Fronting Bank and the Lenders to treat such
materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States Federal and state
securities laws; (y) all such materials marked “PUBLIC” by Borrower are
permitted to be made available through a portion of the Platform designated
“Public Investor;” and (z) the Agent and the Arranger shall be entitled to treat
any such materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform established for confidential non-public
information and materials with respect to Borrower or its securities and not
designated “Public Investor.” Notwithstanding the foregoing, Borrower shall be
under no obligation to mark any such materials “PUBLIC.” In addition, Agent,
Arranger, the Fronting Bank and the Lenders all agree to maintain all such
materials (other than any such materials as are marked “PUBLIC”) in confidence
and further agree that they shall not make any such materials available to any
other Person (including, without limitation, other proposed Lenders and/or
participants) unless and until such other Person agrees in writing to maintain
such materials in confidence consistent with the terms hereof.

§8.11. Compliance with Laws, Contracts, Licenses, and Permits. The Borrower and
the Trust will comply with, and will cause each of their respective Subsidiaries
to comply with (a) all applicable laws and regulations now or hereafter in
effect wherever its business is conducted that are material in any respect to
the operation of their respective businesses in the ordinary course and
consistent with past practices, including, without limitation, all such
Environmental Laws and all such applicable federal and state securities laws,
(b) the provisions of its partnership agreement or corporate charter and other
Organizational Documents, as applicable, (c) all material agreements and
instruments to which it is a party or by which it or any of its properties may
be bound (including the Real Estate Assets and the Leases) and (d) all
applicable decrees, orders, and judgments. If at any time while any Loan or Note
or other Obligations is outstanding or the Lenders have any obligation to make
Loans or issue Letters of Credit hereunder, any Permit shall become necessary or
required in order that the Borrower may fulfill any of its obligations
hereunder, the Borrower and the Trust and their respective Subsidiaries will
immediately take or cause to be taken all reasonable steps within the power of
the Borrower or the Trust, as applicable, to obtain such Permit and furnish the
Agent with evidence thereof.

§8.12. Use of Proceeds. Subject at all times to the other provisions of this
Agreement, including without limitation §7.17, the Borrower will use the
proceeds of the Loans solely to repay in full its obligations under its existing
revolving credit facility agented by KeyBank National Association, to finance
acquisitions and rehabilitation of Permitted Properties and for its working
capital and general corporate purposes.

§8.13. Additional Borrower; Solvency of Borrower; Removal of Borrower; Addition
of Real Estate Asset to Unencumbered Pool.

(a) (i) If, after the Closing Date, FPLP wishes to designate as an Eligible
Unencumbered Property a Real Estate Asset that otherwise qualifies as an
Eligible Unencumbered Property but is owned by a Person other than the Borrower,
FPLP shall cause such Person (which Person must be a Wholly-owned Subsidiary of
FPLP) to become a party to this Agreement and the other applicable Loan
Documents prior to such Real Estate Asset becoming an Eligible Unencumbered
Property hereunder. The liability of each Person which is from time to time a
Borrower hereunder shall be joint and several with each other Borrower for all
Obligations for so long as such Borrower is a Borrower hereunder (provided that
FPLP shall at all times be a Borrower hereunder). (ii) In accordance with §11.3,
at any time and from time to time but only for so long as no Default or Event of
Default shall then exist, FPLP may notify Agent, in writing (each, a “Release
Notice”), that the Borrower would like one (1) or more Eligible Unencumbered
Properties to be removed from the Unencumbered Pool. Such Release Notice shall
be accompanied by a Certificate of Compliance in the form of Exhibit C-3,
evidencing compliance with §2.1 and §10 after giving effect to the requested
release. Upon the Agent’s receipt of such Release Notice and its satisfaction
with the Certificate of Compliance, such Eligible Unencumbered Properties (each,
a “Released Property”) shall be removed from the Unencumbered Pool and any
Wholly-owned Subsidiary which is the owner of a Released Property (and is not
the owner of any other an Eligible Unencumbered Property) and which is then a
Borrower (other than FPLP) hereunder shall be released from its obligations
hereunder (including the Obligations). Notwithstanding the foregoing, in no
event will any Eligible Unencumbered Property be permitted to be released
hereunder without the approval of the Majority Lenders if, at the time of such
release and after giving effect thereto, the Unencumbered Pool will have fewer
than six (6) Real Estate Assets or the Value of Unencumbered Properties will be
less than $100,000,000. (iii) FPLP will not permit any Borrower (other than
FPLP) that owns any Eligible Unencumbered Property to have any Subsidiaries
unless such Subsidiary’s business, obligations and undertakings are exclusively
related to the business of such Borrower.



  (b)   The Borrower and the Trust shall remain solvent at all times.

(c) Prior to the addition of any Real Estate Asset to the Unencumbered Pool, the
Borrower shall deliver to the Agent (i) a written request to add such Real
Estate Asset to the Unencumbered Pool, (ii) the Joinder Documents, if
applicable, (iii) a current rent roll and operating statement for such Real
Estate Asset, (iv) a Certificate of Compliance in the form of Exhibit C-3
evidencing compliance with §2.1 and §10 after giving effect to the requested
addition, and including a certification that such Real Estate Asset is not the
subject of a Disqualifying Environmental Event or a Disqualifying Structural
Event, and (v) any other documents, certificates, instruments or agreements
reasonably requested by the Agent.

Notwithstanding the preceding paragraph of this clause (c), if the Value of
Unencumbered Properties exceeds $200,000,000, the Borrower need not deliver to
the Agent the items referred to in this clause (c) prior to the inclusion of
such Real Estate Asset in the Unencumbered Pool (except to the extent a Joinder
Agreement and related Joinder Documents are required to add a new Borrower in
accordance with the terms hereof), but shall deliver them when and as required
under Section 8.4.

(d) In the event the Borrower wishes to add a Real Estate Asset to the
Unencumbered Pool which does not meet one or more of the Unencumbered Property
Conditions or the provisions of §8.13(c), such Real Estate Asset may be included
in the Unencumbered Pool with the approval of the Majority Lenders.

§8.14. Further Assurances. The Borrower and the Trust will cooperate with the
Agent and the Lenders and execute such further instruments and documents as the
Lenders or the Agent shall reasonably request to carry out to their satisfaction
the transactions contemplated by this Agreement and the other Loan Documents.

§8.15. Interest Rate Protection. In the event that the Borrower’s floating rate
Indebtedness that is not otherwise subject to interest rate protection
arrangements at any time exceeds twenty-five percent (25%) of Consolidated Gross
Asset Value, the Borrower shall obtain and maintain in effect interest rate
protection arrangements (by means of hedging techniques or vehicles such as
interest rate swaps, interest rate caps, interest rate corridors or interest
rate collars, in each case to be capped at a rate reasonably satisfactory to the
Agent and otherwise in form and substance reasonably satisfactory to the Agent)
for a term and in an amount reasonably satisfactory to the Agent. Once obtained,
the Borrower shall maintain such arrangements in full force and effect as
provided therein, and shall not, without the approval of the Agent, modify,
terminate, or transfer such arrangements during the period in which the
Borrower’s floating rate Indebtedness exceeds twenty-five percent (25%) of
Consolidated Gross Asset Value.

§8.16. Environmental Indemnification. The Borrower and the Trust each covenants
and agrees that it will indemnify and hold the Agent and each Lender, and each
of their respective Affiliates, harmless from and against any and all claims,
expense, damage, loss or liability incurred by the Agent or any Lender
(including all reasonable costs of legal representation incurred by the Agent or
any Lender, but excluding, as applicable, for the Agent or a Lender any claim,
expense, damage, loss or liability as a result of the gross negligence or
willful misconduct of the Agent or such Lender or any of their respective
Affiliates) relating to (a) any Release or threatened Release of Hazardous
Substances on any Real Estate Asset; (b) any violation of any Environmental Laws
with respect to conditions at any Real Estate Asset or the operations conducted
thereon; (c) the investigation or remediation of off-site locations at which the
Borrower, the Trust or any of their respective Subsidiaries or their
predecessors are alleged to have directly or indirectly disposed of Hazardous
Substances; or (d) any action, suit, proceeding or investigation brought or
threatened with respect to any Hazardous Substances relating to Real Estate
Assets (including, but not limited to, claims with respect to wrongful death,
personal injury or damage to property). It is expressly acknowledged by the
Borrower that, notwithstanding the introductory paragraph of this §8, this
covenant of indemnification shall survive the repayment of the amounts owing
under the Notes and this Agreement and the termination of this Agreement and the
obligations of the Lenders hereunder and shall inure to the benefit of the Agent
and the Lenders and their respective Affiliates, their respective successors,
and their respective assigns under the Loan Documents permitted under this
Agreement.

§8.17. Response Actions. The Borrower covenants and agrees that if any Release
or disposal of Hazardous Substances shall occur or shall have occurred on any
Real Estate Asset owned directly or indirectly by the Borrower or the Trust, in
violation of applicable Environmental Laws, the Borrower will cause the prompt
containment and removal of such Hazardous Substances and remediation of such
wholly-owned Real Estate Asset as necessary to comply with all Environmental
Laws or to preserve the value of any applicable Eligible Unencumbered Property.

§8.18. Environmental Assessments. If the Agent reasonably believes, after
discussion with the Borrower and review of any environmental reports provided by
the Borrower, that a Disqualifying Environmental Event has occurred with respect
to any one or more of the Eligible Unencumbered Properties, whether or not a
Default or an Event of Default shall have occurred, the Agent may, from time to
time, for the purpose of assessing and determining whether a Disqualifying
Environmental Event has in fact occurred, cause the Borrower to obtain one or
more environmental assessments or audits of such Eligible Unencumbered Property
prepared by a hydrogeologist, an independent engineer or other qualified
consultant or expert approved by the Agent to evaluate or confirm (i) whether
any Hazardous Substances are present in the soil or water at such Eligible
Unencumbered Property and (ii) whether the use and operation of such Eligible
Unencumbered Property complies with all Environmental Laws. Environmental
assessments may include without limitation detailed visual inspections of such
Eligible Unencumbered Property including, without limitation, any and all
storage areas, storage tanks, drains, dry wells and leaching areas, and, if and
to the extent reasonable, appropriate and required pursuant to applicable
Environmental Laws, the taking of soil samples, surface water samples and ground
water samples, as well as such other investigations or analyses as the Agent
deems appropriate. All such environmental assessments shall be at the sole cost
and expense of the Borrower.

§8.19. Employee Benefit Plans.

(a) Notice. The Borrower and the Trust will notify the Agent (with copies to the
Agent for each Lender) at least thirty (30) days prior to the establishment of
any Employee Benefit Plan, Multiemployer Plan or Guaranteed Pension Plan by any
of them or any of their respective ERISA Affiliates other than those disclosed
on Schedule 8.19 attached hereto or disclosed in the SEC Filings, and neither
the Borrower nor the Trust will establish any Employee Benefit Plan,
Multiemployer Plan or Guaranteed Pension Plan which could reasonably be expected
to have a material adverse effect on FPLP, the Trust or any member of the
Potomac Group.

(b) In General. Each Employee Benefit Plan maintained by the Borrower, the Trust
or any of their respective ERISA Affiliates will be operated in compliance with
the provisions of ERISA and, to the extent applicable, the Code, including but
not limited to the provisions thereunder respecting prohibited transactions.

(c) Terminability of Welfare Plans. With respect to each Employee Benefit Plan
maintained by the Borrower, the Trust or any of their respective ERISA
Affiliates which is an employee welfare benefit plan within the meaning of §3(l)
or §3(2)(B) of ERISA, the Borrower, the Trust, or any of their respective ERISA
Affiliates, as the case may be, shall have the right to terminate each such plan
at any time (or at any time subsequent to the expiration of any applicable
bargaining agreement) without liability other than liability to pay claims
incurred prior to the date of termination.

(d) Unfunded or Underfunded Liabilities. The Borrower and the Trust will not at
any time have accruing or accrued unfunded or underfunded liabilities with
respect to any Employee Benefit Plan, Guaranteed Pension Plan or Multiemployer
Plan, or permit any condition to exist under any Multiemployer Plan that would
create a withdrawal liability.

§8.20. No Amendments to Certain Documents. The Borrower and the Trust will not
at any time cause or permit its certificate of limited partnership, agreement of
limited partnership (including without limitation the Agreement of Limited
Partnership of the Borrower), articles of incorporation, by-laws, operating
agreement or other Organizational Documents, as the case may be, to be modified,
amended or supplemented in any respect whatever, without (in each case) the
express prior written consent or approval of the Agent, if such changes could
reasonably be expected to affect the Trust’s REIT status or otherwise adversely
affect the rights of the Agent and the Lenders hereunder or under any other Loan
Document.

§9. CERTAIN NEGATIVE COVENANTS OF THE BORROWER AND THE TRUST. The Borrower and
the Trust, on their own behalf and on behalf of their respective Subsidiaries,
jointly and severally covenant and agree that neither the Borrower nor the Trust
will:

§9.1. Restrictions on Indebtedness. Create, incur, assume, guarantee or be or
remain liable, contingently or otherwise, with respect to any Indebtedness other
than:

(a) Indebtedness to the Agent and the Lenders (and their respective Affiliates)
arising under any of the Loan Documents;

(b) current liabilities of the Borrower incurred in the ordinary course of
business other than through (i) the borrowing of money, or (ii) the obtaining of
credit except for credit on an open account basis customarily extended and in
fact extended in connection with normal purchases of goods and services;

(c) Indebtedness (other than relating to the Eligible Unencumbered Properties)
in an aggregate amount not in excess of $250,000 in respect of taxes,
assessments, governmental charges or levies and claims for labor, materials and
supplies to the extent that payment therefor shall not at the time be required
to be made in accordance with the provisions of §8.9;

(d) Indebtedness (other than relating to the Eligible Unencumbered Properties)
in an aggregate amount not in excess of $1,000,000 in respect of judgments or
awards that have been in force for less than the applicable period for taking an
appeal so long as execution is not levied thereunder or in respect of which, at
the time, a good faith appeal or proceeding for review is being prosecuted, and
in respect of which a stay of execution shall have been obtained pending such
appeal or review;

(e) endorsements for collection, deposit or negotiation incurred in the ordinary
course of business;

(f) Secured Indebtedness of the Borrower incurred after the Closing Date,
provided that: (i) such Indebtedness is Without Recourse to the Borrower or the
Trust and is Without Recourse to any of the respective assets of any of the
Borrower or the Trust other than to the specific Real Estate Asset or Assets
acquired, refinanced or rehabilitated with the proceeds of such Indebtedness,
except that, notwithstanding the foregoing, a portion of such Indebtedness at
any time outstanding not in excess of ten percent (10%) of Consolidated Gross
Asset Value may be Recourse Indebtedness of the Borrower so long as such
Indebtedness is not secured by any Eligible Unencumbered Property or a pledge of
the equity of any Subsidiary that owns an Eligible Unencumbered Property,
(ii) at the time any such Indebtedness is incurred and after giving effect
thereto, there exists no Default or Event of Default hereunder and (iii) such
Indebtedness, in the aggregate, does not exceed fifty-five percent (55%) of
Consolidated Gross Asset Value;

(g) contingent liabilities of the Borrower disclosed in the financial statements
referred to in §7.4 or on Schedule 9.1(g) hereto, and such other contingent
liabilities of the Borrower having a combined aggregate potential liability of
not more than $1,000,000 at any time; and

(h) Indebtedness of the Borrower for the purchase price of capital assets (other
than Real Estate Assets but including Indebtedness in respect of Capitalized
Leases) incurred in the ordinary course of business, provided that the aggregate
principal amount of Indebtedness permitted by this clause (h) shall not exceed
$500,000 at any time outstanding.

Notwithstanding the foregoing, in no event shall the Borrower, the Trust or any
of their respective Subsidiaries incur or have outstanding unhedged variable
rate Indebtedness in excess of twenty-five percent (25%) of Consolidated Gross
Asset Value.

It is understood and agreed that the provisions of this §9.1 shall not apply to
Indebtedness of any Partially-Owned Entity which is Without Recourse to the
Borrower or the Trust, or any of their respective assets.

The terms and provisions of this §9.1 are in addition to, and not in limitation
of, the covenants set forth in §10.

§9.2. Restrictions on Liens, Etc. (a) Create or incur or suffer to be created or
incurred or to exist any lien, mortgage, pledge, attachment, security interest
or other rights of third parties of any kind upon any of the Eligible
Unencumbered Properties, whether now owned or hereafter acquired, or upon the
income or profits therefrom; (b) acquire, or agree or have an option to acquire,
any property or assets upon conditional sale or other title retention or
purchase money security agreement, device or arrangement in connection with the
operation of the Eligible Unencumbered Properties; (c) suffer to exist with
respect to the Eligible Unencumbered Properties, any taxes, assessments,
governmental charges and claims for labor, materials and supplies for which
payment thereof is not being contested or for which payment notwithstanding a
contest is required to be made in accordance with the provisions of §8.9 and has
not been timely made; or (d) sell, assign, pledge or otherwise transfer for
security any accounts, contract rights, general intangibles, chattel paper or
instruments, with or without recourse, relating to the Eligible Unencumbered
Properties (the foregoing types of liens and encumbrances described in clauses
(a) through (d) being sometimes referred to herein collectively as “Liens”),
provided that the Borrower may create or incur or suffer to be created or
incurred or to exist:

(i) Liens securing taxes, assessments, governmental charges or levies which are
not yet due and payable or which are not yet required to be paid under §8.9;

(ii) Liens arising out of deposits or pledges made in connection with, or to
secure payment of, worker’s compensation, unemployment insurance, old age
pensions or other social security obligations; and deposits with utility
companies and other similar deposits made in the ordinary course of business;

(iii) Liens (other than affecting the Eligible Unencumbered Properties) in
respect of judgments or awards, the Indebtedness with respect to which is not
prohibited by §9.1(d);

(iv) Encumbrances on properties consisting of easements, rights of way,
covenants, zoning and other land-use restrictions, building restrictions,
restrictions on the use of real property and defects and irregularities in the
title thereto; landlord’s or lessor’s Liens under Leases to which the Borrower
is a party or bound; purchase options granted at a price not less than the
market value of such property; and other minor Liens or encumbrances on
properties, none of which interferes materially and adversely with the use of
the property affected in the ordinary conduct of the business of the Borrower,
and which matters (x) do not individually or in the aggregate have a material
adverse effect on the business of FPLP, the Trust or any member of the Potomac
Group and (y) do not make title to such property unmarketable by the
conveyancing standards in effect where such property is located;

(v) any Leases entered into in the ordinary course of business;

(vi) as to Real Estate Assets which are acquired after the date of this
Agreement, Liens and other encumbrances or rights of others which exist on the
date of acquisition and which do not otherwise constitute a breach of this
Agreement; provided that nothing in this clause (vi) shall be deemed or
construed to permit an Eligible Unencumbered Property to be subject to a Lien to
secure Indebtedness;

(vii) Liens affecting the Eligible Unencumbered Properties in respect of
judgments or awards that are under appeal or have been in force for less than
the applicable period for taking an appeal, so long as execution is not levied
thereunder or in respect of which, at the time, a good faith appeal or
proceeding for review is being diligently prosecuted, and in respect of which a
stay of execution shall have been obtained pending such appeal or review;
provided that the Borrower shall have obtained a bond or insurance or made other
arrangements with respect thereto, in each case reasonably satisfactory to the
Agent;

(viii) Liens securing Indebtedness for the purchase price of capital assets
(other than Real Estate Assets but including Indebtedness in respect of
Capitalized Leases for equipment and other equipment leases) to the extent not
otherwise prohibited by §9.1; and

(x) other Liens (other than affecting the Eligible Unencumbered Properties) in
connection with any Indebtedness permitted under §9.1.

Nothing contained in this §9.2 shall restrict or limit the Borrower or any of
their respective Wholly-owned Subsidiaries from creating a Lien in connection
with any Real Estate Asset which is not an Eligible Unencumbered Property and
otherwise in compliance with the other terms of this Agreement.

The Trust shall not create or incur or suffer to be created or incurred any Lien
on any of its directly-owned properties or assets, including, in any event, its
general partner interests and limited partner interests in the Borrower.

§9.3. Restrictions on Investments. Make or permit to exist or to remain
outstanding any Investment except, with respect to the Borrower and its
Subsidiaries only, Investments in:

(a) marketable direct or guaranteed obligations of the United States of America
that mature within one (1) year from the date of purchase (including investments
in securities guaranteed by the United States of America such as securities in
so-called “overseas private investment corporations”);

(b) demand deposits, certificates of deposit, bankers acceptances and time
deposits of United States banks having total assets in excess of $1,000,000,000;

(c) securities commonly known as “commercial paper” issued by a corporation
organized and existing under the laws of the United States of America or any
state thereof that at the time of purchase have been rated and the ratings for
which are not less than ”P 1” if rated by Moody’s, and not less than “A 1” if
rated by S&P;

(d) Investments existing on the Closing Date and listed in the financial
statements referred to in §7.4;

(e) other Investments hereafter in connection with the acquisition and
development of Permitted Properties by the Borrower or any Wholly-owned
Subsidiary of the Borrower, provided that the aggregate amounts actually
invested by Borrower (or if not invested directly by Borrower, actually invested
by an Affiliate of the Borrower for which the Borrower has any funding
obligation) and such Wholly-owned Subsidiary at any time in Real Estate Assets
under Development (including all development costs) will not exceed ten percent
(10%) of the Consolidated Gross Asset Value at the time of any such Investment;
and Investments in raw land intended to be developed by the Borrower or any
Wholly-owned Subsidiary of the Borrower for use as a Permitted Property,
provided that the aggregate amounts actually invested by Borrower (or if not
invested directly by Borrower, actually invested by an Affiliate of the Borrower
for which the Borrower has any funding obligation) and such Wholly-owned
Subsidiary at any time in raw land will not exceed five percent (5%) of the
Consolidated Gross Asset Value at the time of any such Investment;

(f) any Investments now or hereafter made in any Wholly-owned Subsidiary; and
Investments now or hereafter made in any Partially-Owned Entity (or other Person
for which the Borrower has any funding obligation) so long as such Investment is
made in connection with Permitted Properties and provided that the aggregate
amounts actually invested by Borrower (or if not invested directly by Borrower,
actually invested by an Affiliate of the Borrower for which the Borrower has any
funding obligation) and such Wholly-owned Subsidiary at any time in any
Partially-Owned Entity (or other such Person) will not exceed twenty percent
(20%) of the Consolidated Gross Asset Value at the time of any such Investment;
and

(g) Investments in respect of (1) equipment, inventory and other tangible
personal property acquired in the ordinary course of business, (2) current trade
and customer accounts receivable for services rendered in the ordinary course of
business and payable in accordance with customary trade terms, (3) advances in
the ordinary course of business to employees for travel expenses, drawing
accounts and similar expenditures, (4) prepaid expenses made in the ordinary
course of business.

(h) Investments by the Borrower in Mortgage Notes, provided that the aggregate
investment in such Mortgage Notes will not exceed five percent (5%) of the
Consolidated Gross Asset Value at the time of any such Investment.

In no event shall the aggregate of Investments made pursuant to subclauses (e),
(f), (g) and (h) above exceed twenty-five percent (25%) of Consolidated Gross
Asset Value at any time.

Notwithstanding the foregoing, the Trust shall be permitted to make and maintain
Investments in the Borrower and the Trust shall contribute to the Borrower,
promptly upon, and in any event within 3 Business Days of, the Trust’s receipt
thereof, 100% of the aggregate proceeds received by the Trust in connection with
any offering of stock or debt in the Trust (net of fees and expenses customarily
incurred in such offerings).

§9.4. Merger, Consolidation and Disposition of Assets; Assets of the Trust.

(a) Become a party to any merger, consolidation, spin-off or other material
business change without the prior written approval of the Majority Lenders
(other than (x) the merger or consolidation of one or more Wholly-owned
Subsidiaries with and into the Borrower or (y) the merger or consolidation of
two or more Wholly owned Subsidiaries of the Borrower so long as no Default or
Event of Default has occurred and is continuing, or would occur and be
continuing after giving effect to such merger or consolidation); or

(b) sell, transfer or otherwise dispose of any Real Estate Assets or other
property, including any equity interest in any Person in any one or more
transactions in any 12-month period having a sales price (net of any
Indebtedness secured by a Lien on such Real Estate Assets, if any), in an amount
in excess of twenty percent (20%) of Consolidated Gross Asset Value
(collectively and individually, “Sell” or a “Sale”) or grant a Lien to secure
Indebtedness (an “Indebtedness Lien”) in any one or more transactions in a
12-month period in an amount in excess of twenty percent (20%) of Consolidated
Gross Asset Value unless, in each such event, the Majority Lenders have given
their prior written consent thereto. In addition, prior to any Sale or grant of
an Indebtedness Lien, the Borrower shall have provided to the Agent (with copies
to the Agent for each Lender) a compliance certificate in the form of
Exhibit C-3, hereto signed by the chief financial officer or chief accounting
officer of the Borrower, setting forth in reasonable detail computations
evidencing compliance with the covenants contained in §10 hereof and certifying
that no Default or Event of Default would exist or occur and be continuing after
giving effect to all such proposed Sales or Indebtedness Liens (and the use of
proceeds of such Sales or Indebtedness Liens to pay Indebtedness outstanding
hereunder).

§9.5. Compliance with Environmental Laws. (a) Use any of the Real Estate Assets
or any portion thereof as a facility for the handling, processing, storage or
disposal of Hazardous Substances except for quantities of Hazardous Substances
used in the ordinary course of business and in compliance with all applicable
Environmental Laws, (b) cause or permit to be located on any of the Real Estate
Assets any underground tank or other underground storage receptacle for
Hazardous Substances except in compliance with Environmental Laws, (c) generate
any Hazardous Substances on any of the Real Estate Assets except in compliance
with Environmental Laws, or (d) conduct any activity at any Real Estate Asset or
use any Real Estate Asset in any manner so as to cause a Release in violation of
applicable Environmental Laws.

§9.6. Distributions.

(a) The Borrower will not make (i) annual Distributions in excess of 95% of
“funds from operations”; or (ii) any Distributions during any period after any
monetary Event of Default has occurred; provided, however, (a) that the Borrower
may at all times (including while an Event of Default is continuing) make
Distributions to the extent (after taking into account all available funds of
the Trust from all other sources) required in order to enable the Trust to
continue to qualify as a REIT and (b) in the event that the Borrower cures any
such Event of Default in clause (ii) above and the Agent has accepted such cure
prior to accelerating the Loan, the limitation of clause (ii) above shall cease
to apply with respect to such Event of Default.

(b) The Trust will not, during any period when any monetary Event of Default has
occurred and is continuing, make any Distributions in excess of the minimum
Distributions required to be made by the Trust in order to maintain its status
as a REIT.

§9.7. Government Regulation. The Borrower and the Trust shall not, and shall not
permit any of their respective Subsidiaries to, (a) be or become subject at any
time to any law, regulation, or list of any government agency (including,
without limitation, the U.S. Office of Foreign Asset Control list) that
prohibits or limits the Agent or any Lender from making any advance or extension
of credit to the Borrower or from otherwise conducting business with the
Borrower, or (b) fail to provide documentary and other evidence of the
Borrower’s identity as may be requested by the Agent or any Lender at any time
to enable the Agent or any Lender to verify the Borrower’s identity or to comply
with any applicable law or regulation, including, without limitation,
Section 326 of the USA Patriot Act of 2001, 31 U.S.C. Section 5318.

§10. FINANCIAL COVENANTS; COVENANTS REGARDING ELIGIBLE UNENCUMBERED PROPERTIES.
The Borrower and the Trust, on their own behalf and on behalf of their
respective Subsidiaries, jointly and severally covenant and agree that:

§10.1. Consolidated Total Leverage Ratio. At any time, Consolidated Total
Indebtedness as at the last day of the applicable quarter shall not exceed 65%
of Consolidated Gross Asset Value. This covenant shall be tested quarterly as of
the last day of the applicable quarter.

§10.2. [Reserved.].

§10.3. Fixed Charge Coverage Ratio. As at the end of any fiscal quarter, the
ratio of (i) Adjusted EBITDA for the four consecutive fiscal quarters ending on
the last day of such fiscal quarter to (ii) Consolidated Fixed Charges for the
four consecutive fiscal quarters ending on the last day of such fiscal quarter
must exceed 1.50 to 1.0.

§10.4. Net Worth. As at the end of any fiscal quarter or any other date of
measurement, the Consolidated Tangible Net Worth of the Borrower and its
Subsidiaries shall not be less than the sum of (i) $250,000,000 plus (ii) 80% of
the aggregate proceeds received by the Trust (net of fees and expenses
customarily incurred in transactions of such type) in connection with any
offering of stock in the Trust, plus (iii) 80% of the aggregate value of
operating units issued by the Borrower in connection with asset or stock
acquisitions (valued at the time of issuance by reference to the terms of the
agreement pursuant to which such units are issued), in each case after the
Closing Date and on or prior to the date such determination of Consolidated Net
Worth is made.

§10.5. Unencumbered Pool Leverage. As at the end of any fiscal quarter or any
other date of measurement, the Borrower shall not permit Unsecured Consolidated
Total Indebtedness to exceed 65% the aggregate Value of Unencumbered Properties.

§10.6. Unencumbered Pool Interest Coverage Ratio. As of the end of any fiscal
quarter, the ratio of (i) Adjusted Net Operating Income for the applicable
quarter, annualized; divided by (ii) the Unsecured Interest Expense for the
applicable period shall not be less than 1.75 to 1.0.

§10.7. Occupancy. Eligible Unencumbered Properties (other than any Real Estate
Asset Under Development included in the Unencumbered Pool) shall at all times
maintain a stabilized occupancy of 80% in the aggregate, provided that (i) any
Eligible Unencumbered Property acquired after the date hereof during the first
half of any quarter shall be excluded from the foregoing calculation for the
fiscal quarter in which it was acquired and for the immediately following fiscal
quarter, and (ii) any Eligible Unencumbered Property acquired after the date
hereof during the last half of any quarter shall be excluded from the foregoing
calculation for the fiscal quarter in which it was acquired and for the
immediately two following fiscal quarters. Notwithstanding the foregoing, for
any testing period through the period ending December 31, 2006, the Real Estate
Asset commonly known as 2000 Gateway Boulevard will be excluded from Eligible
Unencumbered Properties for purposes of this covenant.

§11. [Reserved.]

§12. CONDITIONS TO THE FIRST ADVANCE. The obligations of any Lender to make the
initial Revolving Credit Loans and of the Fronting Bank to issue any initial
Letters of Credit (and to maintain the existing outstanding Loans and Letters of
Credit) shall be subject to the satisfaction of the following conditions
precedent on or prior to the Closing Date with, in each instance, the Agent,
acting on behalf of the Lenders, having approved in its sole discretion each
matter submitted to it in compliance with such conditions:

§12.1. Loan Documents. Each of the Loan Documents shall have been duly executed
and delivered by the respective parties thereto and shall be in full force and
effect.

§12.2. Certified Copies of Organization Documents. The Agent shall have received
(i) from the Borrower a copy, certified as of a recent date by a duly authorized
officer of the Trust, in its capacity as general partner of the Borrower, to be
true and complete, of the Agreement of Limited Partnership of FPLP and any other
Organizational Document or other agreement governing the rights of the partners
or other equity owners of the Borrower, and (ii) from the Trust a copy,
certified as of a recent date by the appropriate officer of the State of
Maryland to be true and correct, of the corporate charter of the Trust, in each
case along with any other organization documents of the Borrower or the Trust
and their respective general partners, as the case may be, and each as in effect
on the date of such certification.

§12.3. By-laws; Resolutions. All action on the part of the Borrower and the
Trust necessary for the valid execution, delivery and performance by the
Borrower and the Trust of this Agreement and the other Loan Documents to which
any of them is or is to become a party shall have been duly and effectively
taken, and evidence thereof satisfactory to the Agent shall have been provided
to the Agent. The Agent shall have received from the Trust true copies of its
by-laws and the resolutions adopted by its board of directors or trustees
authorizing the transactions described herein and evidencing the due
authorization, execution and delivery of the Loan Documents to which the Trust
and/or the Borrower is a party, each certified by the secretary as of a recent
date to be true and complete.

§12.4. Incumbency Certificate; Authorized Signers. The Agent shall have received
from the Trust an incumbency certificate, dated as of the Closing Date, signed
by a duly authorized officer of the Trust and giving the name of each individual
who shall be authorized: (a) to sign, in the name and on behalf of the Borrower
and the Trust, as the case may be, each of the Loan Documents to which the
Borrower or the Trust is or is to become a party; (b) to make Loan and
Conversion Requests on behalf of the Borrower and (c) to give notices and to
take other action on behalf of the Borrower or the Trust, as applicable, under
the Loan Documents.

§12.5. Opinion of Counsel Concerning Organization and Loan Documents. Each of
the Lenders and the Agent shall have received favorable opinions addressed to
the Lenders and the Agent in form and substance reasonably satisfactory to the
Lenders and the Agent from Armstrong Teasdale LLP and, if any, state specific
local counsel who are reasonably satisfactory to Agent, each as counsel to the
Borrower, the Trust and their respective Subsidiaries, with respect to
applicable law.

§12.6. Guaranty. The Guaranty shall have been duly executed and delivered by the
Trust.

§12.7. Financial Analysis of Eligible Unencumbered Properties. Each of the
Lenders shall have completed to its satisfaction, a financial analysis of each
Eligible Unencumbered Property.

§12.8. Inspection of Eligible Unencumbered Properties. The Agent shall have
completed to its satisfaction an inspection of the Eligible Unencumbered
Properties at the Borrower’s expense. The Agent shall distribute to the Lenders
any written reports resulting from any such inspections.

§12.9. Certifications from Government Officials; UCC-11 Reports.

The Agent shall have received (i) long-form certifications from government
officials evidencing the legal existence, good standing and foreign
qualification of the Borrower and the Trust, along with a certified copy of the
certificate of limited partnership of the Borrower, all as of the most recent
practicable date; and (ii) UCC-11 search results from the appropriate
jurisdictions for the Borrower and the Trust.

§12.10. Proceedings and Documents. All proceedings in connection with the
transactions contemplated by this Agreement, the other Loan Documents and all
other documents incident thereto shall be satisfactory in form and substance to
each of the Lenders and to the Agent’s counsel, and the Agent, each of the
Lenders and such counsel shall have received all information and such
counterpart originals or certified or other copies of such documents as the
Agent may reasonably request.

§12.11. Fees. The Borrower shall have paid to the Agent, for the accounts of the
Lenders or for its own account, as applicable, all of the fees and expenses that
are due and payable as of the Closing Date in accordance with this Agreement or
any separate fee letter entered into by the Borrower and the Trust and the
Agent.

§12.12. Closing Certificate. The Borrower and the Guarantor shall have delivered
a Closing Certificate to the Agent, in form and substance satisfactory to the
Agent, including, without limitation, a certification that as of the Closing
Date, the Borrower is not in default under any Indebtedness.

§12.13. Other Matters. The Borrower and the Guarantor shall have delivered to
the Agent, in form and substance satisfactory to the Agent, such other
information, documents, certificates and other items reasonably requested by the
Agent.

§13. CONDITIONS TO ALL BORROWINGS. The obligations of any Lender to make any
Loan, and of the Fronting Bank to issue any Letter of Credit, whether on or
after the Closing Date, shall also be subject to the satisfaction of the
following conditions precedent:

§13.1. Representations True; No Event of Default; Compliance Certificate. Each
of the representations and warranties made by or on behalf of the Borrower, the
Trust or any of their respective Subsidiaries contained in this Agreement, the
other Loan Documents or in any document or instrument delivered pursuant to or
in connection with this Agreement shall be true as of the date as of which they
were made and shall also be true at and as of the time of the making of each
Loan, and the issuance, extension or renewal of any Letter of Credit, with the
same effect as if made at and as of that time (except to the extent that such
representations and warranties relate expressly to an earlier date); and no
Default or Event of Default under this Agreement shall have occurred and be
continuing on the date of any Completed Loan Request or on the Drawdown Date of
any Loan or Letter of Credit.

§13.2. No Legal Impediment. No change shall have occurred any law or regulations
thereunder or interpretations thereof that in the reasonable opinion of the
Agent or any Lender or the Fronting Bank would make it illegal for any Lender to
make such Loan or to participate in the issuance, extension or renewal of such
Letter of Credit or, in the reasonable opinion of the Agent, would make it
illegal to issue, extend or renew such Loan or Letter of Credit.

§13.3. Governmental Regulation. Each Lender shall be satisfied that the making
of such Loan or participation in the issuance, extension or renewal of such
Letter of Credit is in compliance with any applicable regulations of the
Comptroller of the Currency or the Board of Governors of the Federal Reserve
System.

§13.4. Borrowing Documents. In the case of any request for a Revolving Credit
Loan or a Letter of Credit, the Agent shall have received the Completed Loan
Request and required certificates.

§13.5. [Reserved.]

§13.6. New Unencumbered Pool Property. To the extent the Completed Loan Request
is for a funding based upon any new Real Estate Asset being part of the
Unencumbered Pool, the Agent shall have determined that the Unecumbered Property
Conditions and the terms of Section 8.13(c) have been satisfied with respect to
such Real Estate Asset.

§13.7. Continued Compliance. To the extent deemed applicable by the Agent, the
conditions of Section 12 shall remain or be satisfied.

§14. EVENTS OF DEFAULT; ACCELERATION; ETC.

§14.1. Events of Default and Acceleration. If any of the following events
(“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loans when the same
shall become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment;

(b) the Borrower shall fail to pay any interest on the Loans or any other sums
due hereunder or under any of the other Loan Documents or any fee letter
(including, without limitation, amounts due under §8.16) when the same shall
become due and payable, and such failure continues for three (3) days;

(c) the Borrower, the Trust or any of their respective Subsidiaries shall fail
to comply, or to cause the Trust to comply, as the case may be, with any of the
respective covenants contained in the following: §8.1 (except with respect to
principal, interest and other sums covered by clauses (a) or (b) above); §8.2;
§§8.4 through §8.10, inclusive; §8.12; §8.13; §8.15; §8.19; §8.20; §9; §10 and
§11;

(d) the Borrower, the Trust or any of their respective Subsidiaries shall fail
to perform any other term, covenant or agreement contained herein or in any of
the other Loan Documents (other than those specified elsewhere in this §14) and
such failure continues for thirty (30) days;

(e) any representation or warranty made by or on behalf of the Borrower, the
Trust or any of their respective Subsidiaries in this Agreement or any of the
other Loan Documents shall prove to have been false in any material respect upon
the date when made or deemed to have been made or repeated;

(f) the Borrower, the Trust or any of its Subsidiaries or, to the extent of
Recourse to the Borrower, the Trust or such Subsidiaries thereunder, any
Partially-Owned Entity or other of their respective Affiliates, shall fail to
pay at maturity, or within any applicable period of grace, any Indebtedness for
borrowed money or credit received or in respect of any Capitalized Leases, which
is in excess of (i) $25,000,000, either individually or in the aggregate, if
such Indebtedness is Without Recourse and (ii) $5,000,000, either individually
or in the aggregate, if such Indebtedness is Recourse, or fail to observe or
perform any material term, covenant, condition or agreement contained in any
agreement, document or instrument by which it is bound evidencing, securing or
otherwise relating to such Indebtedness or Recourse obligations, evidencing or
securing borrowed money or credit received or in respect of any Capitalized
Leases for such period of time (after the giving of appropriate notice if
required) as would permit the holder or holders thereof or of any obligations
issued thereunder in excess of (i) $25,000,000, either individually or in the
aggregate, if such Indebtedness is without Recourse and (ii) $5,000,000, either
individually or in the aggregate, if such Indebtedness is Recourse, to
accelerate the maturity thereof;

(g) any of FPLP, the Trust or any of their respective Subsidiaries shall make an
assignment for the benefit of creditors, or admit in writing its inability to
pay or generally fail to pay its debts as they mature or become due, or shall
petition or apply for the appointment of a trustee or other custodian,
liquidator or receiver of any of FPLP, the Trust or any of their respective
Subsidiaries or of any substantial part of the properties or assets of any of
such parties or shall commence any case or other proceeding relating to any of
the FPLP, the Trust or any of their respective Subsidiaries under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation or similar law of any jurisdiction, now or hereafter
in effect, or shall take any action to authorize or in furtherance of any of the
foregoing, or if any such petition or application shall be filed or any such
case or other proceeding shall be commenced against any of FPLP, the Trust or
any of their respective Subsidiaries and (i) any of FPLP, the Trust or any of
their respective Subsidiaries shall indicate its approval thereof, consent
thereto or acquiescence therein or (ii) any such petition, application, case or
other proceeding shall continue undismissed, or unstayed and in effect, for a
period of forty-five (45) days;

(h) a decree or order is entered appointing any trustee, custodian, liquidator
or receiver or adjudicating any of FPLP, the Trust or any of their respective
Subsidiaries bankrupt or insolvent, or approving a petition in any such case or
other proceeding, or a decree or order for relief is entered in respect of any
of FPLP, the Trust or any of their respective Subsidiaries in an involuntary
case under federal bankruptcy laws as now or hereafter constituted;

(i) there shall remain in force, undischarged, unsatisfied and unstayed, for
more than thirty (30) days, whether or not consecutive, any uninsured final
judgment against any of FPLP, the Trust or any of their respective Subsidiaries
that, with other outstanding uninsured final judgments, undischarged,
unsatisfied and unstayed, against any of such parties exceeds in the aggregate
$2,000,000;

(j) any of the Loan Documents or any material provision of any Loan Document
shall be canceled, terminated, revoked or rescinded otherwise than in accordance
with the terms thereof or with the express prior written agreement, consent or
approval of the Agent, or any action at law, suit or in equity or other legal
proceeding to make unenforceable, cancel, revoke or rescind any of the Loan
Documents shall be commenced by or on behalf of the Borrower or any of its
Subsidiaries or the Trust or any of its Subsidiaries, or any court or any other
governmental or regulatory authority or agency of competent jurisdiction shall
make a determination that, or issue a judgment, order, decree or ruling to the
effect that, any one or more of the Loan Documents is illegal, invalid or
unenforceable as to any material terms thereof;

(k) any “Event of Default” or default (after notice and expiration of any period
of grace, to the extent provided, as defined or provided in any of the other
Loan Documents, shall occur and be continuing;

(l) with respect to any Guaranteed Pension Plan, an ERISA Reportable Event shall
have occurred and the Majority Lenders shall have determined in their reasonable
discretion that such event reasonably could be expected to result in liability
of the Borrower or any of its Subsidiaries or the Trust or any of its
Subsidiaries to the PBGC or such Guaranteed Pension Plan in an aggregate amount
exceeding $2,000,000 and such event in the circumstances occurring reasonably
could constitute grounds for the termination of such Guaranteed Pension Plan by
the PBGC or for the appointment by the appropriate United States District Court
of a trustee to administer such Guaranteed Pension Plan; or a trustee shall have
been appointed by the United States District Court to administer such Plan; or
the PBGC shall have instituted proceedings to terminate such Guaranteed Pension
Plan;

(m) subject to the Borrower’s ability to remove Real Estate Assets from the
Unencumbered Pool in accordance with the provisions set forth below in this §14,
the failure of any of the Real Estate Assets being included from time to time as
part of the Unencumbered Pool to comply with any of the conditions set forth in
the definition of Eligible Unencumbered Properties;

(n) the failure of any two of (i) Douglas Donatelli, for any reason, to cease to
retain the titles of President, Chief Executive Officer and Trustee of the
Trust, or (ii) Nicholas R. Smith, for any reason, to cease to retain the titles
of Executive Vice President and Chief Investment Officer, or (iii) Barry H.
Bass, for any reason, to cease to retain the titles of Senior Vice President and
Chief Financial Officer, and in each case, to perform the functions typically
performed under such respective offices and to be actively involved in strategic
planning and decision-making for the Trust, unless within six (6) months after
such failure, the Board of Directors or Board of Trustees has duly elected or
appointed a qualified substitute to replace such individual who is acceptable to
the Majority Lenders in their sole discretion (as notified to the Borrower by
the Agent in writing); or the occurrence of any transaction in which any
“person” or “group” (within the meaning of Section 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934) becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Securities Exchange Act of 1934), directly or indirectly,
of a sufficient number of shares of all classes of stock then outstanding of the
Trust ordinarily entitled to vote in the election of directors, empowering such
“person” or “group” to elect a majority of the Board of Directors or Board of
Trustees of the Trust, who did not have such power before such transaction; or
during any twelve-month period on or after the Closing Date, individuals who at
the beginning of such period constituted the Board of Trustees of the Trust
(together with any new directors whose election by the Board of Trustees or
whose nomination for election by the shareholders of the Trust was approved by a
vote of at least a majority of the members of the Board of Trustees then in
office who either were members of the Board of Trustees at the beginning of such
period or whose election or nomination for election was previously so approved)
ceased for any reason to constitute a majority of the members of the Board of
Trustees of the Trust then in office; or

(o) without limitation of the other provisions of this §14.1, the Trust shall at
any time fail to be the sole general partner of FPLP or shall at any time be in
contravention of any of the requirements contained in the last paragraph of §9.2
hereof, or §9.3 (including, without limitation, the last paragraph of §9.3);

then, and in any such event, so long as the same may be continuing, the Agent
may, and upon the request of the Majority Lenders shall, declare all amounts
owing with respect to this Agreement, the Notes and the other Loan Documents to
be, and they shall thereupon forthwith become, immediately due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower, the Trust and each of their
respective Subsidiaries; provided that in the event of any Event of Default
specified in §14.1(g) or 14.1(h), all such amounts shall become immediately due
and payable automatically and without any requirement of notice from any of the
Lenders or the Agent or action by the Lenders or the Agent.

Notwithstanding the foregoing provisions of this §14.1, in the event of a
Default or Event of Default arising as a result of the inclusion of any Real
Estate Asset in the Unencumbered Pool at any particular time of reference, if
such Default or Event of Default is capable of being cured by the exclusion of
such Real Estate Asset from the Unencumbered Pool in accordance with, and
subject to, §8.13 and from all other covenant calculations under §10 or
otherwise, the Borrower shall be permitted a period not to exceed five (5) days
to submit to the Agent (with copies to the Agent for each Lender) a compliance
certificate in the form of Exhibit C hereto evidencing compliance with §2.1 and
with all of the covenants set forth in §10 (with calculations evidencing such
compliance after excluding from Adjusted Net Operating Income all of the
Adjusted Net Operating Income generated by the Real Estate Asset to be excluded
from the Unencumbered Pool) and with the Unencumbered Property Conditions, and
otherwise certifying that, after giving effect to the exclusion of such Real
Estate Asset from the Unencumbered Pool, no Default or Event of Default will be
continuing.

§14.2. Termination of Commitments. If any one or more Events of Default
specified in §14.1(g) or §14.1(h) shall occur, any unused portion of the
Commitments or other commitments to extend credit hereunder shall forthwith
terminate and the Lenders shall be relieved of all obligations to make Loans to
the Borrower and the Agent and the Fronting Bank shall be relieved of all
further obligations to issue, extend or renew Letters of Credit. If any other
Event of Default shall have occurred and be continuing, the Agent may, and upon
the request of the Majority Lenders shall, terminate the unused portion of the
Commitments or other commitment to extend credit hereunder. No such termination
of the Commitments or other commitment to extend credit hereunder shall relieve
the Borrower of any of the Obligations or any of its existing obligations to the
Agent or the Lenders arising under other agreements or instruments.

§14.3. Remedies. In the event that one or more Events of Default shall have
occurred and be continuing, whether or not the Lenders shall have accelerated
the maturity of the Loans pursuant to §14.1, the Majority Lenders may direct the
Agent to proceed to protect and enforce the rights and remedies of the Agent and
the Lenders under this Agreement, the Notes, any or all of the other Loan
Documents or under applicable law by suit in equity, action at law or other
appropriate proceeding (including for the specific performance of any covenant
or agreement contained in this Agreement or the other Loan Documents or any
instrument pursuant to which the Obligations are evidenced and, to the full
extent permitted by applicable law, the obtaining of the ex parte appointment of
a receiver), and, if any amount shall have become due, by declaration or
otherwise, proceed to enforce the payment thereof or any other legal or
equitable right or remedy of the Agent and the Lenders under the Loan Documents
or applicable law. No remedy herein conferred upon the Lenders or the Agent or
the holder of any Note or purchaser of any Letter of Credit Participation is
intended to be exclusive of any other remedy and each and every remedy shall be
cumulative and shall be in addition to every other remedy given hereunder or
under any of the other Loan Documents or now or hereafter existing at law or in
equity or by statute or any other provision of law.

§15. SECURITY INTEREST AND SET-OFF.

§15.1 Security Interest. Borrower hereby grants to the Agent, on behalf of and
for the benefit of the Lenders, and to each Lender, a lien, security interest
and right of setoff as security for all liabilities and obligations to the
Lenders, whether now existing or hereafter arising, upon and against all
deposits, credits, collateral and property, now or hereafter in the possession,
custody, safekeeping or control of the Agent or any Lender or any entity under
the control of KeyCorp. and its successors and assigns, or in transit to any of
them.

§15.2 Set-Off and Debit. (i) If any Event of Default or other event which would
entitle the Agent to accelerate the Loans occurs, or (ii) at any time, whether
or not any Default or Event of Default exists, in the event any attachment,
trustee process, garnishment, or other levy or lien is, or is sought to be,
imposed on any property of the Borrower; then, in any such event, any such
deposits, balances or other sums credited by or due from the Agent or any
Lender, or from any such affiliate of the Agent or any Lender, to the Borrower
may to the fullest extent not prohibited by applicable law at any time or from
time to time, without regard to the existence, sufficiency or adequacy of any
other collateral, and without notice or compliance with any other condition
precedent now or hereafter imposed by statute, rule of law or otherwise, all of
which are hereby waived, be set off, debited and appropriated, and applied by
the Agent or any Lender, as the case may be, against any or all of the
Obligations irrespective of whether demand shall have been made and although
such Obligations may be unmatured, in such manner as the Agent or the applicable
Lender in its sole and absolute discretion may determine. Within five
(5) Business Days of making any such set off, debit or appropriation and
application, the Agent agrees to notify the Borrower thereof, provided that the
failure to give such notice shall not affect the validity of such set off, debit
or appropriation and application. ANY AND ALL RIGHTS TO REQUIRE THE AGENT OR ANY
LENDER TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL
WHICH SECURES THE LOANS, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO
SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF THE BORROWER, ARE HEREBY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVED. Each of the Lenders agrees with each other
Lender that (a) if an amount to be set off is to be applied to indebtedness of
the Borrower to such Lender, other than the obligations evidenced by the Note
held by such Lender, such amount shall be applied ratably to such other
indebtedness and to the obligations evidenced by the Note held by such Lender,
and (b) if such Lender shall receive from the Borrower, whether by voluntary
payment, exercise of the right of setoff, counterclaim, cross action,
enforcement of the claim evidenced by the Note held by such Lender by
proceedings against the Borrower at law or in equity or by proof thereof in
bankruptcy, reorganization liquidation, receivership or similar proceedings, or
otherwise, and shall retain and apply to the payment of the Note held by such
Lender any amount in excess of its ratable portion of the payments received by
all of the Lenders with respect to the Note held by all of the Lenders, such
Lender will make such disposition and arrangements with the other Lenders with
respect to such excess, either by way of distribution, pro tanto assignment of
claims, subrogation or otherwise as shall result in each Lender receiving in
respect of the Note held by it its proportionate payment as contemplated by this
Agreement; provided that if all or any part of such excess payment is thereafter
recovered from such Lender, such disposition and arrangements shall be rescinded
and the amount restored to the extent of such recovery, but without interest.

§15.3 Right to Freeze. The Agent and each of the Lenders shall also have the
right, at its option, upon the occurrence of any event which would entitle the
Agent or any Lender to set off or debit as set forth in §15.2, to freeze, block
or segregate any such deposits, balances and other sums so that the Borrower may
not access, control or draw upon the same.

§15.4 Additional Rights. The rights of the Agent, the Lenders and each affiliate
of Administrative Agent and each of the Lenders under this Section 15 are in
addition to, and not in limitation of, other rights and remedies, including
other rights of set off, which the Agent or any Lender may have.

§16. THE AGENT.

§16.1. Authorization. (a) The Agent is authorized to take such action on behalf
of each of the Lenders and to exercise all such powers as are hereunder and
under any of the other Loan Documents and any related documents delegated to the
Agent, together with such powers as are reasonably incident thereto, provided
that no duties or responsibilities not expressly assumed herein or therein shall
be implied to have been assumed by the Agent. The relationship between the Agent
and the Lenders is and shall be that of agent and principal only, and nothing
contained in this Agreement or any of the other Loan Documents shall be
construed to constitute the Agent as a trustee or fiduciary for any Lender.

(b) The Borrower, without further inquiry or investigation, shall, and is hereby
authorized by the Lenders to, assume that all actions taken by the Agent
hereunder and in connection with or under the Loan Documents are duly authorized
by the Lenders. The Lenders shall notify Borrower of any successor to Agent by a
writing signed by Majority Lenders, which successor shall be reasonably
acceptable to the Borrower so long as no Default or Event of Default has
occurred and is continuing. The Borrower acknowledges that any Lender which
acquires KeyBank is acceptable as a successor to the Agent.

§16.2. Employees and Agents. The Agent may exercise its powers and execute its
duties by or through employees or agents and shall be entitled to take, and to
rely on, advice of counsel concerning all matters pertaining to its rights and
duties under this Agreement and the other Loan Documents. The Agent may utilize
the services of such Persons as the Agent in its sole discretion may reasonably
determine, and all reasonable fees and expenses of any such Persons shall be
paid by the Borrower.

§16.3. No Liability. Neither the Agent, nor any of its shareholders, directors,
officers or employees nor any other Person assisting them in their duties nor
any agent or employee thereof, shall be liable for any waiver, consent or
approval given or any action taken, or omitted to be taken, in good faith by it
or them hereunder or under any of the other Loan Documents, or in connection
herewith or therewith, or be responsible for the consequences of any oversight
or error of judgment whatsoever, except that the Agent may be liable for losses
due to its willful misconduct or gross negligence, as finally determined by a
court of competent jurisdiction.

§16.4. No Representations. The Agent shall not be responsible for the execution
or validity or enforceability of this Agreement, the Notes or any of the other
Loan Documents or for the validity, enforceability or collectibility of any such
amounts owing with respect to the Notes, or for any recitals or statements,
warranties or representations made herein or in any of the other Loan Documents
or in any certificate or instrument hereafter furnished to it by or on behalf of
the Trust or the Borrower or any of their respective Subsidiaries, or be bound
to ascertain or inquire as to the performance or observance of any of the terms,
conditions, covenants or agreements in this Agreement or the other Loan
Documents. The Agent shall not be bound to ascertain whether any notice,
consent, waiver or request delivered to it by the Borrower or the Trust or any
holder of any of the Notes shall have been duly authorized or is true, accurate
and complete. The Agent has not made nor does it now make any representations or
warranties, express or implied, nor does it assume any liability to the Lenders,
with respect to the credit worthiness or financial condition of the Borrower or
any of its Subsidiaries or the Trust or any of the Subsidiaries or any tenant
under a Lease or any other entity. Each Lender acknowledges that it has,
independently and without reliance upon the Agent or any other Lender, and based
upon such information and documents as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement.

§16.5. Payments.

(a) A payment by the Borrower to the Agent hereunder or any of the other Loan
Documents for the account of any Lender shall constitute a payment to such
Lender on the date received, if before 1:00 p.m. (Cleveland, Ohio time), and if
after 1:00 p.m. (Cleveland, Ohio time), on the next Business Day. The Agent
agrees to distribute to each Lender such Lender’s pro rata share of payments
received by the Agent for the accounts of all the Lenders, as provided herein or
in any of the other Loan Documents. All such payments by the Agent to the
Lenders shall be made on the date received, if before 1:00 p.m., and if after
1:00 p.m., on the next Business Day.

(b) If in the reasonable opinion of the Agent the distribution of any amount
received by it in such capacity hereunder, under the Notes or under any of the
other Loan Documents might involve it in material liability, it may refrain from
making distribution until its right to make distribution shall have been
adjudicated by a court of competent jurisdiction, provided that the Agent shall
invest any such undistributed amounts in overnight obligations on behalf of the
Lenders and interest thereon shall be paid pro rata to the Lenders. If a court
of competent jurisdiction shall adjudge that any amount received and distributed
by the Agent is to be repaid, each Person to whom any such distribution shall
have been made shall either repay to the Agent its proportionate share of the
amount so adjudged to be repaid or shall pay over the same in such manner and to
such Persons as shall be determined by such court.

(c) Notwithstanding anything to the contrary contained in this Agreement or any
of the other Loan Documents, any Lender that fails (i) to make available to the
Agent its pro rata share of any Loan or to purchase any Letter of Credit
Participation or its participation in one or more Swingline Loans or (ii) to
adjust promptly such Lender’s outstanding principal and its pro rata Commitment
Percentage as provided in §2.1, shall be deemed delinquent (a “Delinquent
Lender”) and shall be deemed a Delinquent Lender until such time as such
delinquency is satisfied. A Delinquent Lender shall be deemed to have assigned
any and all payments due to it from the Borrower, whether on account of
outstanding Loans, interest, fees or otherwise, to the remaining nondelinquent
Lenders for application to, and reduction of, their respective pro rata shares
of all outstanding Loans. The Delinquent Lender hereby authorizes the Agent to
distribute such payments to the nondelinquent Lenders in proportion to their
respective pro rata shares of all outstanding Loans. If not previously satisfied
directly by the Delinquent Lender, a Delinquent Lender shall be deemed to have
satisfied in full a delinquency when and if, as a result of application of the
assigned payments to all outstanding Loans of the nondelinquent Lenders, the
Lenders’ respective pro rata shares of all outstanding Loans have returned to
those in effect immediately prior to such delinquency and without giving effect
to the nonpayment causing such delinquency. The Commitment of any Delinquent
Lender shall be excluded for purposes of making a determination of Majority
Lenders or Unanimous Lender Approval. At the written request of the Borrower,
the Agent or, with the consent of the Agent, any Lender or an Eligible Assignee,
shall have the right (but not the obligation) to purchase from any Delinquent
Lender, and each Delinquent Lender shall, upon such request, sell and assign to
the Agent, such Lender or such Eligible Assignee, all of the Delinquent Lender’s
outstanding Loans and participations in Letters of Credit and Swingline Loans
hereunder. Such sale shall be consummated promptly after the Agent has arranged
for a purchase by the Agent, a Lender or an Eligible Assignee pursuant to an
Assignment and Assumption, and at a price equal to the outstanding principal
balance of the Delinquent Lender’s Loans plus accrued interest and fees, without
premium or discount.

§16.6. Holders of Notes. The Agent may deem and treat the payee of any Notes or
the Purchaser of any Letter of Credit Participation as the absolute owner or
purchaser thereof for all purposes hereof until it shall have been furnished in
writing with a different name by such payee or by a subsequent holder, assignee
or transferee.

§16.7. Indemnity. The Lenders ratably and severally agree hereby to indemnify
and hold harmless the Agent and its Affiliates from and against any and all
claims, actions and suits (whether groundless or otherwise), losses, damages,
costs, expenses (including any expenses for which the Agent has not been
reimbursed by the Borrower as required by §17), and liabilities of every nature
and character arising out of or related to this Agreement, the Notes, or any of
the other Loan Documents or the transactions contemplated or evidenced hereby or
thereby, or the Agent’s actions taken hereunder or thereunder, except to the
extent that any of the same shall be directly caused by the Agent’s willful
misconduct or gross negligence, as finally determined by a court of competent
jurisdiction.

§16.8. Agent as Lender. In its individual capacity as a Lender, KeyBank shall
have the same obligations and the same rights, powers and privileges in respect
to its Commitment and the Loans made by it, and as the holder of any of the
Notes and as the purchaser of any Letter of Credit Participation, as it would
have were it not also the Agent.

§16.9. Notification of Defaults and Events of Default. Each Lender hereby agrees
that, upon learning of the existence of a Default or an Event of Default, it
shall (to the extent notice has not previously been provided) promptly notify
the Agent thereof. The Agent hereby agrees that upon receipt of any notice under
this §16.9 it shall promptly notify the other Lenders of the existence of such
Default or Event of Default.

§16.10. Duties in Case of Enforcement. In the case one or more Events of Default
have occurred and shall be continuing, and whether or not acceleration of the
Obligations shall have occurred, the Agent shall, at the request, or may, upon
the consent, of the Majority Lenders, and provided that the Lenders have given
to the Agent such additional indemnities and assurances against expenses and
liabilities as the Agent may reasonably request, proceed to enforce the
provisions of this Loan Agreement and the other Loan Documents and the exercise
of any other legal or equitable rights or remedies as it may have hereunder or
under any other Loan Document or otherwise by virtue of applicable law, or to
refrain from so acting if similarly requested by the Majority Lenders. The Agent
shall be fully protected in so acting or refraining from acting upon the
instruction of the Majority Lenders, and such instruction shall be binding upon
all the Lenders. The Majority Lenders may direct the Agent in writing as to the
method and the extent of any such foreclosure, sale or other disposition or the
exercise of any other right or remedy, the Lenders hereby agreeing to severally
indemnify and hold the Agent harmless from all costs and liabilities incurred in
respect of all actions taken or omitted in accordance with such direction,
provided that the Agent need not comply with any such direction to the extent
that the Agent reasonably believes the Agent’s compliance with such direction
may expose the Agent to liability or be contrary to the Loan Documents or
applicable law. The Agent may, in its discretion but without obligation, in the
absence of direction from the Majority Lenders, take such interim actions as it
believes reasonably necessary to preserve the rights of the Lenders hereunder,
including but not limited to petitioning a court for injunctive relief or
appointment of a receiver. Each of the Lenders acknowledges and agrees that,
except for any rights of set-off pursuant to and in accordance with §15.2
hereof, no individual Lender may separately enforce or exercise any of the
provisions of any of the Loan Documents, including without limitation the Notes,
other than through the Agent. The Agent shall advise the Lenders of all such
action taken by the Agent.

§16.11. Successor Agent. KeyBank, or any successor Agent, may resign as Agent at
any time by giving at least 30 days prior written notice thereof to the Lenders
and to the Borrower. Any such resignation shall be effective upon appointment
and acceptance of a successor Agent, as hereinafter provided, and, at the
request of the Majority Lenders, the Agent will resign if its Commitment is less
than $20,000,000, unless such circumstance is a result of events other than the
sale by the Agent of its Commitment below $20,000,000. Upon any such
resignation, the Majority Lenders shall have the right to appoint a successor
Agent, which is a Lender under this Agreement, provided that so long as no
Default or Event of Default has occurred and is continuing the Borrower shall
have the right to approve any successor Agent, which approval shall not be
unreasonably withheld. If, in the case of a resignation by the Agent, no
successor Agent shall have been so appointed by the Majority Lenders and
approved by the Borrower, and shall have accepted such appointment, within
thirty (30) days after the retiring Agent’s giving of notice of resignation,
then the retiring Agent may, on behalf of the Lenders, appoint any one of the
other Lenders as a successor Agent. The Borrower acknowledges that any Lender
which acquires KeyBank is acceptable as a successor Agent. Upon the acceptance
of any appointment as Agent hereunder by a successor Agent, such successor Agent
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and the retiring Agent shall be
discharged from all further duties and obligations as Agent under this
Agreement. After any Agent’s resignation hereunder as Agent, the provisions of
this §16 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Agent under this Agreement. The Agent agrees that it
shall not assign any of its rights or duties as Agent to any other Person. The
Agent may be removed at the direction of the Majority Lenders in the event of a
final judicial determination (in which the Agent had an opportunity to be heard)
that the Agent had acted in a grossly negligent manner or in willful misconduct.

§16.12. Notices. Any notices or other information required hereunder to be
provided to the Agent (with copies to the Agent for each Lender) shall be
forwarded by the Agent to each of the Lenders on the same day (if practicable)
and, in any case, on the next Business Day following the Agent’s receipt
thereof.

§16.13. Other Agents. Neither the Syndication Agent nor the Co-Documentation
Agents shall have any liabilities or obligations hereunder in its capacity as
such.

§17. EXPENSES. The Borrower agrees to pay (a) the reasonable costs of producing
and reproducing this Agreement, the other Loan Documents and the other
agreements and instruments mentioned herein, (b) the reasonable fees, expenses
and disbursements of the Agent’s outside counsel or any local counsel to the
Agent incurred in connection with the preparation, administration or
interpretation of the Loan Documents and other instruments mentioned herein,
each closing hereunder, and amendments, modifications, approvals, consents or
waivers hereto or hereunder, (c) the fees, expenses and disbursements of the
Agent incurred by the Agent in connection with the preparation, administration
or interpretation of the Loan Documents and other instruments mentioned herein,
including, without limitation, the costs incurred by the Agent in connection
with its inspection of the Eligible Unencumbered Properties, and, without
double-counting amounts under clause (b) above, the fees and disbursements of
the Agent’s counsel in preparing the documentation, (d) the fees, costs,
expenses and disbursements of the Agent and its Affiliates incurred in
connection with the syndication and/or participations of the Loans (whether
occurring before or after the closing hereunder), including, without limitation,
reasonable legal fees, travel costs, costs of preparing syndication materials
and photocopying costs, (e) all reasonable expenses (including reasonable
attorneys’ fees and costs, which attorneys may be employees of any Lender or the
Agent, and the fees and costs of engineers, appraisers, surveyors, investment
bankers, or other experts retained by any Lender or the Agent in connection with
any such enforcement proceedings) incurred by any Lender or the Agent in
connection with (i) the enforcement of or preservation of rights under any of
the Loan Documents against the Borrower or any of its Subsidiaries or the Trust
or the administration thereof after the occurrence and during the continuance of
a Default or Event of Default (including, without limitation, expenses incurred
in any restructuring and/or “workout” of the Loans), and (ii) any litigation,
proceeding or dispute whether arising hereunder or otherwise, in any way related
to any Lender’s or the Agent’s relationship with the Borrower or any of its
Subsidiaries or the Trust, (f) all reasonable fees, expenses and disbursements
of the Agent incurred in connection with UCC searches and filings, UCC
terminations or mortgage discharges, and the like, and (g) all costs incurred by
the Agent in the future in connection with its inspection of the Eligible
Unencumbered Properties (or any proposed Eligible Unencumbered Property) or with
the addition of any Eligible Unencumbered Property. The covenants of this §17
shall survive the repayment of the amounts owing under the Notes and this
Agreement and the termination of this Agreement and the obligations of the
Lenders hereunder.

§18. INDEMNIFICATION. The Borrower agrees to indemnify and hold harmless the
Agent and each of the Lenders and the shareholders, directors, agents, officers,
subsidiaries and affiliates of the Agent and each of the Lenders from and
against any and all claims, actions and suits, whether groundless or otherwise,
and from and against any and all liabilities, losses (including amounts, if any,
owing to any Lender pursuant to §§4.4, 4.5, 4.6 and 4.8), settlement payments,
obligations, damages and expenses of every nature and character in connection
therewith, arising out of this Agreement or any of the other Loan Documents or
the transactions contemplated hereby or thereby or which otherwise arise in
connection with the financing, including, without limitation, (a) any actual or
proposed use by the Borrower or any of its Subsidiaries of the proceeds of any
of the Loans, (b) the Borrower or any of its Subsidiaries entering into or
performing this Agreement or any of the other Loan Documents, or (c) pursuant to
§8.16, in each case including, without limitation, the reasonable fees and
disbursements of counsel and allocated costs of internal counsel incurred in
connection with any such investigation, litigation or other proceeding,
provided, however, that the Borrower shall not be obligated under this §18 to
indemnify any Person for liabilities arising from such Person’s own gross
negligence, willful misconduct or breach of this Agreement, as finally
determined by a court of competent jurisdiction. In litigation, or the
preparation therefor, the Borrower shall be entitled to select counsel
reasonably acceptable to the Majority Lenders, and the Agent (as approved by the
Majority Lenders) shall be entitled to select their own supervisory counsel,
and, in addition to the foregoing indemnity, the Borrower agrees to pay promptly
the reasonable fees and expenses of each such counsel. Prior to any settlement
of any such litigation by the Lenders, the Lenders shall provide the Borrower
and the Trust with notice and an opportunity to address any of their concerns
with the Lenders, and the Lenders shall not settle any litigation without first
obtaining Borrower’s consent thereto, which consent shall not be unreasonably
withheld or delayed, provided that such consent shall not be required at any
time that an Event of Default has occurred and is continuing. If and to the
extent that the obligations of the Borrower under this §18 are unenforceable for
any reason, the Borrower hereby agrees to make the maximum contribution to the
payment in satisfaction of such obligations which is permissible under
applicable law. The provisions of this §18 shall survive the repayment of the
amounts owing under the Notes and this Agreement and the termination of this
Agreement and the obligations of the Lenders hereunder and shall continue in
full force and effect as long as the possibility of any such claim, action,
cause of action or suit exists.

§19. SURVIVAL OF COVENANTS, ETC. All covenants, agreements, representations and
warranties made herein, in the Notes, in any of the other Loan Documents or in
any documents or other papers delivered by or on behalf of the Borrower or any
of its Subsidiaries or the Trust pursuant hereto shall be deemed to have been
relied upon by the Lenders and the Agent, notwithstanding any investigation
heretofore or hereafter made by any of them, and shall survive the making by the
Lenders of any of the Loans and the issuance, extension or renewal of any Letter
of Credit, as herein contemplated, and shall continue in full force and effect
so long as any Letter of Credit or any amount due under this Agreement or the
Notes or any of the other Loan Documents remains outstanding or any Lender has
any obligation to make any Loans or purchase Letter of Credit Participations or
the Fronting Bank has any obligation to issue, extend or renew Letters of
Credit. The indemnification obligations of the Borrower provided herein and in
the other Loan Documents shall survive the full repayment of amounts due and the
termination of the obligations of the Lenders hereunder and thereunder to the
extent provided herein and therein. All statements contained in any certificate
or other paper delivered to any Lender or the Agent at any time by or on behalf
of the Borrower or any of its Subsidiaries or the Trust pursuant hereto or in
connection with the transactions contemplated hereby shall constitute
representations and warranties by the Borrower or such Subsidiary or the Trust
hereunder.

§20. ASSIGNMENT; PARTICIPATIONS; ETC.

§20.1. Conditions to Assignment by Lenders. Except as provided herein, each
Lender may assign to one or more Eligible Assignees all or a portion (in a
minimum amount of $5,000,000) of its interests, rights and obligations under
this Agreement (including all or a portion of its Commitment Percentage and
Commitment and the same portion of the Loans at the time owing to it, the Notes
held by it and its participating interest in the risk relating to any Letters of
Credit); provided that (a) other than during the continuance of an Event of
Default, the Agent, the Swingline Lender, the Fronting Bank and the Borrower
each shall have the right to approve any Eligible Assignee, which approval shall
not be unreasonably withheld or delayed, (b) subject to the provisions of §2.7,
each Lender shall have at all times an amount of its Commitment of not less than
$5,000,000 unless otherwise consented to by the Agent and (c) the parties to
such assignment shall execute and deliver to the Agent, for recording in the
Register (as hereinafter defined), an assignment and assumption, substantially
in the form of Exhibit D hereto (an “Assignment and Assumption”), together with
any Notes subject to such assignment. Upon such execution, delivery, acceptance
and recording, from and after the effective date specified in each Assignment
and Assumption, which effective date shall be at least two (2) Business Days
after the execution thereof unless otherwise agreed or accepted by the Agent
(provided any assignee has assumed the obligation to fund any outstanding Libor
Rate Loans), (i) the assignee thereunder shall be a party hereto and, to the
extent provided in such Assignment and Assumption, have the rights and
obligations of a Lender hereunder and thereunder, and (ii) the assigning Lender
shall, to the extent provided in such assignment and upon payment to the Agent
of the registration fee referred to in §20.3, be released from its obligations
under this Agreement. Any such Assignment and Assumption shall run to the
benefit of the Borrower and a copy of any such Assignment and Assumption shall
be delivered by the Assignor to the Borrower.

Notwithstanding the provisions of subclause (a) of the preceding paragraph, any
Lender may, without the consent of the Borrower, make an assignment otherwise
permitted hereunder to (x) another Lender, and (y) an Affiliate of such Lender,
provided that such Affiliate is an Eligible Assignee.

§20.2. Certain Representations and Warranties; Limitations; Covenants. By
executing and delivering an Assignment and Assumption, the parties to the
assignment thereunder confirm to and agree with each other and the other parties
hereto as follows: (a) other than the representation and warranty that it is the
legal and beneficial owner of the interest being assigned thereby free and clear
of any adverse claim, the assigning Lender makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Agreement or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement, the other Loan Documents or any other instrument or document
furnished pursuant hereto; (b) the assigning Lender makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of the Borrower and its Subsidiaries or the Trust or any other Person primarily
or secondarily liable in respect of any of the Obligations, or the performance
or observance by the Borrower and its Subsidiaries or the Trust or any other
Person primarily or secondarily liable in respect of any of the Obligations of
any of their obligations under this Agreement or any of the other Loan Documents
or any other instrument or document furnished pursuant hereto or thereto;
(c) such assignee confirms that it has received a copy of this Agreement,
together with copies of the most recent financial statements referred to in §7.4
and §8.4 and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into such Assignment and
Assumption; (d) such assignee will, independently and without reliance upon the
assigning Lender, the Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement; (e) such
assignee represents and warrants that it is an Eligible Assignee; (f) such
assignee appoints and authorizes the Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement and the other Loan
Documents as are delegated to the Agent by the terms hereof or thereof, together
with such powers as are reasonably incidental thereto; (g) such assignee agrees
that it will perform in accordance with their terms all of the obligations that
by the terms of this Agreement are required to be performed by it as a Lender;
(h) such assignee represents and warrants that it is legally authorized to enter
into such Assignment and Assumption; and (i) such assignee acknowledges that it
has made arrangements with the assigning Lender satisfactory to such assignee
with respect to its pro rata share of Letter of Credit Fees in respect of
outstanding Letters of Credit.

§20.3. Register. The Agent shall maintain a copy of each Assignment and
Assumption delivered to it and a register or similar list (the “Register”) for
the recordation of the names and addresses of the Lenders and the Commitment
Percentages of, and principal amount of the Loans owing to, the Lenders from
time to time. The entries in the Register shall be conclusive, in the absence of
manifest error, and the Borrower, the Agent and the Lenders may treat each
Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
the Borrower and the Lenders at any reasonable time and from time to time upon
reasonable prior notice. Except in the case of an assignment by a Lender to its
Affiliate, upon each such recordation, the assigning Lender agrees to pay to the
Agent a registration fee in the sum of $2,500 and all legal fees and expenses
incurred by the Agent in connection with such assignment.

§20.4. New Notes. Upon its receipt of an Assignment and Assumption executed by
the parties to such assignment, together with each Note subject to such
assignment, the Agent shall (a) record the information contained therein in the
Register, and (b) give prompt notice thereof to the Borrower and the Lenders
(other than the assigning Lender). Unless done simultaneously with the
Assignment and Assumption, within two (2) Business Days after receipt of such
notice, the Borrower, at its own expense, shall execute and deliver to the
Agent, in exchange for each surrendered Revolving Credit Note or Swingline Note,
a new Revolving Credit Note or Swingline Note, as applicable, to the order of
such Eligible Assignee in an amount equal to the amount assumed by such Eligible
Assignee pursuant to such Assignment and Assumption and, if the assigning Lender
has retained some portion of its obligations hereunder, a new Revolving Credit
Note and other Note, if applicable, to the order of the assigning Lender in an
amount equal to the amount retained by it hereunder. Such new Notes shall
provide that they are replacements for the surrendered Notes, shall be in an
aggregate principal amount equal to the aggregate principal amount of the
surrendered Notes, shall be dated the effective date of such Assignment and
Assumption and shall otherwise be in substantially the form of the assigned
Notes. The surrendered Notes shall be canceled and returned to the Borrower.

§20.5. Participations. Each Lender may sell participations to one or more
lending institutions or other entities in all or a portion of such Lender’s
rights and obligations under this Agreement and the other Loan Documents;
provided that (a) each such participation shall be in an amount of not less than
$5,000,000, (b) any such sale or participation shall not affect the rights and
duties of the selling Lender hereunder to the Borrower and the Agent and the
Lender shall continue to exercise all approvals, disapprovals and other
functions of a Lender, (c) the only rights granted to the participant pursuant
to such participation arrangements with respect to waivers, amendments or
modifications of, or approvals under, the Loan Documents shall be the rights to
approve waivers, amendments or modifications that would reduce the principal of
or the interest rate on any Loans, extend the term or increase the amount of the
Commitment of such Lender as it relates to such participant, reduce the amount
of any fees to which such participant is entitled or extend any regularly
scheduled payment date for principal or interest, and (d) no participant shall
have the right to grant further participations or assign its rights, obligations
or interests under such participation to other Persons without the prior written
consent of the Agent, which consent shall not be unreasonably withheld.

§20.6. Pledge by Lender. Notwithstanding any other provision of this Agreement,
any Lender at no cost to the Borrower may at any time pledge all or any portion
of its interest and rights under this Agreement (including all or any portion of
its Notes) to any of the twelve Federal Reserve Banks organized under §4 of the
Federal Reserve Act, 12 U.S.C. §341. No such pledge or the enforcement thereof
shall release the pledgor Lender from its obligations hereunder or under any of
the other Loan Documents.

§20.7. No Assignment by Borrower. The Borrower shall not assign or transfer any
of its rights or obligations under any of the Loan Documents without prior
Unanimous Lender Approval.

§20.8. Disclosure. The Borrower agrees that, in addition to disclosures made in
accordance with standard banking practices, any Lender may disclose information
obtained by such Lender pursuant to this Agreement to assignees or participants
and potential assignees or participants hereunder.

§20.9. Syndication. The Borrower acknowledges that each of the Agent and the
Arranger intends, and shall have the right, by itself or through its Affiliates,
to syndicate or enter into co-lending arrangements with respect to the Loans and
the Total Commitment pursuant to this §20. The Arranger, in cooperation with the
Borrower, will manage all aspects of the syndication, including the selection of
co-lenders, the determination of when Arranger will approach potential
co-lenders and the final allocations among co-lenders. Each of the Borrower and
the Trust agrees to assist Arranger actively in achieving a timely syndication
that is reasonably satisfactory to the Arranger, such assistance to include,
among other things, (a) direct contact during the syndication between the
Borrower’s and the Trust’s senior officers, representatives and advisors, on the
one hand, and prospective co-lenders, on the other hand at such times and places
as Arranger may reasonably request, (b) providing to Arranger all financial and
other information with respect to the Borrower and the Trust and the
transactions contemplated hereby that Arranger may reasonably request, including
but not limited to financial projections relating to the foregoing, and (c)
assistance in the preparation of a confidential information memorandum and other
marketing materials to be used in connection with the syndication, and the
Borrower and the Trust agree to cooperate with the Agent’s and the Arranger’s
and their Affiliate’s syndication and/or co-lending efforts, such cooperation to
include, without limitation, the provision of information reasonably requested
by potential syndicate members. In addition, the Borrower and the Trust agree
that, prior to and during the syndication of the Total Commitment (which for
purposes hereof shall be deemed to be completed 90 days after the Closing Date),
neither the Borrower nor the Trust will permit any offering, placement or
arrangement of any competing issues of debt securities or commercial bank
facilities of the Borrower, the Trust and any of their Subsidiaries, unless
approved by the Agent.

§21. NOTICES, ETC. (a) Except as otherwise expressly provided in this Agreement,
all notices and other communications made or required to be given pursuant to
this Agreement or the Notes shall be in writing and shall be delivered in hand,
mailed by United States registered or certified first class mail, postage
prepaid, sent by overnight courier, or sent by facsimile and confirmed by
delivery via courier or postal service, addressed as follows:

(i) if to the Borrower or the Trust, at 7600 Wisconsin Avenue, 11th Floor,
Bethesda, Maryland 20814, attention Barry Bass, Chief Financial Officer
(facsimile: (301) 986-5554), with a copy to David W. Braswell, Esq., Armstrong
Teasdale LLP, One Metropolitan Square, Suite 2600, St. Louis, Missouri 63102, or
to such other address for notice as the Borrower or the Trust shall have last
furnished in writing to the Agent;

(ii) if to the Agent, Swingline Lender or Fronting Bank, to KeyBank National
Association, 127 Public Square, Cleveland, Cleveland, OH 44114, attention John
C. Scott (facsimile: (216) 689-4997), with a copy to Cheri Van Klompenberg,
KeyBank Institutional Real Estate, 1675 Broadway, Suite 400, Denver Colorado
80202 (facsimile: 720-904-4420), or such other address for notice as the Agent
shall have last furnished in writing to the Borrower, with a copy to Pamela M.
MacKenzie, Esq., Goulston & Storrs, 400 Atlantic Avenue, Boston, Massachusetts
02110-3333 (facsimile: (617)-574-7615), or at such other address for notice as
the Agent shall last have furnished in writing to the Person giving the notice;
and

(iii) if to any Lender, at such Lender’s address set forth on Schedule 2 hereto,
or such other address for notice as such Lender shall have last furnished in
writing to the Person giving the notice.

Any such notice or demand shall be deemed to have been duly given or made and to
have become effective (i) if delivered by hand, overnight courier, or facsimile
to the party to which it is directed, at the time of the receipt thereof by such
party or the sending of such facsimile and (ii) if sent by registered or
certified first-class mail, postage prepaid, on the third Business Day following
the mailing thereof.

(b) Electronic Communications. Notices and other communications to the Lenders
and the Fronting Bank hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Agent, provided that the foregoing shall not apply to
notices to any Lender or the Fronting Bank if such Lender or the Fronting Bank,
as applicable, has notified the Agent that it is incapable of receiving notices
by electronic communication. The Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an electronic mail (“e-mail”) address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent (and received, if the
acknowledgment contemplated above has been obtained) at the opening of business
on the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM (as defined in §8.10(c)) IS PROVIDED “AS IS” AND
“AS AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY
OR COMPLETENESS OF THE BORROWER INFORMATION OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
INFORMATION. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER INFORMATION
OR THE PLATFORM. In no event shall the Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower, any
Lender, the Fronting Bank or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Agent’s transmission of Borrower
Information through the Internet, except to the extent that such losses, claims,
damages, liabilities or expenses have resulted from the gross negligence,
willful misconduct or bad faith breach of this Agreement of such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
the Borrower, any Lender, the Fronting Bank or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

(d) Change of Address, Etc. Each of the Borrower, the Agent, the Fronting Bank
and the Swingline Lender may change its address, electronic mail address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
electronic mail address, telecopier or telephone number for notices and other
communications hereunder by notice to the Borrower, the Agent, the Fronting Bank
and the Swingline Lender. In addition, each Lender agrees to notify the Agent
from time to time to ensure that the Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.

(e) Reliance by Agent, Fronting Bank and Lenders. The Borrower shall indemnify
the Agent, the Fronting Bank, each Lender and the Related Parties of each of
them from all losses, costs, expenses and liabilities resulting from the good
faith reliance by such Person on each notice purportedly given by or on behalf
of the Borrower, provided, however, that the Borrower shall have no liability
hereunder for any such indemnified party’s gross negligence or willful
misconduct in connection therewith. All telephonic notices to and other
telephonic communications with the Agent may be recorded by the Agent, and each
of the parties hereto hereby consents to such recording.

§22. FPLP AS AGENT FOR THE BORROWER. The Borrower (other than FPLP) hereby
appoints FPLP as its agent with respect to the receiving and giving of any
notices, requests, instructions, reports, certificates (including, without
limitation, compliance certificates), schedules, revisions, financial statements
or any other written or oral communications hereunder. The Agent and each Lender
is hereby entitled to rely on any communications given or transmitted by FPLP as
if such communication were given or transmitted by each and every Borrower;
provided however, that any communication given or transmitted by any Borrower
other than FPLP shall be binding with respect to such Borrower. Any
communication given or transmitted by the Agent or any Lender to FPLP shall be
deemed given and transmitted to each and every Borrower.

§23. GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE. THIS AGREEMENT AND EACH
OF THE OTHER LOAN DOCUMENTS, EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED THEREIN,
ARE CONTRACTS UNDER THE LAWS OF THE STATE OF NEW YORK AND SHALL FOR ALL PURPOSES
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF SUCH STATE
(EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW). EACH OF THE
BORROWER, TRUST AND THEIR SUBSIDIARIES AGREES THAT ANY SUIT FOR THE ENFORCEMENT
OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN ANY COURT
IN THE STATE OF NEW YORK AND OF ANY FEDERAL COURT LOCATED IN NEW YORK AND
CONSENTS TO THE NON-EXCLUSIVE JURISDICTION OF SUCH COURTS AND THE SERVICE OF
PROCESS IN ANY SUCH SUIT BEING MADE UPON THE BORROWER, THE TRUST OR THEIR
SUBSIDIARIES BY MAIL AT THE ADDRESS SPECIFIED IN §21. THE BORROWER, THE TRUST
AND THEIR SUBSIDIARIES HEREBY WAIVE ANY OBJECTION THAT ANY OF THEM MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT
IS BROUGHT IN AN INCONVENIENT COURT.

§24. HEADINGS. The captions in this Agreement are for convenience of reference
only and shall not define or limit the provisions hereof.

§25. COUNTERPARTS. This Agreement and any amendment hereof may be executed in
several counterparts and by each party on a separate counterpart, each of which
when so executed and delivered shall be an original, and all of which together
shall constitute one instrument. In proving this Agreement it shall not be
necessary to produce or account for more than one such counterpart signed by the
party against whom enforcement is sought.

§26. ENTIRE AGREEMENT, ETC. The Loan Documents and any other documents executed
in connection herewith or therewith express the entire understanding of the
parties with respect to the transactions contemplated hereby. Neither this
Agreement nor any term hereof may be changed, waived, discharged or terminated,
except as provided in §28.

§27. WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS. EXCEPT TO THE EXTENT
EXPRESSLY PROHIBITED BY LAW, THE BORROWER AND ITS SUBSIDIARIES HEREBY WAIVE
THEIR RESPECTIVE RIGHTS TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM
ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS AGREEMENT, THE NOTES OR ANY
OF THE OTHER LOAN DOCUMENTS, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER
OR THE PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS. EXCEPT TO THE EXTENT
EXPRESSLY PROHIBITED BY LAW, THE BORROWER AND ITS SUBSIDIARIES HEREBY WAIVE ANY
RIGHT ANY OF THEM MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION REFERRED TO IN
THE PRECEDING SENTENCE ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES
OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES. EACH OF THE
BORROWER AND ITS SUBSIDIARIES (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY LENDER OR THE AGENT HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH LENDER OR THE AGENT WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVERS AND (B) ACKNOWLEDGES THAT THE AGENT AND THE
LENDERS HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS TO WHICH THEY ARE PARTIES BY, AMONG OTHER THINGS, THE WAIVERS AND
CERTIFICATIONS CONTAINED HEREIN.

§28. CONSENTS, AMENDMENTS, WAIVERS, ETC. Except as otherwise expressly provided
in this Agreement, any consent or approval required or permitted by this
Agreement may be given, and any term of this Agreement or of any of the other
Loan Documents may be amended, and the performance or observance by the Borrower
or the Trust or any of their respective Subsidiaries of any terms of this
Agreement or the other Loan Documents or the continuance of any Default or Event
of Default may be waived (either generally or in a particular instance and
either retroactively or prospectively) with, but only with, the written consent
of the Majority Lenders.

Notwithstanding the foregoing, Unanimous Lender Approval shall be required for
any amendment, modification or waiver of this Agreement that:

(i) reduces or forgives any principal of any unpaid Loan or any interest thereon
(including any general waiver of interest “breakage” costs) or any fees due any
Lender hereunder, or permits any prepayment not otherwise permitted hereunder;
or

(ii) changes the unpaid principal amount of any Loan, reduces the rate of
interest applicable to any Loan, or reduces any fee payable to the Lenders
hereunder; or

(iii) changes the date fixed for any payment of principal of or interest on any
Loan (including, without limitation, any extension of the Maturity Date not
contemplated herein) or any fees payable hereunder (including, without
limitation, the waiver of any monetary Event of Default); or

(iv) changes the amount of any Lender’s Commitment (other than pursuant to an
assignment permitted under §20.1) or increases the amount of the Total
Commitment except as permitted hereunder; or

(v) modifies any provision herein or in any other Loan Document which by the
terms thereof expressly requires Unanimous Lender Approval; or

(vi) changes the definitions of Majority Lenders or Unanimous Lender Approval;
or

(vii) releases the Guaranty of the Trust.

In addition, no amendment or modification to or waiver of the provisions of
§2.10 may be made without the prior written consent of the Swingline Lender or
of the provisions of §2.3(f) or §§5.1 through 5.5 may be made without the prior
written consent of the Fronting Bank.

No waiver shall extend to or affect any obligation not expressly waived or
impair any right consequent thereon. No course of dealing or delay or omission
on the part of the Agent or the Lenders or any Lender in exercising any right
shall operate as a waiver thereof or otherwise be prejudicial to such right or
any other rights of the Agent or the Lenders. No notice to or demand upon the
Borrower shall entitle the Borrower to other or further notice or demand in
similar or other circumstances.

Notwithstanding the foregoing, in the event that the Borrower requests any
consent, waiver or approval under this Agreement or any other Loan Document, or
an amendment or modification hereof or thereof, and one or more Lenders
determine not to consent or agree to such consent, waiver, approval, amendment
or modification, then the Lender then acting as Agent hereunder shall have the
right to purchase the Commitment of such non-consenting Lender(s) at a purchase
price equal to the then outstanding amount of principal, interest and fees then
owing to such Lender(s) by the Borrower hereunder, and such non-consenting
Lender(s) shall immediately upon request, sell and assign its Commitment and all
of its other right, title and interest in the Loans and other Obligations to the
Lender then acting as Agent pursuant to an Assignment and Assumption (provided
that the selling Lender(s) shall not be responsible to pay any assignment fee in
connection therewith).

§29. SEVERABILITY. The provisions of this Agreement are severable, and if any
one clause or provision hereof shall be held invalid or unenforceable in whole
or in part in any jurisdiction, then such invalidity or unenforceability shall
affect only such clause or provision, or part thereof, in such jurisdiction, and
shall not in any manner affect such clause or provision in any other
jurisdiction, or any other clause or provision of this Agreement in any
jurisdiction.

§30. INTEREST RATE LIMITATION. Notwithstanding anything herein to the contrary,
if at any time the interest rate applicable to any Loan, together with all fees,
charges and other amounts which are treated as interest on such Loan under
applicable law (collectively, the “Charges”), shall exceed the maximum lawful
rate (the “Maximum Rate”) which may be contracted for, charged, taken, received
or reserved by the Lender holding such Loan in accordance with applicable law,
the rate of interest payable in respect of such Loan hereunder, together with
all Charges payable in respect thereof, shall be limited to the Maximum Rate
and, to the extent lawful, the interest and Charges that would have been payable
in respect of such Loan but were not payable as a result of the operation of
this §30 shall be cumulated and the interest and Charges payable to such Lender
in respect of other Loans or periods shall be increased (but not above the
Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Rate to the date of repayment, shall have been
received by such Lender.

§31. USA PATRIOT ACT NOTIFICATION. The following notification is provided to the
Borrower pursuant to Section 326 of the USA Patriot Act of 2001, 31 U.S.C.
Section 5318:

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. The Agent and/or the
Lenders will ask for Borrower’s name, taxpayer identification number, business
address, and other information that will allow the Agent and the Lenders to
identify Borrower. The Agent and/or the Lenders may also ask to see Borrower’s
legal organizational documents or other identifying documents.

5

(Remainder of page intentionally left blank)

IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as a
sealed instrument as of the date first set forth above.

 
 
KEYBANK NATIONAL ASSOCIATION,
Individually and as Administrative Agent, Swingline Lender and Fronting Bank
By: /s/Joshua K. Mayers
 
    Name: Joshua K. Mayers
    Title: Assistant Vice President

(Signatures continued on next page)

6

 
 
WACHOVIA BANK, NATIONAL ASSOCIATION,
Individually and as Syndication Agent
By: /s/ David M. Blackman
 
    Name: David M. Blackman
    Title: Managing Director

(Signatures continued on next page)

7

 
 
WELLS FARGO NATIONAL ASSOCIATION,
Individually and as Co-Documentation Agent
By: /s/ Jennifer A. Dakin
 
    Name: Jennifer A. Dakin
    Title: Vice President

(Signatures continued on next page)

8

 
 
BANK OF MONTREAL,
Individually and as Co-Documentation Agent
By: /s/ Virginia Neale
 
    Name: Virginia Neale
    Title: Vice President

(Signatures continued on next page)

9

 
 
MANUFACTURERS AND TRADERS TRUST COMPANY,
as Lender
By: /s/ Matthew Lind
 
    Name: Matthew Lind
    Title: Vice President

(Signatures continued on next page)

10

             
PNC BANK, NATIONAL ASSOCIATION
 


     
as Lender
By: /s/Timothy P. Gleeson
 


 
 

    Name: Timothy P. Gleeson
    Title: Vice President
 



(Signatures continued on next page)

11

             
CHEVY CHASE BANK, F.S.B
 


     
as Lender
By: /s/ Dory Halati
 


 
 

    Name: Dory Halati
    Title: Vice President
 



(Signatures continued on next page)

12

             
FIRST POTOMAC REALTY INVESTMENT LIM
  ITED PARTNERSHIP

     
By: First Potomac Realty Trust,
 

 
   
its sole general partner
 

 
   
By: /s/ Barry H. Bass
 

 
 

 
   
Barry H. Bass, Chief Financial Offi
  cer and Executive Vice President

(Signatures continued on next page)

13

AIRPARK PLACE, LLC, a Delaware limited liability company

By: Airpark Place Holdings, LLC, a Delaware limited partnership, its sole member

     
By:
Limited Partnership,
Its Sole Member
  First Potomac Realty Investment



 
   
By:
  First Potomac Realty Trust,
Its General Partner
 
  By: /s/ Barry H. Bass
 
   
 
  Barry H. Bass
Chief Financial Officer and
Executive Vice President

(Signatures continued on next page)

14

CROSSWAYS II, LLC, a Delaware limited liability company

By: First Potomac Realty Investment Limited Partnership,

Its Sole Member

     
By:
  First Potomac Realty Trust,
Its General Partner
 
  By: /s/ Barry H. Bass
 
   
 
  Barry H. Bass
Chief Financial Officer and
Executive Vice President



    AQUIA TWO, LLC, a Delaware limited liability company

By: First Potomac Realty Investment Limited Partnership,

Its Sole Member

     
By:
  First Potomac Realty Trust,
Its General Partner
 
  By: /s/ Barry H. Bass
 
   
 
  Barry H. Bass
Chief Financial Officer and
Executive Vice President

(Signatures continued on next page)

15

15395 JOHN MARSHALL HIGHWAY, LLC, a Delaware limited liability company

By: First Potomac Realty Investment Limited Partnership,

Its Sole Member

     
By:
  First Potomac Realty Trust,
Its General Partner
 
  By: /s/ Barry H. Bass
 
   
 
  Barry H. Bass
Chief Financial Officer and
Executive Vice President



    WINDSOR AT BATTLEFIELD, LLC, a Delaware limited liability company

By: First Potomac Realty Investment Limited Partnership,

Its Sole Member

     
By:
  First Potomac Realty Trust,
Its General Partner
 
  By: /s/ Barry H. Bass
 
   
 
  Barry H. Bass
Chief Financial Officer and
Executive Vice President

(Signatures continued on next page)

16

RESTON BUSINESS CAMPUS, LLC, a Delaware limited liability company

By: First Potomac Realty Investment Limited Partnership,

Its Sole Member

     
By:
  First Potomac Realty Trust,
Its General Partner
 
  By: /s/ Barry H. Bass
 
   
 
  Barry H. Bass
Chief Financial Officer and
Executive Vice President



    GATEWAY MANASSAS II, LLC, a Delaware limited liability company

By: First Potomac Realty Investment Limited Partnership,

Its Sole Member

     
By:
  First Potomac Realty Trust,
Its General Partner
 
  By: /s/ Barry H. Bass
 
   
 
  Barry H. Bass
Chief Financial Officer and
Executive Vice President

(Signatures continued on next page)

17

1400 CAVALIER, LLC, a Delaware limited liability company

By: First Potomac Realty Investment Limited Partnership,

Its Sole Member

     
By:
  First Potomac Realty Trust,
Its General Partner
 
  By: /s/ Barry H. Bass
 
   
 
  Barry H. Bass
Chief Financial Officer and
Executive Vice President



    FP CAMPOSTELLA ROAD, LLC, a Delaware limited liability company

By: First Potomac Realty Investment Limited Partnership,

Its Sole Member

     
By:
  First Potomac Realty Trust,
Its General Partner
 
  By: /s/ Barry H. Bass
 
   
 
  Barry H. Bass
Chief Financial Officer and
Executive Vice President

(Signatures continued on next page)

18

FP DIAMOND HILL, LLC, a Delaware limited liability company

By: First Potomac Realty Investment Limited Partnership,

Its Sole Member

     
By:
  First Potomac Realty Trust,
Its General Partner
 
  By: /s/ Barry H. Bass
 
   
 
  Barry H. Bass
Chief Financial Officer and
Executive Vice President



    GATEWAY HAMPTON ROADS, LLC, a Virginia limited liability company

By: First Potomac Realty Investment Limited Partnership,

Its Sole Member

     
By:
  First Potomac Realty Trust,
Its General Partner
 
  By: /s/ Barry H. Bass
 
   
 
  Barry H. Bass
Chief Financial Officer and
Executive Vice President

(Signatures continued on next page)

19

VIRGINIA CENTER, LLC, a Delaware limited liability company

By: First Potomac Realty Investment Limited Partnership,

Its Sole Member

     
By:
  First Potomac Realty Trust,
Its General Partner
 
  By: /s/ Barry H. Bass
 
   
 
  Barry H. Bass
Chief Financial Officer



    and Executive Vice President

LINDEN II, LLC, a Delaware limited liability company

By: First Potomac Realty Investment Limited Partnership,

Its Sole Member

     
By:
  First Potomac Realty Trust,
Its General Partner
 
  By: /s/ Barry H. Bass
 
   
 
  Barry H. Bass
Chief Financial Officer and
Executive Vice President

(Signatures continued on next page)

20

LUCAS WAY HAMPTON, LLC, a Virginia limited liability company

By: First Potomac Realty Investment Limited Partnership,

Its Sole Member

     
By:
  First Potomac Realty Trust,
Its General Partner
 
  By: /s/ Barry H. Bass
 
   
 
  Barry H. Bass
Chief Financial Officer and
Executive Vice President



    FP RIVERS BEND, LLC, a Virginia limited liability company

By: First Potomac Realty Investment Limited Partnership,

Its Sole Member

     
By:
  First Potomac Realty Trust,
Its General Partner
 
  By: /s/ Barry H. Bass
 
   
 
  Barry H. Bass
Chief Financial Officer and
Executive Vice President

(Signatures continued on next page)

21

1441 CROSSWAYS BLVD., LLC, a Virginia limited liability company

By: First Potomac Realty Investment Limited Partnership,

Its Sole Member

     
By:
  First Potomac Realty Trust,
Its General Partner
 
  By: /s/ Barry H. Bass
 
   
 
  Barry H. Bass
Chief Financial Officer and
Executive Vice President



    FP NORTHRIDGE, LLC, a Virginia limited liability company

By: First Potomac Realty Investment Limited Partnership,

Its Sole Member

     
By:
  First Potomac Realty Trust,
Its General Partner
 
  By: /s/ Barry H. Bass
 
   
 
  Barry H. Bass
Chief Financial Officer and
Executive Vice President

(Signatures continued on next page)

22

          FPR HOLDINGS LIMITED PARTNERSHIP, a Delaware limited partnership

 
       
By: FPR General Partner, LLC,
 
 

 
        the sole General Partner of FPR Holdings Limited Partnership
   
 
       
By:
  FIRST POTOMAC REALTY INVESTMENT  
    LIMITED PARTNERSHIP, its sole member

 
  By:   FIRST POTOMAC REALTY
TRUST, its general
partner
 
       
 
      By: /s/ Barry H. Bass
 
       
 
      Barry H. Bass, Chief
Financial Officer
and Executive Vice
President

(Signatures continued on next page)

23

FIRST POTOMAC REALTY TRUST, Guarantor

By: /s/Barry H. Bass



        Barry H. Bass, Chief Financial Officer
and Executive Vice President

24

Schedule 1

Borrowers

     
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
  Airpark Place, LLC, a Delaware limited company
Crossways II LLC, a Delaware limited liability company
Aquia Two, LLC, a Delaware limited liability company
15395 John Marshall Highway, LLC, a Delaware limited liability company
Windsor at Battlefield, LLC, a Delaware limited liability company
Reston Business Campus, LLC, a Delaware limited liability company
Gateway Manassas II, LLC, a Delaware limited liability company
1400 Cavalier, LLC, a Delaware limited liability company
FP Campostella Road, LLC, a Delaware limited liability company
FP Diamond Hill, LLC, a Delaware limited liability company
Gateway Hampton Roads, LLC, a Virginia limited liability company
Virginia Center, LLC, a Delaware limited liability company
Linden II, LLC, a Delaware limited liability company
Lucas Way Hampton, LLC, a Virginia limited liability company
FP Rivers Bend, LLC, a Virginia limited liability company
1441 Crossways Blvd., LLC, a Virginia limited liability company
FP Northridge, LLC, a Virginia limited liability company
FPR Holdings Limited Partnership, a Delaware limited partnership
 
   

25